Case 9:19-bk-11573-MB        Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25      Desc
                             Main Document     Page 1 of 257


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      400 South Hope Street, 18th Floor
  3   Los Angeles, CA 90071-2899
      Telephone: (213) 430-6000
  4   Facsimile: (213) 430-6407
      E-mail: ejones@omm.com
  5   E-mail: bmetcalf@omm.com
  6   Samantha M. Indelicato (N.Y. SBN: 5598263)
      (appearing pro hac vice)
  7   Seven Times Square
      New York, NY 10036
  8   Telephone: (212) 326-2000
      Facsimile: (212) 326-2061
  9   E-mail: sindelicato@omm.com
 10   Attorneys for UBS AG, London Branch
      and UBS AG, Stamford Branch
 11

 12                          UNITED STATES BANKRUPTCY COURT FOR

 13            THE CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

 14

 15   In re:                                       Case No. 9:19-bk-11573-MB

 16   HVI CAT CANYON INC.,                         Chapter 11

 17                       Debtor.                  SUPPLEMENTAL BRIEF OF UBS AG,
                                                   LONDON BRANCH AND UBS AG,
 18                                                STAMFORD BRANCH IN SUPPORT OF
                                                   TRUSTEE’S MOTION TO EXPUNGE
 19                                                NOTICES OF OIL AND GAS LIENS
                                                   FILED BY CALIFORNIA ASPHALT
 20                                                PRODUCTION, INC., GTL1, LLC, AND
                                                   GIT, INC.; DECLARATION OF BRIAN
 21                                                M. METCALF IN SUPPORT THEREOF

 22                                                Hearing
                                                   Date: May 19, 2020
 23                                                Time: 10:30 a.m.
 24                                                Place: Courtroom 201
                                                          1415 State Street
 25                                                       Santa Barbara, California 93101

 26

 27

 28



      OMM_US:77793174.2
Case 9:19-bk-11573-MB           Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                           Desc
                                Main Document     Page 2 of 257


  1   I.      INTRODUCTION
  2           California Asphalt Production, Inc. (“CAP”), GTL1, LLC (“GTL1”), and GIT, Inc. (“GIT”,
  3   and together with CAP and GTL1, the “Lien Claimants”) and their counsel willfully violated the
  4   automatic stay by attempting to create postpetition liens against property of the estate to secure
  5   postpetition claims for materials and services allegedly provided to HVI Cat Canyon, Inc. (the
  6   “Debtor”). They now seek to evade expungement of the liens and potential contempt sanctions
  7   through deliberate misrepresentations of law and fact.
  8           To salvage their liens, the Lien Claimants rely on a narrow exception to the automatic stay
  9   that permits the postpetition perfection of liens that arose and already existed under applicable
 10   nonbankruptcy law before commencement of the bankruptcy case.1 Following strict instruction
 11   from the Court to stop obfuscating the matter, the Lien Claimants’ counsel reluctantly conceded
 12   that the liens are based exclusively on claims for materials and services that were supposedly
 13   provided to the Debtor after it filed for bankruptcy.2 Apparently viewing the Court’s directive in
 14   isolation, the Lien Claimants then immediately returned to deception by pivoting to a fictional
 15   construction of the California Oil and Gas Lien Act3 that “provides for a relation back [of the liens]
 16   to the beginning of the contractual relationship between the entities”.4                       This implausible
 17   characterization of the statute violates the clear and unambiguous terms of the California Oil and
 18   Gas Lien Act. Even worse, it flatly contradicts the notices of oil and gas liens the Lien Claimants’
 19   counsel filed with the Court that provide “the liens relate back to the date of the furnishing of the
 20   first item of material or services or the date of performance of the first labor for which [the] lien is
 21   claimed”.5
 22
      1
                UBS AG, London Branch and UBS AG, Stamford Branch (collectively, “UBS”) dispute that CAP, GTL1 and
 23   GIT are entitled to any liens or claims under the California Oil and Gas Lien Act.
      2
                See Declaration of Brian M. Metcalf at Exhibit A (Transcript of Hearing Re: [875] Motion to Expunge (Re:
 24   Related Document(s) 821 Notice, 822 Notice, 823 Notice), Trustee’s Notice of Motion and Motion to Expunge: (1)
      Notice of Oil and Gas Lien; (2) Notice of Oil and Gas Lien; and (3) Notice of Oil and Gas Lien; Memorandum of
 25   Points and Authorities and Request for Judicial Notice, In Support Thereof) (the “Transcript”), 192:5-16.
      3
                See Cal. Code of Civ. Proc. §§ 1203.50 – 1203.66.
 26   4
                Transcript at 193:14-17.
      5
                Notice of Oil and Gas Lien (Docket No. 821) at 2 (internal quotation marks omitted); Notice of Oil and Gas
 27   Lien (Docket No. 822) at 2 (internal quotation marks omitted); Notice of Oil and Gas Lien (Docket No. 823) at 2
      (internal quotation marks omitted).
 28
                                                               2
      OMM_US:77793174.2
Case 9:19-bk-11573-MB             Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                              Desc
                                  Main Document     Page 3 of 257


  1            As a matter of law, liens under the California Oil and Gas Lien Act can never be created or
  2   arise beyond the six-month period that precedes recording a statement of lien. In pertinent part, the
  3   statute provides that eligible claimants “shall be entitled to a lien . . . for the amount due [them] for
  4   any such labor performed, or materials or services furnished, within six months prior to the date of
  5   recording the statement of lien . . . .”6 As the statute makes clear, recording the lien statement is
  6   the operative act that creates the lien and sets the period of time it covers. Therefore, if an eligible
  7   claimant does not record the statement of lien, it never obtains any lien at all.7 However, even if
  8   the claimant properly records the statement of lien, the lien that is created will be limited to amounts
  9   due for services or materials provided by the claimant within six months prior to the recording date.
 10            Similarly, the statute provides that the lien “arises on the date of the furnishing of the first
 11   item of material or services or the date of performance of the first labor for which a lien is claimed
 12   under the provisions of this chapter”.8 In other words, the lien arises and relates back only to the
 13   first date that a lien may be claimed under the California Oil and Gas Lien Act. Since that date is
 14   always statutorily limited to services or materials provided “within six months prior to the date of
 15   recording the statement of lien”, the lien securing the claim can never arise any earlier than six
 16   months before the lien statement is recorded.
 17            Taken together, these provisions plainly establish that liens under the California Oil and
 18   Gas Lien Act cannot be created, arise, or relate back more than six months before the claimant has
 19   recorded a statement of lien. In this case, the Lien Claimants did not file the notices of oil and gas
 20   liens until February 24, 2020, so the earliest possible time their lien claims could arise under the
 21   California Oil and Gas Lien Act is sometime in August 2019. That period falls after the petition
 22   date of July 25, 2019 and outside of the exception to the automatic stay on which the Lien Claimants
 23   rely.
 24            But the Court does not have to review or interpret the California Oil and Gas Lien Act to
 25   6
                Cal. Code of Civ. Proc. § 1203.52 (emphasis added).
      7
                To create an effective lien under the California Oil and Gas Lien Act, the Lien Claimants were required to
 26   record lien statements in the counties where the Debtor’s oil and gas leases are situated within six months after the date
      materials and services were furnished to the Debtor. See Cal. Code of Civ. Proc. § 1203.58. It is not clear that the
 27   Lien Claimants ever recorded lien statements with any county recorder.
      8
                Cal. Code of Civ. Proc. § 1203.56 (emphasis added).
 28
                                                                  3
      OMM_US:77793174.2
Case 9:19-bk-11573-MB           Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                         Desc
                                Main Document     Page 4 of 257


  1   reach this conclusion. Rather, the Court can simply refer to the Lien Claimants’ own notices of oil
  2   and gas liens that assert “[t]he liens relate back to the ‘date of the furnishing of the first item of
  3   material or services or the date of performance of the first labor for which [the] lien is claimed.’
  4   Cal. Civ. Proc. Code § 1203.56. Here, that date is August 2019.”9 Although CAP, GTL1, GIT,
  5   and other affiliates controlled by Randeep Grewal have frequently resorted to chicanery to plunder
  6   the estate, their new effort to mislead the Court into believing that liens under the California Oil and
  7   Gas Lien Act arose and relate back to some undefined prepetition point in time is particularly

  8   indefensible. The argument advanced by counsel that the liens relate back “to the beginning of the
  9   contractual relationship between the entities” cannot be reconciled with either the notices of oil and
 10   gas liens they filed on behalf of the Lien Claimants or the terms of the California Oil and Gas Lien
 11   Act. The Court should expunge the Lien Claimants’ notices of oil and gas liens.
 12   II.     ARGUMENT

 13           The Lien Claimants’ efforts to distract and confuse the Court through convoluted analogies
 14   and lengthy expositions on mechanic’s lien statutes cannot alter the express language of the
 15   California Oil and Gas Lien Act. Nor can their claim that the statute must be liberally construed,
 16   which the Lien Claimants appear to believe gives them license to ignore its plain terms. Despite
 17   their insistence, the provisions of the statute governing the creation of liens are straightforward and
 18   easy to apply based on the undisputed facts in this case. The fundamental rules of statutory
 19   interpretation under California law mandate enforcement of the statute according to its clear terms,
 20   and that requires expungement of the Lien Claimants’ notices of oil and gas liens because they
 21   arose postpetition.
 22           In Coates v. Shell Western E & P, Inc., 5 Cal. App. 4th 904 (Cal. Ct. App. 1992), the court
 23   interpreted the California Oil and Gas Lien Act and considered its application to claims for
 24   dismantling and removing transport pipes from wells after they had stopped producing oil. While
 25   acknowledging that the California Oil and Gas Lien Act “is to be given a liberal construction”, the
 26   court rejected the notion that it could deviate from the clear terms of the statute. Id. at 910, 915-
 27
      9
               Notice of Oil and Gas Lien (Docket No. 821) at 2 (emphasis added); Notice of Oil and Gas Lien (Docket No.
 28   822) at 2 (emphasis added); Notice of Oil and Gas Lien (Docket No. 823) at 2 (emphasis added).
                                                              4
      OMM_US:77793174.2
Case 9:19-bk-11573-MB          Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                  Desc
                               Main Document     Page 5 of 257


  1   16. The court explained that “[t]he language of an enactment controls the construction, though
  2   extraneous aids may be resorted to where the language is ambiguous and the legislative intent not
  3   clearly ascertainable. But if the legislative intent is clearly expressed on the face of the statute, its
  4   meaning cannot be challenged. A construction that will lead to a conclusion not contemplated by
  5   the Legislature, occasion great inconvenience, inequality, or injustice, or lead to absurd and unfair
  6   consequences is to be avoided.” Id. at 915 (internal citations omitted). Applying these principles,
  7   the court held that the California Oil and Gas Lien Act did not apply to the claims because the
  8   statute on its face was limited to materials, work or labor furnished while oil was still being
  9   produced. Id.
 10           Here, the provisions of the California Oil and Gas Lien Act that control the creation of liens
 11   are equally clear and unambiguous on their face, and they do not “provide[] for a relation back to
 12   the beginning of the contractual relationship between the entities” as the Lien Claimants now
 13   contend.10 Quite the opposite, they strictly limit the lien to a six-month period before the claimant
 14   records a statement of lien. The provision granting the right to a lien provides that:
 15           Any person who shall, under contract with the owner of any leasehold for oil or gas
 16           purposes perform any labor or furnish any material or services used or employed,
              or furnished to be used or employed in the drilling or operating of any oil or gas
 17           well upon such leasehold, or in the constructing, putting together, or repairing of
              any material so used or employed, or furnished to be so used or employed, shall be
 18           entitled to a lien under this chapter, whether or not a producing well is obtained and
              whether or not such material is incorporated in or becomes a part of the completed
 19
              oil or gas well, for the amount due him for any such labor performed, or materials
 20           or services furnished, within six months prior to the date of recording the statement
              of lien as provided in Section 1203.58, including, without limitation, shipping and
 21           mileage charges connected therewith, and interest from the date the same was due.

 22

 23   Cal. Code Civ. P. § 1203.52 (emphasis added).

 24           “[R]ecording the statement of lien as provided in Section 1203.58” is the action that creates

 25   the lien and establishes the period of time it covers. Id. Until that happens, the eligible claimant

 26   does not have an effective lien. See Cal. Code. Civ. P. § 1203.58 (“The statement of lien must be

 27   recorded within six months after the date on which the claimant’s labor was performed or his

 28   10
              Transcript at 193:14-17.
                                                         5
      OMM_US:77793174.2
Case 9:19-bk-11573-MB        Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                   Desc
                             Main Document     Page 6 of 257


  1   materials or services were furnished to be effective as to such labor, materials, or services.”). But
  2   even after that occurs, the claimant is still only entitled to a lien for “the amount due [to the
  3   claimant] for any such labor performed, or materials or services furnished, within six months prior
  4   to the date of recording the statement of lien.” Cal. Code Civ. P. § 1203.52. Stated differently, it
  5   excludes claims for labor, materials or services that were provided more than six months before the
  6   statement of lien was recorded. In short, the lien created under the California Oil and Gas Lien Act
  7   is statutorily limited to claims within six months from the date the claimant records the statement
  8   of lien and never extends beyond that period.
  9           In turn, the first date that a lien may be claimed under the California Oil and Gas Lien Act
 10   establishes the date that the lien arises. The provision setting the date the lien arises provides that:
 11           The lien provided for in this chapter arises on the date of the furnishing of the first
 12           item of material or services or the date of performance of the first labor for which
              a lien is claimed under the provisions of this chapter. Upon compliance with the
 13           provisions of Section 1203.58, such lien shall be preferred to all other titles,
              charges, liens or encumbrances which may attach to or upon any of the property
 14           upon which a lien is given by this chapter subsequent to the date the lien herein
              provided for arises.
 15

 16   Cal. Code Civ. P. § 1203.56 (emphasis added).
 17           Simply put, the lien arises and relates back to the first date that the claimant is eligible to
 18   claim a lien under the California Oil and Gas Lien Act. As explained above, that date is statutorily
 19   restricted to claims for services or materials provided by the claimant “within six months prior to
 20   the date of recording the statement of lien” and does not extend beyond that period. Cal. Code Civ.
 21   P. § 1203.52. Because the period for “which a lien is claimed under the [California Oil and Gas
 22   Lien Act]” can never exceed six months from the date the claimant records the statement of lien,
 23   the earliest possible time that the lien can arise also is six months from the recording date. Cal.
 24   Code Civ. P. § 1203.56.
 25           In tandem, these provisions establish a simple coextensive framework for the creation of
 26   liens under the California Oil and Gas Lien Act. The claimant is only able to claim a lien for labor,
 27   materials or services that it provides within the six-month period prior to recording the statement
 28   of lien. See Cal. Code Civ. P. § 1203.52. Once the statement of lien is recorded, the lien arises and
                                                      6
      OMM_US:77793174.2
Case 9:19-bk-11573-MB           Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                         Desc
                                Main Document     Page 7 of 257


  1   relates back to the first date that the claimant is eligible to claim a lien under the statute, i.e., at
  2   some point within the same six-month period. To illustrate, if the claimant records the statement
  3   of lien within three months of providing materials and services, the lien arises and relates back to
  4   the first date the materials and services were furnished within that three-month period and secures
  5   the full amount of the claim. However, if the claimant provides materials and services for eight
  6   months before it records the statement of lien, the earliest the lien can arise and relate back is six
  7   months from the recording date and only part of the claim will be secured.
  8           In sum, the California Oil and Gas Lien Act imposes a maximum period for eligible lien
  9   claims, and they cannot be created, arise, or relate back more than six months before the claimant
 10   has recorded a statement of lien. Because the Lien Claimants filed their notices of oil and gas liens
 11   on February 24, 2020, their liens could not arise under the statute any earlier than some point in
 12   August 2019. Given that the Debtor’s bankruptcy case was commenced on July 25, 2019, the liens
 13   asserted by the Lien Claimants did not exist until after the petition date and the limited exception
 14   to the automatic stay that permits the postpetition perfection of liens is inapplicable.
 15           Incredibly, even though the Lien Claimants’ counsel now declares that the statute “provides
 16   for a relation back to the beginning of the contractual relationship between the entities”, the notices
 17   of oil and gas liens they filed on behalf of the Lien Claimants interpret and apply the statute in
 18   exactly the same manner. Indeed, they even identify the same date that the liens arise and relate
 19   back under the same provisions of the statute. Specifically, the Lien Claimants expressly provide
 20   in each of their notices of oil and gas liens that “[t]he liens relate back to the ‘date of the furnishing
 21   of the first item of material or services or the date of performance of the first labor for which [the]
 22   lien is claimed.’ Cal. Civ. Proc. Code § 1203.56. Here, that date is August 2019.”11
 23           The Lien Claimants’ admission that their liens may only relate back to August 2019 is
 24   dispositive. Moreover, it is correct. Even had the Lien Claimants not conceded that the liens arose
 25   postpetition, their tortured construction of the statute contradicts its clear and unambiguous terms
 26   and leads to absurd consequences, and they cite no authority to support it. Plainly stated, the statute
 27
      11
               Notice of Oil and Gas Lien (Docket No. 821) at 2 (emphasis added); Notice of Oil and Gas Lien (Docket No.
 28   822) at 2 (emphasis added); Notice of Oil and Gas Lien (Docket No. 823) at 2 (emphasis added).
                                                              7
      OMM_US:77793174.2
Case 9:19-bk-11573-MB            Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                             Desc
                                 Main Document     Page 8 of 257


  1   does not provide that the lien relates back to “the beginning of the contractual relationship between
  2   the entities”. In fact, it does not even refer to a contractual relationship when setting the date that
  3   the lien arises. Rather, the statute on its face provides that the lien “arises on the date of the
  4   furnishing of the first item of material or services or the date of performance of the first labor for
  5   which a lien is claimed under the provisions of this chapter”. Cal. Code Civ. P. § 1203.52. If the
  6   California legislature intended the lien to relate back to “the beginning of the contractual
  7   relationship between the entities”, it would have provided as much in the statute. For instance, the
  8   statute could provide that the lien “arises on the date of the furnishing of the first item of material
  9   or services or the date of performance of the first labor under the contractual relationship between
 10   the entities”. But the legislature did not draft the statute in that manner. Instead, it specifically tied
 11   the time that the lien arises to the date the claimant is eligible to claim a lien under the statute.
 12            The Lien Claimants’ unsupportable construction not only violates those plain terms, it leads
 13   to an absurd scenario where the lien relates back to some ancient point in time where the claimant
 14   could not even assert a claim under the statute. It does not make any sense for a lien to relate back
 15   to a date that is ineligible to support a claim under the statute, and the California legislature did not
 16   intend that result when it enacted the California Oil and Gas Lien Act. Again, the statute does not
 17   state that the lien “arises on the date of the furnishing of the first item of material or services or the
 18   date of performance of the first labor even if a lien cannot be claimed for any such material, services
 19   or labor under the provisions of this chapter”. To the contrary, the statute clearly provides that the
 20   lien arises on the first date that a lien for materials, services or labor can be claimed under the
 21   California Oil and Gas Lien Act and must be enforced according to those terms. See Coates, 5 Cal.
 22   App. 4th at 915.12
 23            Engaging in base misdirection, the Lien Claimants seek to borrow the well-known rule for
 24   mechanic’s liens that relate back to the commencement of a “work of improvement” or project and
 25
      12
                The Lien Claimants alternatively posit that their liens arose prepetition under Bankruptcy Code Section 502(g)
 26   due to the rejection of contracts they had with the Debtor. This claim also has no merit. As an initial matter, the
      California Oil and Gas Lien Act does not apply to claims for damages arising from the rejection of a contract under the
 27   Bankruptcy Code. Further, claims for contract rejection damages are classified as general unsecured claims against
      the estate. See 11 U.S.C. § 365(g)(1); In re TreeSource Indus., Inc., 363 F.3d 994, 998 (9th Cir. 2004). They do not
 28   grant any interest in property that could support a lien under the California Oil and Gas Lien Act.
                                                                 8
      OMM_US:77793174.2
Case 9:19-bk-11573-MB         Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                Desc
                              Main Document     Page 9 of 257


  1   import it into the California Oil and Gas Lien Act. See Cal. Civ. Code § 8400 et seq. While
  2   mechanic’s liens and oil and gas liens may share some similarities, they are not the same and have
  3   distinct rules that govern their creation. Thus, as the authorities cited by the Lien Claimants even
  4   recognize, “[o]il and gas mechanics’ and materialmen’s liens may differ significantly from typical
  5   mechanics’ and materialmen’s liens on construction or repair of a residential or commercial
  6   structure on realty.” Robert L. Schmid, The Fundamentals of Oil and Gas Mechanics’ Liens, 23
  7   Tulsa L.J. 573, 575 (1988).
  8           In particular, the relation back rules for mechanic’s liens and oil and gas liens under the
  9   California Oil and Gas Lien Act are significantly different and purposely designed to address
 10   different situations. For example, a mechanic’s lien arises in a “work of improvement” or
 11   construction project and may relate back to the time the projected was started. See Cal. Civ. Code
 12   § 8450. A lender can prioritize its lien by recording it before the project starts or requiring a
 13   cessation of work on the project that lasts long enough to “cure” any lien that may be senior. See
 14   California Civ. Code § 8412 (requiring recordation of mechanic’s lien within sixty days of notice
 15   of cessation of work). If the mechanic’s lien claimant does not record during the period that work
 16   on the project stops, it loses the lien.
 17           In contrast, an ongoing oil and gas operation cannot be shut down every time that it needs
 18   new financing. As evidenced by the Debtor’s oil and gas leases, some oil and gas operations
 19   continue for decades, and shutting down production may actually forfeit those types of leases under
 20   their habendum clauses, as well as physically damage wells. It is unlikely that the California
 21   legislature intended to discourage the availability of financing for oil and gas producers by exposing
 22   new loans to unrecorded oil and gas liens that relate back in virtual perpetuity. The California Oil
 23   and Gas Lien Act balances these competing interests by strictly limiting the creation and relation
 24   back of liens to six months from the date a statement of lien is recorded. As a result, while the
 25   seniority of a lender’s lien may be subject to an oil and gas lien that extends at maximum to six
 26   months from the date the statement of lien is recorded, it is not vulnerable to the unlimited and
 27   unforeseeable period of time that the Lien Claimants urge. The Lien Claimants ignore the
 28   instruction from their own authorities that “[s]ince mechanics’ and materialmen’s liens are
                                                    9
      OMM_US:77793174.2
Case 9:19-bk-11573-MB           Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                    Desc
                                Main Document    Page 10 of 257


  1   legislative products, it is essential to read relevant state statutes to determine the details of this legal
  2   device.” 23 Tulsa L.J. at 573. The Court should not be misled by the Lien Claimants’ inapt
  3   analogies to mechanic’s lien statutes.
  4           Of course, the Trustee’s motion to expunge the liens does not implicate allowance of the
  5   Lien Claimants’ claims or their priority. Nevertheless, the Lien Claimants’ counsel aggressively
  6   argued that under their relation back theory “if this lien is valid it would be prior to the imposition
  7   of a 2016 lien asserted by UBS”.13 As shown above, the Lien Claimants’ construction of the statute
  8   violates its clear terms and has no merit. UBS reserves the right to show that the Lien Claimants’
  9   position is contrary to this Court’s prior orders and subordination agreements between the parties.
 10   UBS also disputes that the Lien Claimants are entitled to any liens or claims under the California
 11   Oil and Gas Lien Act.
 12   III.    CONCLUSION
 13           The Lien Claimants do not qualify for the limited exception to the automatic stay that
 14   permits the postpetition perfection of liens because the liens they assert could not exist or arise
 15   under the California Oil and Gas Lien Act until after the petition date. The Lien Claimants and
 16   their counsel willfully violated the automatic stay and the notices of oil and gas liens are invalid
 17   and should be expunged.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28   13
              Transcript at 218:4-6.
                                                          10
      OMM_US:77793174.2
Case 9:19-bk-11573-MB     Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25     Desc
                          Main Document    Page 11 of 257


  1           Dated: May 8, 2020
  2                                            EVAN M. JONES
                                               BRIAN M. METCALF
  3                                            SAMANTHA INDELICATO
                                               O’MELVENY & MYERS LLP
  4

  5
                                               By:      /s/ Brian M. Metcalf
  6                                                         Brian M. Metcalf
  7                                            Attorneys for UBS AG, London Branch
                                               and UBS AG, Stamford Branch
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              11
      OMM_US:77793174.2
Case 9:19-bk-11573-MB        Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                 Desc
                             Main Document    Page 12 of 257


  1                            DECLARATION OF BRIAN M. METCALF
  2

  3   I, Brian M. Metcalf, declare as follows:

  4           1.   I am an attorney at O’Melveny & Myers LLP, counsel of record for UBS AG, London

  5   Branch and UBS AG, Stamford Branch in this matter. I am admitted to practice in the State of

  6   California and before this Court. I submit this declaration in support of the Supplemental Brief of

  7   UBS AG, London Branch and UBS AG, Stamford Branch in Support of Trustee’s Motion to

  8   Expunge Notices of Oil and Gas Liens Filed by California Asphalt Production, Inc., GTL1, LLC,

  9   and GIT, Inc.. Unless otherwise stated, I have personal knowledge of the facts stated in this

 10   declaration and, if called and sworn, could and would competently testify thereto.

 11           2.   Attached hereto as Exhibit A is a true and correct copy of the Transcript of Hearing

 12   Re: [875] Motion to Expunge (Re: Related Document(s) 821 Notice, 822 Notice, 823 Notice),

 13   Trustee’s Notice of Motion and Motion to Expunge: (1) Notice of Oil and Gas Lien; (2) Notice of

 14   Oil and Gas Lien; and (3) Notice of Oil and Gas Lien; Memorandum of Points and Authorities and

 15   Request for Judicial Notice, In Support Thereof.

 16

 17           I declare under penalty of perjury under the laws of the United States that the foregoing is

 18   true to the best of my knowledge, information, and belief.

 19

 20   Dated this 8th day of May, 2020.
                                                              /s/ Brian M. Metcalf
 21                                                                 Brian M. Metcalf
 22

 23

 24

 25

 26

 27

 28
                                                       12
      OMM_US:77793174.2
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 13 of 257




                  EXHIBIT A
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 14 of 257




     1                    UNITED STATES BANKRUPTCY COURT

     2        CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

     3                                  --oOo--

     4   In Re:                        )        Case No. 9:19-bk-11573-MB
                                       )
     5   HVI CAT CANYON, INC.,         )        Chapter 11
                                       )
     6   Debtor,                       )        Santa Barbara, California
                                       )        April 17, 2020
     7   ------------------------------)        Friday, 10:00 A.M.
         MCCONNELL, Chapter 11 Trustee )
     8                                 )
                        Plaintiff,     )
     9                                 )
                        v.             )        Adv. No. 9:20-ap-01006-MB
   10                                  )
         GLR, LLC, a Delaware limited )
   11    Liability company,            )
                                       )
   12                   Defendant.     )
         ------------------------------X
   13    MCCONNELL, Chapter 11 Trustee )
                                       )
   14                   Plaintiff,     )
                                       )
   15                   v.             )        Adv. No. 9:20-ap-01011-MB
                                       )
   16    AANERUD, et al.,              )
                                       )
   17                   Defendants.    )
         ------------------------------)
   18
                                            HEARING RE: [812] MOTION TO
   19                                       ASSUME LEASE OR EXECUTORY
                                            CONTRACT - TRUSTEE’S NOTICE
   20                                       OF MOTION AND MOTION FOR AN
                                            ORDER:
   21                                       (1) SETTING PROCEDURES FOR
                                            ASSUMPTION OF OIL AND GAS
   22                                       LEASES;
                                            (2) AUTHORIZING ASSUMPTION OF
   23                                       SURFACE LEASES; AND

   24
         Proceedings produced by electronic sound recording;
   25    transcript produced by transcription service.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 15 of 257




     1                                      (3) AUTHORIZING REJECTION OF
                                            THE LAKEVIEW OFFICE AND
     2                                      WAREHOUSE LEASE; MEMORANDUM
                                            OF POINTS AND AUTHORITIES,
     3                                      DECLARATION OF MICHAEL
                                            MCCONNELL AND REQUEST FOR
     4                                      JUDICIAL NOTICE IN SUPPORT
                                            THEREOF; PROOF OF SERVICE (DE
     5                                      LEEST, AARON)

     6                                      HEARING RE: [875] MOTION TO
                                            EXPUNGE (RE: RELATED
     7                                      DOCUMENT(S) 821 NOTICE, 822
                                            NOTICE, 823 NOTICE),
     8                                      TRUSTEE’S NOTICE OF MOTION
                                            AND MOTION TO EXPUNGE:
     9                                      (1) NOTICE OF OIL AND GAS
                                            LIEN;
   10                                       (2) NOTICE OF OIL AND GAS
                                            LIEN; AND
   11                                       (3) NOTICE OF OIL AND GAS
                                            LIEN; MEMORANDUM OF POINTS
   12                                       AND AUTHORITIES AND REQUEST
                                            FOR JUDICIAL NOTICE, IN
   13                                       SUPPORT THEREOF, WITH PROOF
                                            OF SERVICE (SINGH, SONIA)
   14
                                            HEARING RE: [909] MOTION FOR
   15                                       PROTECTIVE ORDER
   16                                       STATUS CONFERENCE RE: CHAPTER
                                            11 VOLUNTARY PETITION FOR
   17                                       NON-INDIVIDUAL (TRANSFERRED
                                            FROM NEW YORK SOUTHERN ON
   18                                       89/29/2019) [TRANSFERRED FROM
                                            TEXAS NORTHERN ON 9/16/2019]
   19
                                            HEARING RE: [939] EMERGENCY
   20                                       MOTION - TRUSTEE’S NOTICE OF
                                            EMERGENCY MOTION AND FOURTH
   21                                       MOTION FOR AN ORDER:
                                            (1) AUTHORIZING THE TRUSTEE
   22                                       TO OBTAIN ADDITIONAL POST-
                                            PETITION FINANCING;
   23                                       (2) AUTHORIZING CONTINUED USE
                                            OF CASH COLLATERAL;
   24                                       (3) SCHEDULING A FINAL
                                            HEARING;
   25
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 16 of 257




     1                                      (4) GRANTING RELATED RELIEF;
                                            AND
     2                                      (5) RESPONSE TO COMMITTEE’S
                                            OBJECTION TO FIFTH AMENDMENT;
     3                                      MEMORANDUM OF POINTS AND
                                            AUTHORITIES, DECLARATIONS OF
     4                                      MICHAEL A. MCCONNELL AND TIM
                                            SKILLMAN, AND REQUEST FOR
     5                                      JUDICIAL NOTICE IN SUPPORT
                                            THEREOF; PROOF OF SERVICE (DE
     6                                      LEEST, AARON)

     7                                      STATUS HEARING RE: [1]
                                            ADVERSARY CASE 9:20-AP-01006.
     8                                      COMPLAINT BY MICHAEL A.
                                            MCCONNELL, CHAPTER 11 TRUSTEE
     9                                      AGAINST GLR, LLC, A DELAWARE
                                            LIMITED LIABILITY COMPANY,
   10                                       GRL, LLC, A DELAWARE LIMITED
                                            LIABILITY COMPANY (CHARGE TO
   11                                       ESTATE). CHAPTER 11 TRUSTEE’S
                                            COMPLAINT:
   12                                       (1) TO AVOID AND RECOVER
                                            PREFERENTIAL TRANSFERS;
   13                                       (2) TO AVOID AND RECOVER
                                            FRAUDULENT TRANSFERS; AND
   14                                       (3) FOR TURNOVER AND
                                            ACCOUNTING NATURE OF SUIT:
   15                                       (12 (RECOVERY OF
                                            MONEY/PROPERTY - 547
   16                                       PREFERENCE)), (13 (RECOVERY
                                            OF MONEY/PROPERTY - 548
   17                                       FRAUDULENT TRANSFER)), (11
                                            (RECOVERY OF MONEY/PROPERTY -
   18                                       542 TURNOVER OF PROPERTY))
   19                                       STATUS HEARING RE: [6]
                                            COUNTERCLAIM BY GLR, LLC A
   20                                       DELAWARE LIMITED LIABILITY
                                            COMPANY, GRL, LLC, A LIMITED
   21                                       LIABILITY COMPANY

   22                                       HEARING RE: [85] MOTION TO
                                            INTERVENE IN TRUSTEE’S ACTION
   23                                       FOR DECLARATORY RELIEF;
                                            MEMORANDUM OF POINTS AND
   24                                       AUTHORITIES IN SUPPORT
                                            THEREOF
   25
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document    Page 17 of 257




     1                                       HEARING RE: [170] MOTION TO
                                             SEVER CLAIMS AGAINST AND
     2                                       COUNTERCLAIM OF, BRADLEY LAND
                                             COMPANY; MEMORANDUM OF POINTS
     3                                       AND AUTHORITIES IN SUPPORT;
                                             PROOF OF SERVICE
     4
                                             STATUS HEARING RE: [1]
     5                                       ADVERSARY CASE 9:20-AP-01011.
                                             COMPLAINT BY MICHAEL A.
     6                                       MCCONNELL, CHAPTER 11 TRUSTEE
                                             AGAINST DONNA JEAN AANERUD,
     7                                       RICHARD W. ACKERMAN, JANE A.
                                             ADAMS, JOHN S. ADAMS, CHARLES
     8                                       C. ALBRIGHT (CHARGE TO
                                             ESTATE). TRUSTEE’S COMPLAINT
     9                                       FOR DECLARATORY RELIEF NATURE
                                             OF SUIT: (91 (DECLARATORY
   10                                        JUDGMENT)) (SHECHTMAN, ZEV)
   11
                         TRANSCRIPT OF TELEPHONIC PROCEEDINGS
   12                   BEFORE THE HONORABLE MARTIN R. BARASH
                            UNITED STATES BANKRUPTCY JUDGE
   13

   14    APPEARANCES:

   15    For Chapter 11 Trustee:       MICHAEL ARTHUR MCCONNELL, ESQ.
                                       201 Main Street
   16                                  Suite #2500
                                       Fort Worth, Texas 76102
   17
                                       ERIC D. ISRAEL, ESQ.
   18                                  GEORGE SCHULMAN, ESQ.
                                       SONIA SINGH, ESQ.
   19                                  ZEV SHECTMAN, ESQ.
                                       AARON DE LEEST, ESQ.
   20                                  Danning Gill Israel &
                                         Krasnoff, LLP
   21                                  1901 Avenue of the Stars
                                       Suite #450
   22                                  Los Angeles, California 90067

   23    For UBS AG, London            EVAN M. JONES, ESQ.
         Branch:                       O’Melveny & Myers, LLP
   24                                  400 South Hope Street
                                       18th Floor
   25                                  Los Angeles, California 90071
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 18 of 257




     1   For California State         MARC S. COHEN, ESQ.
         Lands Commission:            ALICIA CLOUGH, ESQ.
     2                                Loeb & Loeb, LLP
                                      10100 Santa Monica Boulevard
     3                                Suite #02200
                                      Los Angeles, California 90067
     4
         For the Official             MAXIM B. LITVAK, ESQ.
     5   Committee of Unsecured       Pachulski Stang Ziehl Young &
         Creditors:                     Jones, LLP
     6                                150 California Street
                                      15th Floor
     7                                San Francisco, California 94111

     8   For GLR, LLC:                WILLIAM C. BEALL, ESQ.
                                      Beall & Burkhardt
     9                                1114 State Street
                                      Suite 200
   10                                 Santa Barbara, California 93101
   11    For California               ANTHONY AUSTIN, ESQ.
         Department of Toxic          Deputy Attorney General
   12    Substances Control:          1300 I Street
                                      Suite #125
   13                                 Sacramento, California 94244
   14    For Jane Adams:              NICHOLAS DELLEFAVE, ESQ.
                                      Enterprise Counsel Group
   15                                 3 Park Plaza
                                      Suite #1400
   16                                 Irvine, California 92614
   17    For Environmental            KARL FINGERHOOD, ESQ.
         Protection Agency and        U.S. Department of Justice
   18    the U.S. Coast Guard:        Environmental Enforcement Section
                                      Environment & Natural
   19                                   Resources Division
                                      PO Box 7611
   20                                 Washington, D.C. 20044

   21    For Corian Cross             DONALD FISHER, ESQ.
         Holding:                     Palmieri Tyler Wiener Wilhelm &
   22                                   Waldron, LLP
                                      1900 Main Street
   23                                 Suite #700
                                      Irvine, California 92614
   24

   25
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 19 of 257




     1   For Chamberlin Oil, LLC: GISELE GOETZ, ESQ.
                                  Hollister & Grace, ASPC
     2                            1126 Santa Barbara Street
                                  Santa Barbara, California            93102
     3
         For GIT, Inc.:               PATRICIA TOMASCO, ESQ.
     4                                MAYER OLIVARES, ESQ.
                                      RAZMIG IZAKELIAN, ESQ.
     5                                Quinn Emanuel Urquhart & Sullivan
                                      711 Louisiana Street
     6                                Suite #500
                                      Houston, Texas 77002
     7
         For BUGANKO, LLC:            KAREN GRANT, ESQ.
     8                                Law Offices of Karen L. Grant
                                      924 Anacapa Street
     9                                Suite #1M
                                      Santa Barbara, California 93101
   10
         For Bradley Land             BRIAN HOLMAN, ESQ.
   11    Company:                     Musick, Peeler & Garrett, LLP
                                      624 S. Grand Avenue
   12                                 Suite #2000
                                      Los Angeles, California 90017
   13
         For Lance H. Brown:          MITCHELL LANGBERG, ESQ.
   14                                 Brownstein Hyatt Farber
                                        Schreck, LLP
   15                                 100 North City Parkway
                                      Suite #1600
   16                                 Las Vegas, Nevada 89106
   17    For CMT:                     JERRY NAMBA, ESQ.
                                      Law Office of Jerry Namba
   18                                 504 East Chapel Street
                                      Santa Maria, California 93454
   19
         For Goodwin “A” Mineral      EDWARD RENWICK, ESQ.
   20    Owners Group:                Hanna & Morton, LLP
                                      444 South Flower Street
   21                                 Suite #2500
                                      Los Angeles, California       90071
   22
         For Laor Liquidating         ALEXANDRA RHIM, ESQ.
   23    Associates, LP,              Hemar Rousso & Heald, LLP
         Guarantee Royalties,         15910 Ventura Boulevard
   24    Inc.:                        12th Floor
                                      Encino, California 91436
   25
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 20 of 257




     1   For County of Santa          ROSS SPENCE, ESQ.
         Barbara:                     Snow Spence Green, LLP
     2                                2929 Allen Parkway
                                      Suite #2800
     3                                Houston, Texas 77019

     4   For Adam Family Trust;       VINCENT MARTINEZ, ESQ.
         Morganti Ranch; Bognuda      Twitchell & Rice, LLP
     5   Trust; Candace Evenson;      215 North Lincoln Street
         Escolle:                     Santa Maria, California 93458
     6
         Court Recorder:              Brad Handy
     7                                U.S. Bankruptcy Court
                                      Central District of California
     8                                1415 State Street
                                      Santa Barbara, California 93101
     9                                (805) 884-4884
   10    Court Transcriptionist:      Ruth Ann Hager, C.E.T.**D-641
                                      Ben Hyatt Certified Deposition
   11                                 Reporters
                                      17835 Ventura Boulevard
   12                                 Suite #310
                                      Encino, California 91316
   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 21 of 257

         Page                                                                8

     1          SANTA BARBARA, CALIFORNIA, FRIDAY, APRIL 17, 2020

     2                                10:02 A.M.

     3                                --oOo—

     4              THE CLERK:     Please come to order.      This court is

     5   now in session, the Honorable Martin R. Barash presiding.

     6              THE COURT:     All right.    Good morning, everybody.

     7   Today is -- I’m going to ask everybody to start out by

     8   muting their lines, their party lines.         We’re getting a lot
     9   of feedback.    And if you’re on a computer taking advantage
   10    of the video feed, it clears any audio coming through, you
   11    should go ahead and mute this on your computer also to help
   12    avoid the feedback.
   13               You’re welcome.      This is our omnibus hearing date
   14    in HVI Cat Canyon and we have a lot on the calendar.              Let
   15    me start with a few admonitions.        This hearing is in the
   16    first instance telephonic and that is how the court record
   17    will be made and preserved based on the audio.           In order to
   18    maintain an environment in which everybody can hear
   19    everybody else, it’s essential that we talk one at a time

   20    and that those of you that have appeared in my court before

   21    know that even when we are live together, I implore

   22    everybody to please not interrupt one another and I’m going

   23    to make that same request.

   24               Today is not an evidentiary hearing.          We’re not

   25    examining witnesses.      There is no reason to interrupt with
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 22 of 257

         Page                                                               9

     1   any sort of objection.      I will do everything I can to make

     2   sure everybody who wants to be heard is heard and

     3   contributes to the conversation.        So if you have

     4   something -- a burning desire to say something, instead of

     5   interrupting please write it down and share it when we get

     6   around to you and hearing from you.

     7                Okay.   I also want to mention and hereby order

     8   that no person or entity is permitted to record this
     9   hearing by electronic means and you’re specifically ordered
   10    not to do so, whether it’s audio or video.          There is but
   11    one court record that is being made by the court staff and
   12    preserved electronically and any other recording is not
   13    permitted.
   14                 All right.   Preliminaries out of the way.
   15                 Now I’m going to go through the list of folks
   16    that requested a live telephone line from CourtCall and
   17    those are the folks that I assume intended to make some
   18    kind of appearance and in the first instance I’m going to
   19    skip over anybody that’s listed as having requested a

   20    listen-only line, but I will stop at the end and make sure

   21    everybody that wants to make an appearance has made an

   22    appearance.    When I call your name, please go ahead and

   23    make your appearance and say who you are, who you

   24    represent.

   25                 We’ll start with Mr. Austin.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 23 of 257

         Page                                                               10

     1              MR. AUSTIN:     Good morning, Your Honor.       This is

     2   Anthony Austin from the California Attorney General’s

     3   Office appearing on behalf of the California Department of

     4   Toxic Substances Control, the creditor and --

     5              THE COURT:     Very good.

     6              MR. AUSTIN:     -- interested party.

     7              THE COURT:     Thank you.

     8              Mr. Beall.
     9              MR. BEALL:     Good morning, Your Honor.       William
   10    Beall, Beall & Burkhardt, on behalf of GRL, LLC and GLR,
   11    LLC on various items.      Thank you.
   12               THE COURT:     Okay.   GLR and GRL.     All right.
   13               Ms. Clough.
   14               MS. CLOUGH:     Good morning, Your Honor.       Alicia
   15    Clough from Loeb & Loeb on behalf of the California State
   16    Lands Commission.
   17               THE COURT:     Very good.
   18               Mr. Cohen.
   19               MR. COHEN:     Good morning, Your Honor.       Marc Cohen

   20    from Loeb for the State Lands Commission on their claim.

   21               THE COURT:     Very good.    All right.

   22               Mr. de Leest:

   23               MR. de LEEST:     Good morning, Your Honor.        Aaron

   24    de Leest, Danning Gill Israel & Krasnoff, for the Trustee.

   25               THE COURT:     Okay.   Mister -- and I apologize if I
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 24 of 257

         Page                                                               11

     1   mispronounce it -- Dellefave.

     2              MR. DELLEFAVE:      Good morning, Your Honor.

     3   Nicholas Dellefave, Enterprise Counsel Group, on behalf of

     4   Jane Adams and John Adams, Trustee of the Jane Adams Family

     5   Trust.

     6              THE COURT:     Oh, very good.     All right.

     7              Mr. Fingerhood.

     8              MR. FINGERHOOD:      Good morning, Your Honor.         Karl
     9   Fingerhood with the U.S. Department of Justice,
   10    Environmental Enforcement Section on behalf of the U.S. EPA
   11    and U.S. Coast Guard.
   12               THE COURT:     Very good.
   13               Mr. Fisher.
   14               MR. FISHER:     Good morning, Your Honor.       Don
   15    Fisher for defendant Croian Cross Holdings, LP.           It’s a
   16    defendant in the Trustee’s adversary proceeding.
   17               THE COURT:     Very good.    All right.
   18               Ms. Goetz.
   19               MS. GOETZ:     Good morning, Your Honor.       Gisele

   20    Goetz with Hollister & Brace, appearing on behalf of

   21    Chamberlin Oil, LLC, lessors.

   22               THE COURT:     Very good.

   23               Ms. Grant.

   24               MS. GRANT:     Good morning, Your Honor.       Karen

   25    Grant on behalf of BUGANKO and also Janet Ganong,
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document    Page 25 of 257

         Page                                                                12

     1   creditors.

     2                THE COURT:    Very good.   Thank you.

     3                Mr. Holman.

     4                MR. HOLMAN:    Brian Holman, Musick Peeler &

     5   Garrett, on behalf of Bradley Land Company.

     6                THE COURT:    Okay.

     7                Ms. Hunckler.

     8                MS. HUNCKLER:    Yes, this is Tracy Hunckler and I
     9   still have some to be at hearing listen only.           I’m here as
   10    an interested party because I practice in this area but I’m
   11    not here on behalf of any client.
   12                 THE COURT:    Very good.   Thank you.    All right.
   13                 Mr. Israel.
   14                 MR. ISRAEL:    Good morning, Your Honor.      Eric
   15    Israel of Danning Gill Israel & Krasnoff, LLP, attorneys
   16    for the Trustee.
   17                 THE COURT:    All right.
   18                 Mr. Izakelian.
   19                 MR. IZAKELIAN:    Good morning, Your Honor.          Razmig

   20    Izakelian of Quinn Emanuel Urqukart & Sullivan on behalf of

   21    GIT, Cat and GCL.

   22                 THE COURT:    Very good.   Thank you.

   23                 Mr. Jones.

   24                 MR. JONES:    Good morning, Your Honor.      Evan Jones

   25    of O’Melveny & Myers on behalf of UBS.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 26 of 257

         Page                                                               13

     1              THE COURT:     All right.    Mr. Langberg.

     2              MR. LANGBERG:     Good morning, Your Honor.

     3   Mitchell Langberg, Brownstein Hyatt Farber Schreck, on

     4   behalf of creditor and adversary defendants several:              Lance

     5   Brown, Trustee of the second Brown Trust; Jerome Brevoort

     6   Dwight, Lela Minturn Dwight, Jonathan Ashley Dwight, John

     7   A. Feliciano, Trustee of the family Feliciano Revocable

     8   Trust, Louise H. Feliciano, trustee; and the Louise H.
     9   Feliciano Revocable Trust; Adam B. Firestone; Katherine S.
   10    Hanberg, William Hanberg, Alice Sedgwick, deceased, her
   11    estate by personal representative Susanna Sedgwick,
   12    trustee, and Alice Sedgwick Wohl.
   13               THE COURT:     Okay.    All right.
   14               Mr. Litvak.
   15               MR. LITVAK:     Good morning, Your Honor.       Pachulski
   16    Stang Ziehl & Jones on behalf of the Creditors’ Committee.
   17    I’m also appearing by video.       Can you see me as well?
   18               THE COURT:     I can.    You’re coming through loud
   19    and clear, both physically and audio.

   20               MR. LITVAK:     Thank you.

   21               THE COURT:     Mr. McConnell.

   22               MR. MCCONNELL:      Yes, good morning, Your Honor.

   23    Michael McConnell, the Chapter 11 Trustee.

   24               THE COURT:     Good morning.

   25               Mr. Namba.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 27 of 257

         Page                                                                14

     1              MR. NAMBA:     Good morning, Your Honor.       Jerry

     2   Namba for CMT, LLC.

     3              THE COURT:     Very good.    Okay.

     4              Mr. Olivares.

     5              MR. OLIVARES:     Good morning.      Mayer Olivares on

     6   behalf of GIT, GTL and Cat.

     7              THE COURT:     Thank you.    All right.

     8              Mr. Renwick.
     9              MR. RENWICK:     Yes, Your Honor.      Edward S. Renwick
   10    of Hanna & Morton appearing for the Goodwin “A” Mineral
   11    Owners Group, the Presson Vera Rivera OC Land Group,
   12    Mr. and Mrs. Frank Boisseranc, and Mr. Waldo A. Gillette.
   13               THE COURT:     Thank you.
   14               Ms. Rhim.
   15               MS. RHIM:     Good morning, Your Honor.       Alexandra
   16    Rhim, Hemar Rousso & Heald, on behalf of Laor Associates
   17    and Guarantee Royalties.
   18               THE COURT:     Okay.   That’s how you pronounce it,
   19    huh?   Laor.   All right.

   20               Mr. Schulman.

   21               MR. SCHULMAN:     Good morning, Your Honor.        George

   22    Schulman, Danning Gill Israel & Krasnoff, on behalf of the

   23    Trustee.

   24               THE COURT:     Mr. Shectman.

   25               MR. SHECTMAN:     Good morning, Your Honor.        Zev
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 28 of 257

         Page                                                                15

     1   Shectman of Danning Gill Israel & Krasnoff on behalf of the

     2   Trustee.

     3              THE COURT:     Ms. Singh.

     4              MS. SINGH:     Good morning, Your Honor.       Sonia

     5   Singh of Danning Gill Israel & Krasnoff, for the Chapter 11

     6   Trustee.

     7              THE COURT:     All right.

     8              Mr. Skillman.
     9              MR. SKILLMAN:     Good morning, Your Honor.        Tim
   10    Skillman with CR3 Partners and chief operating officer for
   11    the Trustee.
   12               THE COURT:     Mr. Spence.
   13               MR. SPENCE:     Good morning, Your Honor.       Ross
   14    Spence on behalf of Santa Barbara County and related
   15    parties.
   16               THE COURT:     And last, but not least, Ms. Tomasco.
   17               MS. TOMASCO:     Good morning, Your Honor.       This is
   18    Patty Tomasco with Quinn Emanuel.        I’m here on behalf of
   19    California Asphalt Production, Inc., GTL-1, LLC and GIT,

   20    Inc.

   21               THE COURT:     Very good.

   22               All right.     Now, before I move on is there anyone

   23    that would like to state their appearance for the record

   24    that did not get a chance to do so?

   25               MR. MARTINEZ:     Good morning, Your Honor.        Vincent
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                         Main Document    Page 29 of 257

         Page                                                                 16

     1   Martinez.      I believe I was listed for live appearance for

     2   the telephone.

     3               THE COURT:     Okay.

     4               MR. MARTINEZ:     And I --

     5               THE COURT:     I don’t know what happened but,

     6   Mr. Martinez, why don’t you tell us who you represent,

     7   please.

     8               MR. MARTINEZ:     Yes.   Good morning again and
     9   Vincent Martinez of the law firm Twitchell & Rice.             I
   10    represent five parties:       Adam Family Trust; Candace
   11    Evenson; Escolle Tenants in Common; Bognuda Family Trust;
   12    and the last is Morganti Ranch, a limited partnership.
   13                THE COURT:     Very good.    Thank you.
   14                All right.     There was someone else that wanted to
   15    make their appearance.       And here -- someone else that
   16    wanted to make their appearance that didn’t get to?                Okay.
   17    All right, then.      All right.
   18                It’s off camera, but if you can imagine the court
   19    bench is covered wall to wall with paper so I can find

   20    everything, hopefully, when we need to.

   21                All right.     Look, we have a lot on the calendar

   22    and it seems to me that there are -- the best way to do

   23    this is try to field with the matters that involve the most

   24    number of people first so that when they’re done if they

   25    choose to leave -- and I’ll just say in advance, if you’re
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 30 of 257

         Page                                                               17

     1   done, you’re free to leave without asking for my

     2   permission.    Some people are more formal in telephonic

     3   conferences.    You can just leave.      You don’t have to ask

     4   for permission.

     5              But I’m going to try to do the things that I

     6   again think involved the most people first.          And so I’m

     7   going to go slightly out of order from what the -- slightly

     8   out of order from what you see on the Court’s calendar.
     9   And the way I plan to proceed is I’m -- it seems to me
   10    that, number one, which is the motion seeking relief with
   11    respect to certain surface leases, as well as oil and gas
   12    leases, is in many ways related to the adversary proceeding
   13    that’s seeking declaratory relief as to the oil and gas
   14    leases.   And many of the folks that are on today for the
   15    status conference in that adversary are also on because
   16    they filed an objection to the motion in #1.00.
   17               So I’m going to deal with the motion of #1.00 and
   18    then probably the adversary status conferences in the
   19    declaratory action and related matters first and then work

   20    my way backwards in some way or another to the other

   21    things.   I think that will get most of you out of here

   22    sooner.

   23               All right.

   24               MR. JONES:     Your Honor?

   25               THE COURT:     Yes.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document    Page 31 of 257

         Page                                                                18

     1              MR. JONES:     I apologize, Your Honor.       This is

     2   Evan Jones on behalf of UBS.       We had discussed with the

     3   Trustee’s counsel the financing motion seeks money that we

     4   understand the Trustee would like to receive today to meet

     5   payroll and so we had discussed with the Trustee and

     6   understand they agree that that matter might be taken up

     7   first.   As Your Honor knows, we’re trying to advance money

     8   on the East Coast and we’re worried about the wire transfer
     9   window closing.
   10               THE COURT:     Okay.   All right.    I’m willing to
   11    take things out of order.
   12               Mr. Israel.
   13               MR. ISRAEL:     Yes, Your Honor.
   14               THE COURT:     Mr. Israel, by the way, I see that
   15    you’ve logged into the video call but I can’t see you.              I
   16    don’t know if you’ve turned your camera on or clicked the
   17    button that said, go ahead and share my video.           It’s not
   18    essential that I see you because I can hear you, but if it
   19    was your intention to be seen, I just want you to know that

   20    I can’t see you.

   21               MR. ISRAEL:     Thank you, Your Honor.       Yes.      When I

   22    logged on I could see several people and when I clicked the

   23    button at the bottom that currently has a video with a

   24    slash through it, it says my camera isn’t set up, so --

   25               THE COURT:     Okay.   All right.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 32 of 257

         Page                                                               19

     1              MR. ISRAEL:     -- I am dressed up on the assumption

     2   that I was going to be seen, but --

     3              THE COURT:     All right.    No problem.

     4              MR. ISRAEL:     If you can hear me okay, then I can

     5   see you and several -- you know, the other parties that

     6   have videos.

     7              THE COURT:     Okay.    I’d like to --

     8              MR. ISRAEL:     Okay.    Your Honor --
     9              THE COURT:     Obviously you’re the moving party and
   10    this is on shortened time.
   11               I did see Mr. Litvak’s pleading, which was filed,
   12    I think, before you had filed the latest emergency motion.
   13    We’ll give him an opportunity to speak in a few minutes.             I
   14    assume that his objection to the latest revision of the
   15    budget is similar to his objection to this latest DIP
   16    motion.   So I’d like you to start by addressing that and
   17    I’ll say to anybody else that wants to make oral objection
   18    to this post-petition financing motion, I will in a few
   19    moments ask you to speak up and tell me who you are because

   20    this matter is on shortened time.

   21               But let me start with the Trustee and -- and

   22    what’s your -- what’s your response?         I mean, I thought we

   23    had established early on that I expected the fees of the

   24    committee going forward to be accounted for in the post-

   25    petition budget.     I understand from Mr. Litvak’s pleading
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document    Page 33 of 257

         Page                                                                   20

     1   that he’s even -- you know, his clients have even moderated

     2   what I had said was the amount I thought appropriate and

     3   agreed to accept something less, at least for a couple

     4   months, and yet they were carved out of the budget.               So

     5   what’s going on?

     6              MR. ISRAEL:     Thank you, Your Honor.        First of

     7   all, I’d like to thank Your Honor for hearing this on an

     8   emergency basis, this interim hearing.         Ongoing
     9   negotiations over the terms of any additional borrowings
   10    and the Trustee’s decision about how to proceed with this
   11    case has since been overtaken by events largely outside of
   12    everyone’s control.
   13               The budget that -- that is submitted is a very
   14    short-term budget.     It actually has no carveout for -- goes
   15    through April 24th.      It has no carveout for professionals,
   16    including the professionals of the Trustee at this time.
   17    We are in negotiations with UBS on April.          I have confirmed
   18    that the Committee’s budget for -- set aside for March was
   19    made and sold for $35,000, but no set-aside has been made

   20    as of this time and it’s not in the current budget.               Again,

   21    this goes through the end of April and we are in

   22    discussions with UBS on that matter.

   23               This is really a bare bones budget just to

   24    continue operations while UBS decides whether it can make

   25    further advances, whether it will make further advances.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 34 of 257

         Page                                                                  21

     1              THE COURT:     Right.

     2              MR. ISRAEL:     And for the Trustee to decide what

     3   to do.

     4              I know the Trustee wanted to make a status report

     5   and I don’t know this might be a good time for the Trustee

     6   to make a brief supplemental report on what the recent

     7   events in the case -- in the case.        Many of them are set

     8   forth in the motion, but I know we just filed that
     9   yesterday, so is this a good time for the Trustee to make
   10    that little presentation?
   11               THE COURT:     All right.    Well, okay.     Yeah.     I
   12    really am sensitive to the fact that we have a virtual
   13    courtroom for people who may or may not be interested in
   14    this, but why don’t you go ahead and then I’ll hear from
   15    Mr. Litvak.
   16               But before I do that, let me just ask you, so --
   17    from your perspective.      I’ll hear from Mr. Litvak in a
   18    minute.   Your position is that the funds, that basically
   19    $30,000 in March was set aside for the Committee?

   20               MR. ISRAEL:     Yes.    And -- and that they didn’t --

   21               THE COURT:     Okay.

   22               MR. ISRAEL:     -- use all of it.      My understanding

   23    was that there was 10,000 left and UBS’s position is that

   24    the $10,000 would be available for use in April without

   25    prejudice to whatever the negotiations result in with
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                         Main Document    Page 35 of 257

         Page                                                                    22

     1   carveout for the Trustee’s professionals, as well as from

     2   Committee.

     3                THE COURT:    Okay.   And have there been any sums

     4   set aside for any estate professional under any budget,

     5   whether it’s the one that was agreed to pursuant to the

     6   supplemental extension authority or in this motion?                Is

     7   there any money that anybody is being asked to set aside

     8   for state professionals for April?
     9                MR. ISRAEL:    No, not as of this time.
   10                 THE COURT:    Okay.   All right.    Good.    I mean,
   11    look.   UBS doesn’t have to put any more money into this.
   12    You know, doesn’t have to loan any additional money.                My
   13    chief concern, as I think I articulated early on in our
   14    financing hearings, was that there is some measure of
   15    fairness.      And that to the extent there was money being
   16    lent in order to make a Chapter 11 case here work that, you
   17    know, the Committee still has a statutory role and it still
   18    has to be provided for, but if everybody is being treated
   19    the same at the moment, then maybe it’s not -- you know,

   20    maybe it’s not a problem.        You know, we’ll hear from

   21    everybody in a minute.       But let me start -- or at least go

   22    to Trustee McConnell, as you requested.          And, Mr.

   23    McConnell, you’re welcome to give everybody an update.

   24                 I will say to everybody, this is not testimony.

   25    He’s not being sworn in.        At least not yet.     And -- but at
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 36 of 257

         Page                                                               23

     1   these hearings and this is also a Chapter 11 status

     2   conference, I do welcome the Trustee to tell me in his own

     3   words what’s going on.      And so I think it’s helpful to

     4   everybody.

     5                So go ahead, Mr. McConnell.

     6                MR. MCCONNELL:    Yes, Your Honor.     Thank you very

     7   much.   And I’ll be brief because I know there are several

     8   matters on the docket and there’s a lot of attorneys on the
     9   phone, but I just want to make some general comments.
   10                 First of all, Your Honor is here and everybody
   11    else is aware there’s been incredible change in the
   12    environment for the production and sale of oil and gas
   13    since the last time we were together.         However, I can
   14    report that right now we have resumed operations on several
   15    of our properties in the San Maria Valley, the Bell Ridge
   16    leases in Kern County and the Richmond Estone (phonetic)
   17    unit in Orange County.
   18                 In addition, since the last time we were together
   19    we have made a number of capital improvement on the leases

   20    that brought several wells back into production that had

   21    been inoperative and we have obtained interim authority

   22    from the Fish & Game Commission to operate all of our wells

   23    subject to additional paperwork that has to be done in the

   24    near term.

   25                 In addition, we have obtained a 90-day extension
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 37 of 257

         Page                                                               24

     1   from the Air Pollution and Control District of Santa

     2   Barbara for use of certain non-compliant burners in our

     3   heater treaters on the properties.        The regulations

     4   concerning what standards we had to meet changed January

     5   1st of this year.     We applied for a variance to allow us to

     6   continue to produce on these leases until we could get

     7   replacement equipment.      We were granted an interim variance

     8   and a final variance for the full 90 days which will expire
     9   in June.
   10                Heater treaters, Your Honor, are a way of drying
   11    the crude to make it ready for transport to the refineries.
   12    We are having an average daily production from all of our
   13    fields of about 400 to 600 barrels a day.          We have
   14    contracts through May on our Bell Ridge and redo -- or
   15    Richmond Estone unit leases, but our contracts in the Santa
   16    Maria Valley expire at the end of this month.           Because of
   17    what you’re witnessing in the press, demand for oil and gas
   18    has dropped precipitously and accordingly prices are going
   19    down with it.    And the fact we’re all facing is that a

   20    number of the refineries are not even taking crude at this

   21    time because they have enough in storage to last in a

   22    significant period of time.

   23                So we are -- our primary purchaser is Phillips

   24    66.    We are continuing discussions with them about

   25    obtaining hopefully some contracts in the month of May, but
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 38 of 257

         Page                                                               25

     1   right now our Phillips 66 contracts for Santa Maria Valley

     2   expires the end of this month and we are not alone in that,

     3   Your Honor.    Many of the producers in the Santa Maria

     4   Valley are either voluntarily shutting down their

     5   production or having to shut production because of the same

     6   advance that the refineries are simply not taking crude

     7   orders at this time.

     8              So that’s pretty much on an operational level.
     9   In addition, Your Honor, we had engaged Ten Oaks Advisory
   10    Services in Dallas, Texas to explore potential sales of all
   11    of the oil and gas assets of the company, as well as
   12    individual and crude leases.       They have been soliciting
   13    offers for those properties.       None of their offers at this
   14    time have been acted upon or even with -- the counters
   15    because we’re in a very distressed situation.
   16               THE COURT:     Right.
   17               MR. MCCONNELL:      With re --
   18               THE COURT:     So -- I’m sorry.     Go ahead.
   19               MR. MCCONNELL:      Okay.   Two other points, Your

   20    Honor.   With respect to the regulators, we had been in

   21    daily contact with the Air Pollution Control District in

   22    Santa Barbara County and have been in constant contact with

   23    all of the other regulators on oil and gas in the state of

   24    California, as well as the federal government.

   25               As the Court may remember, at the time I took
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 39 of 257

         Page                                                               26

     1   over as trustee we had 1400 notices in violation that had

     2   to be dealt with.     We have reduced that number

     3   significantly and we are in cooperation with the Air

     4   Pollution Control District out of State of California

     5   regarding those notices of violation and also certain

     6   pending litigation.

     7                Finally, Your Honor, as you know from the docket,

     8   we have been in constant communication with Union Bank of
     9   Switzerland regarding continued financing for me as trustee
   10    in this incredibly difficult environment we’re dealing with
   11    right now.     You can imagine that there are many people that
   12    are involved in this process.       We have before you a motion
   13    for the use of cash collateral and for additional
   14    financing, which I need to continue operations.
   15                 So that’s a general overview, Your Honor.
   16                 THE COURT:   Okay.   I still have one question.
   17    You mentioned the production right now of about 4 to 600
   18    barrels a day.     At one time I recall you said -- and maybe
   19    it was not actual production but capacity was about 1,000.

   20    And I understand it was a different world just, you know, a

   21    couple months ago, but that you were doing things to try to

   22    expand the production capacity of the debtor’s assets by

   23    about 50 percent.

   24                 The 4 to 600 barrels is that -- is that -- you

   25    know, why isn’t that 1,000?       Is that because you don’t --
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document    Page 40 of 257

         Page                                                                27

     1   there’s not enough demand so it doesn’t make sense to

     2   operate at full capacity or have you learned something new

     3   about these assets?       Is 4 to 600 really just like a

     4   capacity or have you elected to produce at that rate?

     5               MR. MCCONNELL:      Your Honor, that present 4 to 600

     6   barrels a day is a reflection of a number of factors

     7   including demand, needed capital improvements on the

     8   properties, et cetera.       Certainly these properties can
     9   produce what certain improvements are made at a 1500 to
   10    1600 barrel capacity.       Right now we have no buyers for that
   11    capacity.      We have ordered certain capital equipment that
   12    would allow us to get to those levels, but we have not
   13    installed it yet and some of it we have simply put on hold
   14    because of the present pricing environment.
   15                So 4 to 600 is what we’re doing now, but
   16    certainly with some additional improvements we can get up
   17    to the 1600 barrel a day what I had mentioned earlier.
   18    It’s all a function of price --
   19                THE COURT:     Right.

   20                MR. MCCONNELL:      -- at the end of the day, Your

   21    Honor, and demand.

   22                THE COURT:     Right.   Okay.    Is it all -- if it

   23    made economic sense to do so.        Okay.    All right.    I

   24    appreciate that.

   25                Okay.    So let’s get back to the financing motion.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 41 of 257

         Page                                                               28

     1   And Mr. Israel, before I turn to the others, is there

     2   anything, any significance differences about the terms of

     3   this request in post-petition financing from the last one?

     4              MR. ISRAEL:     No, Your Honor.     There’s very, very

     5   limited changes.     There’s one extension of the draw period

     6   from April 4th to April 24th.       There is another optional

     7   two weeks -- up to two weeks, up to $500,000 term that

     8   was -- that was part of the original credit agreement and
     9   one or two of the prior amendments.
   10               And there was one -- the other change was a
   11    milestone for filing the summary judgment motion in the 365
   12    adversary proceeding and there was an extension from
   13    April 20th to, I believe, it was May 4th, so we get about a
   14    two-week extension to file that summary judgment motion.
   15    It’s just to our benefit.
   16               So again, it’s a very bare bones short-term
   17    extended budget.     And, in fact, part of it is to obtain
   18    permission to -- for -- to advance funds that all -- the
   19    Trustee already has and are to be advanced but still within

   20    the limits of the fourth amendment -- I guess the fifth

   21    amendment that was already agreed and the fifth amendment

   22    is the one that was -- that notice was just served on.

   23               I will say that -- a couple things.          One, we did

   24    serve the same parties with telephonic notice by noon

   25    yesterday as directed by the Court.         We filed Mr. de
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 42 of 257

         Page                                                               29

     1   Leest’s declaration.      He’s on the -- he’s on the call, but

     2   I believe it’s docket #945.

     3              Since yesterday we had one minor amendment to the

     4   sixth -- to the sixth amendment to the credit agreement and

     5   the minor amendment, it’s been filed.         It’s docket #948

     6   this morning in redline.       And the only substantive change

     7   was, again, in the -- to benefit the Trustee and for the

     8   convenience of UBS and the Trustee that the advance could
     9   be made if the Court approved it on -- it doesn’t have to
   10    wait for the order to be entered or at least they have the
   11    option not to have to do that so that we could, if Your
   12    Honor approves it, that we -- we weren’t sure what the
   13    procedure for immediately entering an order was.           And
   14    anyway, so that’s -- the redline was docket #940.
   15               THE COURT:     Well, that’s how I’ve answered my
   16    last --
   17               MR. ISRAEL:     Your Honor --
   18               THE COURT:     How it answers my last question,
   19    which is, how come an interim order on this emergency

   20    motion which I’m being asked to deal with to address an

   21    East Coast wire deadline has no lodged order?           I mean, no

   22    lodged order.    I would have been happy, you know, if --

   23    assuming I grant it and it needed to be entered right away,

   24    I could have arranged to have it entered right away but I

   25    can’t with no lodged order, so that’s that.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 43 of 257

         Page                                                               30

     1                MR. ISRAEL:    Your Honor --

     2                THE COURT:    Let me -- yeah, Mr. Israel?

     3                MR. ISRAEL:    Yes, I think Mr. de Leest

     4   (indiscernible) --

     5                MR. de LEEST:    (Indiscernible) here.

     6                THE COURT:    I’m sorry.    Whoever is speaking, I

     7   can’t hear you.

     8                MR. de LEEST:    I apologize, Your Honor.      It’s
     9   Mr. d Leest.    I will lodge the order.       It had -- and I can
   10    do it while we’re on the call.        I wanted to make sure that
   11    the Court was able to and willing to approve it before I
   12    did so.
   13                 THE COURT:    Yeah, okay.   All right.
   14                 Mr. Litvak, you represent the Official Committee
   15    of Unsecured Creditors.      Let me hear from you now, please.
   16                 MR. LITVAK:    Yes, Your Honor.    Max Litvak,
   17    Pachulski Stang Ziehl & Jones on behalf of the Creditors’
   18    Committee.     Your Honor, we would have no objection to the
   19    additional financing that’s requested.         The Court

   20    referenced the objection that we had filed with respect to

   21    the budget, the prior budget for this file.          And it had not

   22    been provided to us in advance, so we were a little

   23    surprised to see it when I saw it filed, but it didn’t have

   24    anything in there for us.

   25                 Now we’ve got a new further financing motion, new
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 44 of 257

         Page                                                               31

     1   budget.    Also, there’s nothing in there for us but I also

     2   understand there’s nothing in there for the Trustee

     3   professionals as well.

     4               We have gone back and looked at our bills and, as

     5   the Court noted, we are willing to take a reduction on our

     6   further budgeted amounts in this case due to the

     7   unprecedented situation certainly facing the oil industry

     8   generally as well as this debtor and this Trustee.
     9               The -- we have had no certainty, Your Honor, that
   10    the $35,000 that the Court had ordered to be provided for
   11    the Committee was, in fact, missed for March.           We had
   12    inquired about that on more than one occasion, but not
   13    gotten any confirmation from the Trustee or the counsel and
   14    then we did now get that confirmation prior to this
   15    hearing.
   16                So with that additional $35,000 that’s more than
   17    enough frankly for the amount of fees that we’ve incurred
   18    in March and we are prepared to roll that over to April
   19    without any further funding in April, Your Honor.           I would

   20    just ask that to the extent that amounts have been funded

   21    over the last few months and we have not used the full

   22    amount that’s been funded on our fees that we be authorized

   23    to apply any further fees that we may incur against

   24    those -- against that -- that amount.         And we have come in

   25    under budget, Your Honor, for the last few months -- couple
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                         Main Document    Page 45 of 257

         Page                                                                 32

     1   months at least, so we do have some room and I think we can

     2   utilize that for some period of time.

     3               But certainly once we get later into May and

     4   June, depending on what is happening in the case and how

     5   involved we are, we’re going to need some further funding,

     6   but it’s not an urgent situation that needs to be addressed

     7   right now with that clarification that we can roll over

     8   effectively on these amounts in subsequent months.
     9               THE COURT:      Okay.   All right.   I appreciate that,
   10    Mr. Litvak.     I was getting some feedback.        I just muted
   11    you --
   12                MR. LITVAK:      (Indiscernible) -- yes.
   13                THE COURT:      (Indiscernible) - if that had
   14    anything to do with it.       So hopefully we figured out how to
   15    fix that.      All right.
   16                Before I turn to Mr. Israel again and -- or
   17    Mr. Jones who usually likes to speak in favor of financing
   18    that his client is providing, is there anyone that wants to
   19    be heard in opposition to this latest emergency post-

   20    petition financing motion?

   21                MR. BEALL:      Your Honor --

   22                MS. TOMASCO:      Your Honor, this is Patty Tomasco.

   23                THE COURT:      Okay.   Hold on.   Ms. Tomasco.        Who

   24    else?

   25                MR. BEALL:      William Beall, Beall & Burkhardt.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 46 of 257

         Page                                                               33

     1              THE COURT:     Okay.   All right.    Let me start with

     2   Ms. Tomasco, please.

     3              MS. TOMASCO:     Your Honor, on behalf of GIT and

     4   its subsidiaries, we express the same concern as the

     5   Committee does.     Insofar as there are administrative

     6   expenses that have been incurred and have not been paid, we

     7   just reserve all rights.

     8              THE COURT:     Okay.   All right.    Mister -- is that
     9   it?
   10               MS. TOMASCO:     That’s it.
   11               THE COURT:     Okay.   All right.    Mr. Beall.
   12               MR. BEALL:     Yes, Your Honor.     The problem is that
   13    there’s nothing in the budget to pay royalties of any
   14    party, including that of mine and if you look at the motion
   15    it seems reasonably likely, perhaps better than 50/50.             But
   16    as of May 1st there’s no money at all.         This case is
   17    Chapter 7 and yet they’re collecting oil revenues from
   18    April.   They need to have some provision to pay the
   19    royalties, not just to my client but to all those other

   20    royalty claimants that are out there, when there’s no money

   21    or if there’s no money as of May 1st.

   22               And in addition, Your Honor, I have consistently

   23    requested from counsel for the Trustee evidence that the

   24    escrow account which funded from my client as of March 1st

   25    and April 1st and no matter how many times I ask, I get no
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 47 of 257

         Page                                                               34

     1   response whatsoever.      So I do not believe that the escrow

     2   account has been funded as of March 1st or April 1st, let

     3   alone making provision for the royalties during the month

     4   of April, which would be due May 1st.

     5              THE COURT:     Okay.   All right.    Mr. Israel, I want

     6   to hear from you.     We -- I think we’ve, you know,

     7   established that -- well, let me back up.          I shouldn’t say

     8   “established.”
     9              This concern has been raised before that oil is
   10    being taken out of the ground, that royalty owners under
   11    California law have a property interest in that oil that
   12    commingles with other people’s oil and then sold.           But I
   13    have always been comforted by the fact that the budget was
   14    setting aside and placing in a reserve the royalties
   15    attributable to oil being taken from ground and sold.             And
   16    if the budget -- if the budget does not provide that then I
   17    think we may have a problem, at least to the extent that
   18    the debtor seeks to operate and continue to sell oil, part
   19    of which is the property interest of the royalty holders.

   20               MR. ISRAEL:     Thank you, Your Honor --

   21               THE COURT:     What’s your response?

   22               MR. ISRAEL:     Yes, Your Honor.     The Trustee has

   23    been paying royalties.      Current -- current there are delays

   24    by the district per counties, that there are offsets to

   25    calculate what the royalties are.        I believe that the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 48 of 257

         Page                                                               35

     1   Trustee just signed a check yesterday.         I would ask --

     2              THE COURT:     Okay.    I’m not -- I’m not

     3   concerned --

     4              MR. ISRAEL:     -- a number of --

     5              THE COURT:     -- about the -- I want you to

     6   start -- talk about April.        I mean, we’ve got a separate

     7   issue with Mr. Beall’s client because those are supposed to

     8   go in a reserve for the time being and aren’t being paid.
     9   So his clients are in a special situation, have been in a
   10    special situation for much of the case.
   11               But respond to his allegation, please, that the
   12    budget for April, which is -- you know, it’s not just a
   13    formula for advances by the lender, but it’s a cash flow.
   14    It’s a cash collateral budget as well.         Does it not provide
   15    for the payment and/or reserve of that portion of the oil
   16    that is taken out of the ground in April and sold?
   17               MR. ISRAEL:     Your Honor, the payment of royalties
   18    is paid in the following month.        So what would be paid in
   19    April would be for the month of March, if I recall.

   20    Mr. Skillman is on the phone.       He can confirm, but I would

   21    note that his budget doesn’t go through the end of April,

   22    so there’s -- there -- there’s -- it’s envisioned that the

   23    payments would be in that last week of April.

   24               Mr. Skillman, can you --

   25               THE COURT:     But isn’t that -- isn’t that --
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                        Main Document    Page 49 of 257

         Page                                                                   36

     1              MR. ISRAEL:     -- verify?

     2              THE COURT:     -- a concession?     Isn’t that a

     3   concession by you that the royalty holders are not

     4   adequately protected for the use of their property?               I

     5   mean --

     6              MR. ISRAEL:     Your Honor, that --

     7              THE COURT:     -- what if the case tanks?       What if

     8   the case tanks and there is no budget and there is no money
     9   left and you had taken their oil and sold it and turned it
   10    into money and spent that money?        How are they protected?
   11               MR. ISRAEL:     Your Honor, the history and course
   12    of this business and I’m told in general in the oil
   13    industry is that we don’t even get paid for March sales
   14    until April 20th.     That’s normally the true-up date for the
   15    prior month and --
   16               THE COURT:     Okay.
   17               MR. ISRAEL:     -- then from that point --
   18               THE COURT:     And that was fine.
   19               MR. ISRAEL:     -- it (indiscernible) --

   20               THE COURT:     That was fine.     When UBS was putting

   21    money into this thing, okay, when they were making a

   22    commitment that was more than a couple weeks, okay, that

   23    was -- I was comfortable with that.         You just had the

   24    Trustee give me a report to tell me that things were bad,

   25    okay, that he was having trouble finding people to buy the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 50 of 257

         Page                                                               37

     1   oil.

     2                And now I’ve got this budget and you’re telling

     3   me, well, the budget really isn’t fair to the royalty

     4   holders because the budget doesn’t include the last day of

     5   the month.     Well, what if the last day of the month doesn’t

     6   come?   What if the money is all gone and you have taken

     7   their oil and sold it and spent the money?          I don’t think

     8   they’re adequately protected.
     9                Sorry.   I know I interrupted you, but I just --
   10    you’re telling me things I know.        I know what the timing
   11    is.    This was an issue in every other one of our early
   12    hearings where we had objections.        I’m familiar with the
   13    timing, but I was comfortable because we had -- we had
   14    money coming in from UBS asked, you know, the end of the
   15    budget whether there was good reason to believe that they
   16    would last and things were looking up.
   17                 Now things are looking down and so I think we
   18    need to be careful and make sure that the property that is
   19    being used, that is the oil that belongs to royalty

   20    holders, the use of that property is adequately protected.

   21    So I’m just not convinced that that’s the case.           Maybe Mr.

   22    Skillman -- it sounds like you want to hand it over to

   23    Mr. Skillman to address the Court and that’s fine, but --

   24                 MR. SKILLMAN:   Thank you, Your Honor.       Tim

   25    Skillman on behalf of the Trustee.        Proceeds from oil sales
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document    Page 51 of 257

         Page                                                                38

     1   in January have been distributed or credited to the escrow

     2   royalty reserve account.        And as Mr. Israel said, proceeds

     3   for sales of oil for February were credited to the escrow

     4   royalty reserve account and are being disbursed as we

     5   speak.   The checks were signed yesterday.

     6               Proceeds of oil sales in March will be received

     7   on April 20th at which time we would credit 13 percent of

     8   those receipts to the escrow royalty reserve account
     9   pending accounting.       The accounting takes a month for us to
   10    do and it’s partly because we’re selling crude through
   11    Texican.    In February we sold some crude through another
   12    neighbor who processed it for us.         And in March they’re
   13    selling oil through Texican and we’re also selling it
   14    through another neighbor who in turn sells it to P 66.
   15                When we get the money, the money goes into the
   16    escrow royalty reserve account which currently stands at
   17    $109,285.      That money is reserved for the royalty interest
   18    donors and will not be disbursed.         In fact, even though we
   19    have been short on cash because of the immediate funding

   20    need, we have not touched any of the reserve accounts, the

   21    royalty interest donors, surface rents or the UCC

   22    professionals.

   23                So I would argue that they are more than

   24    adequately secured.       In the event this deal goes sideways,

   25    that money is there and is not sufficient to pay what we
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 52 of 257

         Page                                                               39

     1   believe is contractually owed currently through the month

     2   of February.    And when we get sales from March, we’ll put

     3   13 percent of those proceeds into the escrow account for

     4   March sales.    They will still be exposed from April sales,

     5   though, and I don’t know that there’s a solution for that

     6   at this time.

     7              (Parties speaking simultaneously.)

     8              THE COURT:     Well, you could sock away money for
     9   those.   I mean, it’s one solution.       The other solution I
   10    guess is if you’re -- if your lienholders were to
   11    acknowledge -- and maybe they have previously and I just --
   12    I don’t know where in this stack of paper it is.           I mean,
   13    maybe if UBS acknowledged that it can’t take a lien and
   14    property that doesn’t belong to them and that the funds
   15    that are delivered from royalties for oil sold in April are
   16    going to be available to a party whose oil was sold.              Maybe
   17    that would solve it.
   18               Mr. Jones?
   19               MR. JONES:     Thank you, Your Honor.      Your Honor,

   20    certainly UBS acknowledged that when the first financing

   21    for the Trustee was done that we can’t take a lien on

   22    something that the Trustee doesn’t own.         So if it is true

   23    that there are funds that are not owned by the estate or

   24    the Trustee, UBS doesn’t have a lien on them.           I do

   25    understand, as Mr. Skillman says, that there are reserves
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 53 of 257

         Page                                                               40

     1   for the royalty taken each month and that those are in the

     2   current budget.

     3              Your Honor, if I can step back for a moment, we

     4   certainly agree that it is appropriate to take up the

     5   Committee’s objection to the fifth amendment today to get

     6   guidance from the Court on the Committee fees going

     7   forward.   I believe that the discussion since the objection

     8   is filed has satisfied Mr. Litvak that the $35,000 that the
     9   Court ordered be set aside for Committee fees in March was,
   10    in fact, set aside.      I think that Mr. Israel has confirmed
   11    that and I’ve told Mr. Litvak that I will state on the
   12    record that was ordered by the Court.         It must be done and
   13    my understanding, although I don’t have personal knowledge,
   14    but it was, in fact, done.
   15               If I understand what Mr. Litvak has said, the
   16    Committee is agreeable under these extraordinary
   17    circumstances and I won’t go into detail on those to have
   18    its fee allocation for April be a roll-over of the funds
   19    that have already been set aside and which have not been

   20    used for the Committee fees and we applaud the Committee

   21    for that, Your Honor.

   22               As we said in our response, we certainly

   23    understand the Court’s order was $35,000 on a monthly

   24    basis.   We submit that that was in circumstances that are

   25    no longer applicable and we appreciate the willingness of
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document    Page 54 of 257

         Page                                                                41

     1   the Committee, if I understand Mr. Litvak correctly, to

     2   accept a roll-over of the allocations that have already

     3   been reserved for the month of April.

     4                We all understand that there are going to have to

     5   be very difficult decisions made about what happens after

     6   April 24th.     And I do want to emphasize -- Your Honor asked

     7   a question and I want it to be very clear, what does this

     8   amendment do?     This amendment does not increase the
     9   availability to the Trustee.        That number was set in the
   10    fifth amendment.
   11                 The fifth amendment by its terms, which have been
   12    authorized by the Court’s earlier order, permitted the
   13    Trustee and UBS to agree to extend the time period in which
   14    that amount could be drawn and for better or worse that
   15    time period closed.       And so what the Trustee is asking for
   16    today is permission to extend -- to keep the window open,
   17    to draw the approximately $500,000 that is already
   18    authorized, but the window had closed.          And, Your Honor, I
   19    can assure you there were serious discussions over whether

   20    such an amendment was even material and required the Court

   21    approval.      We decided under the circumstances it was

   22    appropriate to cut very square corners.          And so what we’re

   23    asking the Court for today is permission to advance the

   24    $500,000 that was already authorized by the fifth

   25    amendment.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 55 of 257

         Page                                                                42

     1                Your Honor, Mr. Israel mentioned we made a last-

     2   minute change.     The document not surprisingly said we

     3   needed an entered order to make this advance since we

     4   agreed we might cut square corners.         Last night with the

     5   concern about just what the process for walking an order

     6   through is -- and, Your Honor, I apologize.          I thought that

     7   the Trustee had uploaded a draft order.         But in any event,

     8   we changed the agreement last night to permit UBS if it’s
     9   satisfied by oral approval of the Court today to go ahead
   10    and make this advance.      We understand the Trustee needs the
   11    money now.
   12                 And so we would suggest that it is appropriate
   13    for the Court to approve the sixth amendment.           We would
   14    make clear in the order that the reserve that has been set
   15    aside for the Committee could be rolled forward to the
   16    month of April and obviously if it is -- there is further
   17    financing and, as the Trustee said, the parties are
   18    in intense discussions on what the best course for this
   19    case is and it is not a secret that the Trustee has

   20    mentioned that many operators are shutting in wells.              We

   21    hope that’s not the conclusion.

   22                 And by the way, Your Honor, I would note we

   23    recognize that even were the Trustee to conclude that wells

   24    need to be shut in, they need to be operated -- or they

   25    need to be monitored.      “Operated” is not the right word,
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 56 of 257

         Page                                                               43

     1   but you can’t simply shut these wells in and go home.

     2                And so the Trustee and UBS are in discussions to

     3   determine what the way forward is in the interests of all

     4   creditors.     And obviously UBS wants what’s best for it, but

     5   we recognize that it’s not appropriate to have these wells

     6   abandoned.     It is best if there’s at least the possibility

     7   of creditors receiving something through a Chapter 11 plan

     8   or otherwise.
     9                But, Your Honor, we’re in a very tough
   10    situation -- everyone.      And as the Trustee mentioned, the
   11    pricing for his oil has dropped over 50 percent since the
   12    start of the year.     He was just getting back operating from
   13    the OSTR shutdown orders and then with COVID-19 and the oil
   14    crisis he suddenly faces buyers, who as you’ll recall he
   15    had a hard time arranging.        He suddenly faces spot buyers
   16    saying they don’t plan to buy any more oil in the month of
   17    May.   It’s an extraordinary circumstance and the Trustee
   18    and his professionals/employees are doing the best they
   19    can.   And at this point this is what UBS is prepared to do

   20    to support that effort and we’re all going to have to

   21    figure out where we go next.

   22                 THE COURT:   Okay.    All right.   I appreciate that,

   23    Mr. Jones.     And I -- you know, I -- nobody should construe

   24    anything I said today as -- you kind of know my views.             I

   25    just think if there is a Chapter 11 case, if there is a
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 57 of 257

         Page                                                               44

     1   budget, a cash collateral and financing budget, I think --

     2   and there are provisions for the estate professional I

     3   think there needs to be some sort of fairness to those.

     4                And most the statements I made -- all the

     5   statements I made were when the facts were very different.

     6   I don’t think my sense that those things need to be fair

     7   will have changed but, you know, maybe the negotiations

     8   lead to different conclusions about what the lender is
     9   willing to fund and what should be funded if the posture of
   10    the case changes.     I don’t want to interfere with that -- I
   11    don’t want to interfere with that negotiation and nothing
   12    I’ve said should be construed that way.
   13                 I do acknowledge that my views were based on the
   14    facts as I knew them at the time and the facts may have
   15    changed, although certainly my sense of fairness hasn’t
   16    changed, but certainly the facts may have or my sense of
   17    what’s fair in terms of treating state professionals
   18    fairly.   So --
   19                 MR. JONES:   Thank you, Your Honor.

   20                 THE COURT:   Yeah.   I guess I --

   21                 MR. JONES:   I’m sorry.    I didn’t mean to

   22    interrupt.

   23                 THE COURT:   No, no, no.    That’s okay.     That’s

   24    okay.   I guess I -- I paused.      You didn’t really interrupt.

   25                 So anyway, I -- and I appreciate Mr. Litvak
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 58 of 257

         Page                                                               45

     1   having made the objection and filed the request for hearing

     2   acknowledging that he’s since -- he’s since gotten

     3   assurances regarding the funds that are -- you know, that I

     4   thought had been committed for March had been set aside and

     5   I accept all of those representations.

     6              Kind of working backwards now to what Mr.

     7   Skillman had talked about, which was -- and Mr. Israel in

     8   response to the issue raised by Mr. Beall, there is and
     9   always has been a timing issue.        But I’m comfortable based
   10    on Mr. Jones’ reiteration of his client’s view that they
   11    are not going to try to take money generated from oil and
   12    doesn’t belong -- didn’t bel -- never belonged to the
   13    debtor and take that money and climate fairs (phonetic).
   14    So -- and I’m going to, you know, hold them to that
   15    concept.   I don’t think they could have taken a lien and
   16    property that didn’t belong to the debtor in the first
   17    place.
   18               And, Mr. Beall, as you’ve argued on multiple
   19    occasions California law recognizes the oil is the -- part

   20    of the oil, some undivided percentage interest has a

   21    property interest and it’s my intention to preserve that

   22    recognition.    But I’m comfortable that that -- that this

   23    motion that’s before me asking to bless the extended budget

   24    does not do harm to that principle.         I noted in particular

   25    that it’s a cash budget and it doesn’t include the last day
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 59 of 257

         Page                                                               46

     1   of the month.    But I’m comfortable with Mr. Jones’

     2   representation.

     3              I am a little concerned that Mr. Beall --

     4              MR. ISRAEL:     Your Honor --

     5              THE COURT:     Hold on a second.     I’ll hear from you

     6   in a second.    I am concerned that Mr. Beall is asserting

     7   that he’s asked for assurances regarding the amounts that

     8   have been escrowed and feels like he hasn’t gotten it and I
     9   didn’t hear a response to that yet.
   10               So I’ll start with Mr. Israel.         You can pass it
   11    over to Mr. Skillman if you need to, but what’s the story
   12    with the clients that Mr. Beall represents and why can’t we
   13    get him some assurance that the royalties for his clients
   14    are -- or attributable to his clients’ interests aren’t
   15    actually being set aside?
   16               MR. ISRAEL:     Your Honor, this is Eric Israel.
   17    Your Honor, Mr. Beall has asked for many things.           I know
   18    that it was confirmed that once he wanted to -- insisted on
   19    seeing the bank statements and the Trustee and his staff

   20    could then stretch then with all the events that have been

   21    occurring on the accounting side especially.          And, you

   22    know, we have -- I have tried to respond to him promptly.

   23    I did tell him that the money had been set aside and, you

   24    know, in terms -- he was asking about, you know, periods

   25    that hadn’t    even passed yet.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 60 of 257

         Page                                                               47

     1                But in any event, we’re not purposely ignoring

     2   him.   I’m trying to respond as I can.        There were disputes

     3   about other matters I won’t even put on the record now that

     4   was filed that he claimed were erroneously taken and we had

     5   to get to dispute.     It’s another matter on the docket.

     6                In any event, the Trustee is trying to respond

     7   promptly to all inquiries by parties in interest, including

     8   Mr. Beall.
     9                THE COURT:   Okay.   Well, I think it -- you know,
   10    the one thing I observed is that it’s not the first time
   11    I’ve heard this and I -- look, I don’t -- I’m not -- I’m
   12    not going to ascribe blame to either side.          Think I know
   13    better than to get sucked into that without knowing the
   14    facts of what exactly has been asked and what’s been the
   15    response.
   16                 But I do observe that Mr. Beall could file a Rule
   17    2004 motion which would be granted in due course or if it
   18    related to a contested matter he could propound discovery
   19    to get at that information and that’s probably a more

   20    expensive way for everybody to deal with each other.

   21                 And so, you know, I would maybe re-double your

   22    efforts to try to -- you know, without reason.           I’m not --

   23    I try not to pick sides here, but try to move it up on the

   24    burner because I do keep hearing about this.          And I think

   25    it’s reasonable for his clients to want some sort of
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 61 of 257

         Page                                                               48

     1   affirmative evidence other than your word.          And I don’t

     2   question the value of your word, Mr. Israel, but I think

     3   it’s a reasonable request by Mr. Beall to get some kind of

     4   evidence that the money is actually there and been set

     5   aside for his clients.

     6               MR. BEALL:    Your Honor, may I be heard briefly on

     7   that, Your Honor?     William Beall.     May I be heard briefly

     8   on that?
     9               THE COURT:    Yes, of course.     Of course.
   10                MR. BEALL:    Okay.
   11                THE COURT:    Go ahead.
   12                MR. BEALL:    Okay.   First of all, I did have to do
   13    discovery in the adversary in order to get the documents.
   14    I received information that went through at least February.
   15    It is a continuing demand and I have received no further
   16    information despite the fact that we have discovery demand
   17    because it’s a continuing demand.
   18                What Mr. Skillman just said, although he tried
   19    not to say it, is that the March 1st payment is then made

   20    sometime soon and the April 1st payment is going to be made

   21    Sunday.    Now, the March 1st payment was due 45 days ago to

   22    the escrow account.      It has not been made.      The April 1st

   23    payment was due 17 days ago to the escrow account.            It has

   24    not been made.     That is what Mr. Skillman just told you.

   25    The May 1st payment Mr. Skillman’s line was “that’s at
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 62 of 257

         Page                                                               49

     1   risk.”   That means it isn’t going to be paid.

     2               So what the Trustee has admitted is that the

     3   escrow account is not being funded.         If you listen to what

     4   they said today, they tried not to say it, but that’s what

     5   they’re saying.

     6               So, Your Honor, you just can’t accept it that

     7   it’s being funded when I have demanded, I have requested, I

     8   have formally demanded.      I’m not getting any information
     9   because the account is not being funded, not ever timely
   10    and not mostly at all.      This is just inappropriate, Your
   11    Honor.   Mr. Jones said there’s court orders.         It has to be
   12    done.    There are court orders and it isn’t being done.
   13                THE COURT:    Okay.   Mr. Skillman --
   14                MR. ISRAEL:    Your Honor, this is Eric Israel.
   15                THE COURT:    All right.    Mr. Israel, go ahead.
   16                MR. ISRAEL:    We dispute that.     It is being done.
   17    We are doing it in the best and most timely way we can do
   18    it.    In terms of April, the payments -- we will receive on
   19    May 20th the payment for April.        And at that point the

   20    money will be set aside and that -- that’s what’s -- that’s

   21    what in general we’ve been doing.        But in terms of --

   22                THE COURT:    Okay.   All right.    I’ll --

   23                MR. ISRAEL:    When someone said it was at risk,

   24    it’s at risk to the extent that, yes, if we don’t get paid

   25    on May 20th for April royalties for April sales, once we
Case 9:19-bk-11573-MB     Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                          Main Document    Page 63 of 257

         Page                                                                   50

     1   get them, the Trustee has been setting aside 13 percent

     2   and -- but the checks and the accounting don’t occur until

     3   later.

     4               Mr. Skillman, is that correct?

     5               MR. SKILLMAN:      Yes.    Yes.    Your Honor, that’s

     6   absolutely right.       We are setting this money aside.            And

     7   what I was referencing was we don’t have -- we don’t have

     8   the money for our April sales yet.            As you’ll recall, we
     9   had sales in November and December that we didn’t get paid
   10    for either.      So it’s still an issue.
   11                THE COURT:      Right, right.
   12                MR. BEALL:      There has been no deposits since
   13    February 24th.       No deposits.     Zero.
   14                THE COURT:      Okay.   Stop.     Stop, stop, stop.
   15    First of all, every time you speak you need to state your
   16    name.    Okay.    And I have recognized Mr. Skillman.         I had
   17    not recognized anyone else.         So, Mr. Beall, just hold your
   18    horses.    I know you’re excited.        All right.
   19                Mr. Skillman, did you not say that the March oil

   20    sales -- you said something about April 20th.             Is that when

   21    you’re paid or is that when you plan to distribute to

   22    royalty holders and to the escrow account on March sales?

   23                MR. SKILLMAN:      Crude that is delivered in the

   24    month of March is paid to HVI Cat Canyon on or around

   25    April 20th.      At that time we will reserve the money for 13
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 64 of 257

         Page                                                                51

     1   percent of the sales, which is approximately equal to the

     2   totaling of royalty requirements for March sales.

     3                THE COURT:   Right.   Today is April 17th.       You

     4   don’t have that money yet, do you?

     5                MR. SKILLMAN:   No.

     6                THE COURT:   Okay.

     7                MR. SKILLMAN:   No, we don’t, Your Honor.

     8                THE COURT:   For February sales you should have
     9   been paid.     Was the February -- in March.       Were those funds
   10    received and were they put on deposit?
   11                 MR. SKILLMAN:   They were received and put on
   12    deposit.
   13                 THE COURT:   Okay.    And the same thing is true of
   14    January funds?
   15                 MR. SKILLMAN:   January funds were received, put
   16    on deposit, and disbursed pursuant to the court order.
   17                 THE COURT:   Okay.    And if I had to put you on the
   18    witness stand, the -- you -- this is what you would testify
   19    to?

   20                 MR. SKILLMAN:   Yes, Your Honor.

   21                 THE COURT:   Okay.    Mr. Beall, tell me what about

   22    that is a problem because they’re not going to set aside

   23    money for sales they haven’t received yet.

   24                 MR. BEALL:   Your Honor, William Beall --

   25                 THE COURT:   And I’m not going to --
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 65 of 257

         Page                                                               52

     1              MR. BEALL:     -- (indiscernible) --

     2              THE COURT:     And I’m not going to require them to

     3   do that.   Go ahead, Mr. Beall.

     4              MR. BEALL:     There was no deposit made on

     5   March 20th nor has there been one since.          That’s a problem.

     6              THE COURT:     Well, there wouldn’t have been one --

     7   there wouldn’t have been any more since March 20.

     8              Mr. Skillman -- well, hold on.
     9              Mr. Beall, why do you say that?         Do you have
   10    evidence --
   11               MR. BEALL:     The commission -- yes, okay.
   12               THE COURT:     No.
   13               MR. BEALL:     First of all --
   14               THE COURT:     Evidence.    Do you have evidence.
   15               MR. BEALL:     I have a document demand --
   16               THE COURT:     I (indiscernible) --
   17               MR. BEALL:     I have a document demand that
   18    requires the bank statements to be sent to me and I have
   19    not received one.     Mr. Skillman just said --

   20               THE COURT:     Okay.   Well, that’s different.

   21               MR. BEALL:     -- there hasn’t been a deposit.

   22               THE COURT:     That’s different.

   23               MR. BEALL:     He just said it.

   24               THE COURT:     That’s different.     Just because you

   25    haven’t gotten the documents you asked for doesn’t mean the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 66 of 257

         Page                                                               53

     1   facts don’t exist.     Okay?       Please, please stop with that

     2   kind of argument.     I really don’t appreciate it.        Okay.    I

     3   really don’t appreciate it.         That’s a huge logical leap,

     4   you didn’t get the documents and therefore the money hasn’t

     5   been deposited.     Okay.    And none of it has anything to do

     6   with the motion that’s in front of me today which motion is

     7   hereby granted.     I’ve heard enough from all of it and I’m

     8   sick of this issue.      And Mr. Beall, I’m getting sick of
     9   your arguments.
   10               You have a -- if you have a problem with
   11    compliance with an order bring an appropriate motion.             Back
   12    it up with evidence.      We’ll have a hearing on it.       This
   13    motion is granted.     We’re moving on.
   14               MR. BEALL:       Your Honor, may I --
   15               MR. ISRAEL:       Thank you, Your Honor.
   16               MR. BEALL:       -- have one moment?
   17               MR. ISRAEL:       Thank you, Your Honor.
   18               MR. BEALL:       May I be heard once with regard to
   19    the Court’s last comments?

   20               THE COURT:       Yes.

   21               MR. BEALL:       I did make a motion.    It has not been

   22    set for a hearing.     It’s backed up by --

   23               THE COURT:       What’s your motion?

   24               MR. BEALL:       The motion to reconsider the denial

   25    of motion for relief from stay; it has not been set for
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 67 of 257

         Page                                                               54

     1   hearing.

     2                THE COURT:    That has nothing to do with --

     3                MR. BEALL:    It’s docket (indiscernible) --

     4                THE COURT:    -- post -- that has nothing to do

     5   with post-petition financing.       If you have a problem with

     6   compliance with my financing orders, then you bring a

     7   motion.    A motion to reconsider a motion regarding relief

     8   from stay is not a motion for relief from a court’s
     9   financing order or for sanctions or for corrective action.
   10                 THE COURT:    And by the way, just, you know, so
   11    you don’t get your hopes up, I don’t expect that motion for
   12    reconsideration to be granted but I need to study it more
   13    carefully.     But I’ve got to tell you, I didn’t see
   14    anything -- any new evidence in there, any new law that you
   15    didn’t argue previously.       It’s still based on this kooky
   16    premise that you should be able to interfere with the
   17    Trustee’s exercising his duties to sell property of the
   18    estate which may be commingled with royalty oil that you
   19    couldn’t show was segregated or segregable in any way.             But

   20    I’m not having a hearing on it now.         And I am not required

   21    to set a hearing on a motion for reconsideration and I’ll

   22    deal with it in due course.       Now we’re moving on.

   23                 MR. ISRAEL:    Your Honor --

   24                 THE COURT:    Let’s talk about --

   25                 MR. ISRAEL:    This is Eric Israel.     Could we get a
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 68 of 257

         Page                                                               55

     1   final hearing on this motion because this is an interim

     2   hearing.

     3              THE COURT:     Yeah, when do you propose?

     4              MR. ISRAEL:     (No response.)

     5              THE COURT:     When do you propose to have that

     6   hearing?

     7              MR. ISRAEL:     Yeah, I think we have to give 15

     8   days’ notice so -- or it’d have to be a minimum of 15 days.
     9   So from yesterday.     Anytime after May (indiscernible), I
   10    think.   Let me pull up my calendar.
   11               MR. JONES:     Your Honor, Evan Jones.       If I might
   12    suggest, the final hearing to the extent it’s required and
   13    it’s never been clear to me an amendment requires the two-
   14    stage hearing, but it will occur after the funds are
   15    advanced, so I’d like to suggest we set it for the next
   16    omnibus hearing to avoid burden on the Court’s calendar.
   17               THE COURT:     That -- that’s fine.      I mean, I don’t
   18    know.
   19               MR. ISRAEL:     Yes, that’s --

   20               THE COURT:     That’s fine with me.      Any objection

   21    to that?   When’s our next omnibus hearing?

   22               MR. JONES:     It would be May 19th at 10:30.

   23               THE COURT:     Okay.   Fine.

   24               MR. ISRAEL:     Thank you, Your Honor.

   25               THE COURT:     Go ahead and no -- go ahead and
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 69 of 257

         Page                                                               56

     1   notice it.

     2                All right.    Now let’s get back to -- and by the

     3   way, I -- because we’re conducting these hearings even if

     4   there’s -- even if there’s an order lodged now I don’t know

     5   how I can review it and keep these hearings going.            So if

     6   it had been lodged earlier I would have looked at it before

     7   the hearing.    Is that going to be a problem or do I need to

     8   stop the hearing and review the order?
     9                MR. ISRAEL:    Your Honor, with the revised --
   10                 THE COURT:    Ms. Israel?
   11                 MR. ISRAEL:    Yes, this is Eric Israel.      I’m
   12    sorry.   With the revised sixth amendment we should be okay.
   13    Actually, the order is -- I think it’s attached to the
   14    motion as Exhibit 3.
   15                 MR. JONES:    Your Honor, this is Evan Jones --
   16                 THE COURT:    (Indiscernible) --
   17                 MR. JONES:    I don’t believe that the Court need
   18    interrupt the hearing.      My clients are on the phone.
   19    Whether they can make the lawyer (phonetic) deadline today,

   20    I don’t know, but I believe your court -- Your Honor’s

   21    statement will be sufficient to try.

   22                 THE COURT:    Okay.   Thanks.

   23                 MR. JONES:    Thank you, Your Honor.

   24                 THE COURT:    Okay.   Let me just ask you,

   25    Mr. Israel, are there going to be changes from what was
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 70 of 257

         Page                                                               57

     1   attached to the motion?

     2                MR. ISRAEL:    I think it’s filling in the blank

     3   for the final hearing date and --

     4                THE COURT:    Okay.

     5                MR. ISRAEL:    -- noting the fact that there was an

     6   amendment -- a minor amendment that I explained earlier

     7   that in the sixth amendment we would just refer to that

     8   with the docket number.
     9                THE COURT:    Okay.   Does any --
   10                 MR. ISRAEL:    And also -- and also -- and also --
   11                 THE COURT:    Does any -- go ahead.
   12                 MR. ISRAEL:    -- on that -- I’m sorry.       And also
   13    the Committee -- the resolution of the Committee objection.
   14                 THE COURT:    Just acknowledging.     Okay.   All
   15    right.   Does anyone have -- does anyone object to my
   16    signing the order as soon as I get it given those
   17    representations?     Okay, then.    All right.     We’ll go ahead
   18    and lodge the order when you can and we’ll still do
   19    everything we can to sign it quickly, but there’s only one

   20    of me so I’m going to keep on doing this.          All right.

   21                 Okay.   Let’s talk about #1.00.      I’m going to work

   22    backwards.     You try to do three things in the motion.

   23    There’s procedures for assuming oil and gas leases

   24    authorizing assumption of the surface leases and

   25    authorizing rejection of the Lakeview office and warehouse
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document    Page 71 of 257

         Page                                                                58

     1   lease.   I kind of want to deal with these in reverse order.

     2   So I want to first talk about the rejection of the Lakeview

     3   office and warehouse lease.

     4              Mr. Israel, with respect to rejection of those

     5   two leases did you get any -- did you receive any

     6   opposition at all?     The (indiscernible) --

     7              MR. ISRAEL:     No, no, I --

     8              THE COURT:     -- doesn’t reflect that we got any.
     9              MR. ISRAEL:     No, Your Honor.      There was no -- I
   10    received no responses or oppositions to the rejection of
   11    (indiscernible).
   12               THE COURT:     Okay.    All right.   I’m going to go
   13    ahead and grant that part of the motion and the -- I’m
   14    going to ask you to serve a notice of -- maybe you could
   15    just build it into the order.       If you could do a separate
   16    order but -- on the motion, but if it’s -- if there’s one
   17    order on the motion, maybe a separate notice to the
   18    counter-party to those leases, I’m going to establish June
   19    12, 2020 as the bar date for any rejection claims arising

   20    from this rejection.

   21               MR. ISRAEL:     Okay.    We’ll include that in the

   22    order.

   23               THE COURT:     Okay.    All right.   And then I just --

   24    I want you to give them notice of the dea -- the order

   25    should say you’ll give them notice of the deadline.               Maybe
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 72 of 257

         Page                                                               59

     1   that’s --

     2               MR. BEALL:    Your Honor, William Beall.       We’re the

     3   other party.    Your Honor, I’m on the call.        It’s -- GLR is

     4   the lessor.    It’s actually a month-to-month lease.          There

     5   won’t be any rejection damage, per se.

     6               THE COURT:    Okay.

     7               MR. BEALL:    Whatever the Court rules is fine.           We

     8   do not oppose the motion.        It’s not writ -- it says lease,
     9   but it’s really a month-to-month (indiscernible), okay.
   10                THE COURT:    I see.    And is GLR the landlord on
   11    both of them?
   12                MR. BEALL:    Yes.
   13                THE COURT:    Oh, okay.    Well --
   14                MR. BEALL:    But there’s no fault involved.
   15                THE COURT:    Yeah.    So Mr. Israel, I’d still like
   16    you to just go through the motions and create a bar date
   17    just so we have finality on that issue, just in case
   18    somebody’s got some theory.        But -- then they think it’d be
   19    between now and the bar date.       But I appreciate, Mr. Beall,

   20    you stepping up to tell us that there probably won’t be any

   21    claim there, so thank you.

   22                Okay.   In general, Mr. Israel, can you confirm

   23    other than -- other than the agreements with Bradley Land

   24    and Morganti Ranch -- or Morganti Ranch, which in your

   25    supplement are described as both oil and gas and surface
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 73 of 257

         Page                                                               60

     1   leases, can you confirm for me that the oil and gas leases

     2   are separate written agreements from the surface leases

     3   because here’s -- here’s my concern.         Even if they’re --

     4   even if there is no objection or an objection that we could

     5   resolve today or resolve -- you know, let’s just say it

     6   looks good and the Trustee can confirm or should be able to

     7   confirm surface leases, if it’s part of a document that is

     8   also an oil and gas lease, then there’s this sort of issue
     9   about whether the same instrument can be deemed two
   10    different executory contracts where you might be, you know,
   11    treating one part of it differently than the other part of
   12    it, what can you tell me about the -- the oil and gas and
   13    surface leases other than -- again, Bradley Oil and
   14    Morganti Ranch, are they separate?
   15               MR. ISRAEL:     Your Honor, those are the -- some of
   16    the Bradley documents and the Morganti were -- they’re not
   17    all Bradley -- were in the same oil and gas lease.            And we
   18    did consult with our oil and gas counsel and that’s why we
   19    moved in the supplement -- I believe it was by five Bradley

   20    leases -- from the surface lease category of this motion to

   21    the mineral -- the oil and mineral lease section of the

   22    motion.   And they -- their advice to us was that this --

   23    those were the ancillary rights relating to the oil and gas

   24    leases.

   25               And as our 365 adversary proceeding alleges, and
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 74 of 257

         Page                                                               61

     1   they’re seeking a declaratory judgment there, those are not

     2   true lease.    Those are properly interests and not -- should

     3   not be subject to 365.

     4              THE COURT:     I know that.    Okay.    I get that.     But

     5   other than the Bradley Land and the Morganti leases, that’s

     6   just a few of them, right?

     7              MR. ISRAEL:     Right.   And the rest --

     8              THE COURT:     Everything -- everything else --
     9   everything else that you’re asking the Court to assume as a
   10    surface lease, is it in the same document as an oil and gas
   11    lease or were they all separate documents?
   12               MR. ISRAEL:     The others are separate documents,
   13    Your Honor.
   14               THE COURT:     Okay.   That’s what I’m getting at.
   15    Yeah.   All right.    I mean, it’s kind of hard to tell
   16    looking at exhibits -- you know, at the exhibits the way
   17    they were structured whether -- whether that was true.
   18    Okay.   I’m going to keep going based on that
   19    representation.

   20               Secondly --

   21               MR. MARTINEZ:     Well, Your Honor, I -- Vincent

   22    Martinez of Twitchell and Rice.        I represent Morganti.

   23               THE COURT:     Yeah.   We’ll get to you.

   24               MR. MARTINEZ:     I don’t know if I can -- oh, I

   25    didn’t know if -- since you were on the issue of Morganti
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 75 of 257

         Page                                                               62

     1   and you’re trying to understand that issue.

     2              THE COURT:     No, I’m not.    I’m not.    That’s the

     3   frustration I’m having.

     4              MR. MARTINEZ:     Okay.

     5              THE COURT:     I’m trying to say --

     6              MR. MARTINEZ:     Okay.

     7              THE COURT:     -- except for Morganti and we’re

     8   not -- that’s what I’m trying to --
     9              MR. MARTINEZ:     I’ll (indiscernible).       Sorry about
   10    that.
   11               THE COURT:     I’m going to go through -- I’m going
   12    to go through all of the parties that filed an objection
   13    and I’ll even give an opportunity for other people to
   14    speak.   I will.    I promise.     I just -- I just wanted to
   15    make sure that with respect to these other documents they
   16    really were separate.      Okay.    And I will -- Mr. Martinez, I
   17    will get back to you.      I’m not -- don’t take it personally.
   18    I’m just trying to maintain order.
   19               Okay.    I want to ask the Trustee one other

   20    general question.     So you’re asking that as to oil and gas

   21    leases that the Court continue the hearing and see what

   22    happens in the adversary.       I get that.    That sort of makes

   23    sense what you’re asking for.

   24               Based on some of the -- one or more of the

   25    objections expressed concern that you were trying to -- the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 76 of 257

         Page                                                               63

     1   Trustee was trying to preclude any lessor from filing an

     2   administrative priority expense for post-petition royalties

     3   in the event the Trustee ultimately decides to reject an

     4   oil and gas lease during this interest and -- between now

     5   and when you’re asking me to continue the motion as to the

     6   oil and gas leases.      Is it the Trustee’s intention that a

     7   lessor not be able to file an administrative expense for

     8   post-petition, you know, royalties generated from post-
     9   petition oil fields?
   10               MR. ISRAEL:     No, Your Honor.     That was not our
   11    intent and the post-petition period they -- they should
   12    file to the extent that surface lease payments haven’t been
   13    made, I believe the Trustee should be current.           But from
   14    the DIP period, I’m not sure that they were all paid.
   15               But from the Trustee period, I believe they are.
   16    But if there are post-petition periods that were unpaid
   17    they should file a request for administrative hearing --
   18    payment.
   19               THE COURT:     Okay.   Okay.   All right.     I

   20    appreciate your clarifying your position.          We’ll hear some

   21    folks as we go through these.

   22               Now I’m going to go through the various folks

   23    that filed an opposition and I apologize because my minutes

   24    are organized by -- are more or less alphabetical as

   25    opposed to by attorney.      So I may be calling upon you more
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document    Page 77 of 257

         Page                                                                64

     1   than once, but I’d like to try to just kind of go through

     2   the way my notes are.      That is the best -- that will

     3   increase the chances that the judge will keep decent notes

     4   and do the right thing with respect to the right people.

     5              Adam Family Trust asks the Court to deny the

     6   motion as to the request to assume the Adam Family Trust

     7   pipeline lease.     Is there someone representing Adam

     8   Trust -- Adam Family Trust?
     9              MR. MARTINEZ:     This is Vincent Martinez with
   10    Twitchell & Rice.
   11               THE COURT:     Okay.   Is that your position?          Do you
   12    want me to deny the motion?
   13               MR. MARTINEZ:     Yes.   Yes, but with the caveat
   14    that this is an expired lease by its own terms and --
   15               THE COURT:     Oh, yeah.
   16               MR. MARTINEZ:     -- they’ve been indicated with
   17    exhibit to the motion.      And I understand from the footnote
   18    included within the original motion, which is at page 6,
   19    that I just wanted to make sure that this item, which is

   20    before the Court, is just for informational purposes only

   21    as they indicate because --

   22               THE COURT:     All right.    And I’m only talking

   23    about the pipeline lease right now.

   24               MR. MARTINEZ:     Correct.

   25               THE COURT:     Okay.   I’m trying to deal with the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 78 of 257

         Page                                                               65

     1   surface leases.

     2              So let me ask, Mr. Israel, is the Trustee trying

     3   to assume a pipeline lease that expired by its terms on

     4   July 1, 2019?

     5              MR. ISRAEL:     (No response.)

     6              THE COURT:     If you’re speaking, I can’t hear you.

     7   I don’t know if you’ve muted your phone, Mr. Israel.

     8              MR. ISRAEL:     Oh, I’m sorry.     I did mute my phone.
     9              THE COURT:     Okay.    It’s okay if you --
   10               MR. ISRAEL:     My --
   11               THE COURT:     -- need time to think about it, too.
   12               MR. ISRAEL:     Yeah.
   13               THE COURT:     Just tell me.     But I -- there was a
   14    long silence.
   15               MR. ISRAEL:     No, I -- I had muted my phone.
   16               THE COURT:     There’s a --
   17               MR. ISRAEL:     I apologize.     Your Honor --
   18               THE COURT:     No problem.
   19               MR. ISRAEL:     If I could, I just got a text from

   20    Aaron de Leest who’s on the call.        I believe he knows the

   21    answer on that one, specifically on this lease, which I

   22    could ask him to --

   23               THE COURT:     All right.

   24               MR. ISRAEL:     -- to speak particularly on that.

   25               THE COURT:     All right.    Mr. de Leest.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 79 of 257

         Page                                                                66

     1              MR. de LEEST:     Yes, Your Honor.      It’s not the

     2   Trustee’s intention to assume an expired lease.           I don’t

     3   believe we’re asked to do that and we’ve prepared this

     4   chart and I thought I was explicit when I did it.

     5   Sometimes things don’t always look the way that they do in

     6   your mind to the Court or other parties.          But it looked, as

     7   Mr. Martinez has said, for informational purposes just to

     8   have all the surface leases in one place.
     9              THE COURT:     Okay.   So let me just say I expect
   10    any order on this motion to include a provision.           What
   11    you’re saying is that’s something you never asked for.              I’m
   12    not exactly going to say I’m denying your request.            I’d
   13    like the order to clarify that notwithstanding anything in
   14    the motion that the Trustee wasn’t seeking and the
   15    assumption and the Court is not approving assumption of the
   16    Adam Family Trust pipeline lease.        Okay.
   17               MR. MARTINEZ:     Yes, Your Honor.      I think we would
   18    say we’re not assuming an expired lease, yes.
   19               THE COURT:     Okay.   All right.     I have another

   20    question for the Trustee.       This relates to the Bognuda

   21    Trust.   Apologies if I’m mispronouncing Bognuda.          I’d like

   22    to ask the Trustee if there’s -- I have some confusion over

   23    what your -- again, whether this is like a perforation

   24    (phonetic) purposes only or not.        There is an easement

   25    agreement attached to proof of claim #161.          It’s not
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 80 of 257

         Page                                                               67

     1   mentioned in the motion.       It’s not mentioned in Exhibits 2

     2   and 3 that there is a surface lease in the form of -- well,

     3   it’s an easement agreement.       Okay.   I don’t know if you

     4   consider that a surface lease or not.         Certainly not an oil

     5   and gas leak.

     6              What, if anything, was the Trustee’s intention

     7   with respect to the easement agreement that’s attached to

     8   proof of claim #161 and are there any other surface leases
     9   that you’re --
   10               MR. de LEEST:     Your Honor, Aaron de Leest --
   11               THE COURT:     -- (indiscernible).
   12               MR. de LEEST:     Oh, I’m sorry, Your Honor.
   13               THE COURT:     Yeah.   No, go ahead.
   14               MR. de LEEST:     No, it’s not on our list.        It was
   15    our intention that that particular easement -- and I don’t
   16    have the proof of claim in front of me -- wasn’t something
   17    we considered a surface lease to be assumed.
   18               THE COURT:     Okay.   All right.
   19               MR. de LEEST:     But I don’t have it particularly

   20    in mind.

   21               THE COURT:     Yeah, that’s fine.      And who knows?

   22    You know, an easement agreement cannot be an unexpired

   23    lease or an executory contract in any event.          It may create

   24    something that runs with the land.        Who knows?     All right.

   25    Just have a very diligent staff and they noticed proof of
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 81 of 257

         Page                                                               68

     1   claim #161 had an easement agreement.

     2              Who is on the phone representing the Bognuda

     3   Trust?

     4              MR. MARTINEZ:     Vincent Martinez with Twitchell &

     5   Rice, Your Honor.

     6              THE COURT:     Okay.   Mr. Martinez, are you

     7   comfortable with the Trustee’s representation that there’s

     8   no surface lease with Bognuda Trust that’s subject to this
     9   motion and there’s no release that they’re seeking with
   10    respect to the easement agreements?
   11               MR. MARTINEZ:     Yes, I’m comfortable with that,
   12    Your Honor.
   13               THE COURT:     Okay.   All right.    I’m not sure that
   14    you need to put anything in the order on this specifically
   15    because, honestly, that’s not something that was mentioned
   16    in Exhibit 2 and 3, but I’ll leave that up to you.            I’m not
   17    going to require that.      All right.
   18               Bradley Land Company, it appears that the
   19    Trustee’s supplement withdraws all the release requested in

   20    the motion as to the Bradley surface leases and states that

   21    the Trustee will treat all agreements with Bradley as oil

   22    and gas leases.     It doesn’t appear that there’s any relief

   23    requested today with respect to immediate assumption of

   24    anything with -- of a surface lease with Bradley Land.             Is

   25    that right, Mr. de Leest?
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 82 of 257

         Page                                                               69

     1                MR. de LEEST:    Your Honor, it’s a little finer

     2   than that and thank you for pointing that out.           Bradley has

     3   a lot of agreements and to clarify that I can go through

     4   them.   And attached to our supplement -- actually, it’s

     5   attached to our reply.       Excuse me.   We submitted another

     6   version of -- version of Exhibit 2 to sort of help the

     7   Court see this by number.        We actually numbered the

     8   agreements so that there wasn’t any confusion.
     9                THE COURT:   Yes.
   10                 MR. de LEEST:     Again, sometimes when I prepare
   11    these things it’s a reflection that you see that maybe it’s
   12    not as clear as it should be.        But however -- but Bradley
   13    may have -- it’s essentially, let’s call it, 15 agreements
   14    that are on the Exhibit 2 which basically numbers 2 through
   15    22.    Five of those agreements, which I’ve numbered in sort
   16    of the supplemented exhibits to, Number 6, 9, 11, 12 and 13
   17    are the ones mentioned in our supplement that are being
   18    moved essentially from the surface lease category to the
   19    mineral lease category.       And those are the subject of the

   20    supplemented.    So there are other agreements specifically

   21    that are considered surface agreements or surface leases

   22    that we are trying to assume.

   23                 THE COURT:   Ah, okay.    All right.    Hold on.     6,

   24    9, 11, 17.

   25                 MR. MARTINEZ:    6, 9, 11, 12 and 13.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 83 of 257

         Page                                                               70

     1              THE COURT:     6, 9, 11, 12 and 13.      Okay.   All

     2   right.

     3              Who is on representing Bradley Land Company?

     4              MR. HOLMAN:     Brian Holman of Musick Peeler &

     5   Garrett.

     6              THE COURT:     Ah, Mr. Holman.     Okay.    Mr. Holman,

     7   are you clear on what is and isn’t being treated under the

     8   motion and to the extent it’s not one of these items that’s
     9   being moved to the oil and gas category is there any
   10    objection to assumption of the -- what I assume are purely
   11    surface leases?
   12               MR. HOLMAN:     Yes, Your Honor.     As set forth in
   13    our opposition, we object on the grounds that the Trustee
   14    is not proposing to make immediate payments of the past-due
   15    amounts and we believe particularly in light of the
   16    discussion we had earlier today on the financing that the
   17    Trustee can’t provide reasonable assurance that there will
   18    be cash to pay amounts owing on a going-forward basis.
   19               THE COURT:     Okay.   All right.    What’s the

   20    Trustee’s -- what’s the Trustee’s response?           Mr. Israel or

   21    Mr. de Leest?

   22               MR. de LEEST:     Your Honor -- oh, sorry, Your

   23    Honor.   I was speaking through (indiscernible) -- answer.

   24    Mr. de Leest here.     You know, the Trustee’s perspective is

   25    laid out in our reply where we think we’ve met our burden,
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 84 of 257

         Page                                                               71

     1   that we have met all of the elements to assume them.

     2              THE COURT:     Well, show me.     What’s your response?

     3   I’ve got a lot of paper.

     4              MR. de LEEST:     Sure enough.

     5              THE COURT:     Have a lot of things --

     6              MR. de LEEST:     Give me a moment here.

     7              THE COURT:     Yeah.   Okay.   While you’re looking --

     8   while you look for the paper, Mr. Holman, can you remind
     9   the Court what arrearages you assert and please distinguish
   10    between prepetition arrearage and post-petition arrearage.
   11               MR. HOLMAN:     Your Honor, I believe at this point
   12    there’s only prepetition arrears and it’s about $15,000.
   13               THE COURT:     Oh, okay.    Well, that makes it a
   14    little easier.     A little easier, but we’re talking about
   15    assumption.
   16               So then I guess the question, Mr. de Leest, is
   17    the -- let me pull out the Code here.         The Code talks
   18    about -- oh, I want to get it right.         365(b)(1)(A), one of
   19    the elements is “cures or provides adequate assurance that

   20    the trustee will promptly cure such defaults” other than

   21    default, you know, relating to account (phonetic)

   22    provisions, et cetera.

   23               So explain to me what the cure or adequate

   24    assurance of prompt cure is separate and apart from

   25    adequate assurance of future performance, although they’re
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 85 of 257

         Page                                                               72

     1   not unrelated.

     2               MR. de LEEST:    Your Honor, the Trustee’s

     3   perspective is that we have sufficient funds, particularly

     4   here with Bradley where the amount of the issue between

     5   Bradley and the Trustee is not in dispute.          It’s very

     6   minimal.   I think we said that it was about $14,891.

     7   Bradley’s number was in the 15,000 range, about $200 apart.

     8   And given that number, the Trustee has the ability to cure
     9   that.
   10                As to future performance, we --
   11                THE COURT:    Okay.   Well, stop -- stop right
   12    there.   So when -- you have the ability.         Do you intend to
   13    write them a check once that discrepancy is resolved --
   14                MR. de LEEST:    Your Honor, we hope that --
   15                THE COURT:    -- if I grant the order?
   16                MR. de LEEST:    It was hopeful and as set forth in
   17    our papers that it would be cured when those leases are
   18    sold as part of a sale because of the cash situation that
   19    the Trustee is in --

   20                THE COURT:    (Indiscernible) --

   21                MR. de LEEST:    -- the total amount that’s been --

   22    the total amount of the assumed leases is -- it’s a bit

   23    more.    It’s in the $300,000 range and cash is tight, as we

   24    said.    But as to Bradley it’s only about $15,000 or -- it’s

   25    actually less if we move those -- some leases into the 365
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 86 of 257

         Page                                                               73

     1   mineral lease category, but total is quite minimal.

     2               THE COURT:    So with respect to Bradley -- with

     3   respect to Bradley how could -- how could I grant your

     4   motion to assume today?      I mean, maybe I could continue it.

     5   But you’re basically saying to Bradley who’s objecting --

     6   okay.    The parties that didn’t object, that’s a different

     7   story.   But Bradley objected and they’re saying -- and

     8   Bradley is saying, you want it ordered now assuming the
     9   lease but I’m not getting an immediate cure or adequate
   10    assurance of a prompt cure because the cure depends on the
   11    Trustee being able to sell these assets.          A sale which I
   12    don’t think there’s any evidence in the record is likely --
   13    I mean, we all hope it’ll happen but we don’t know if a
   14    sale is possible, you know, or feasible.
   15                So how could I possibly allow you to assume
   16    today?
   17                MR. de LEEST:    Your Honor, I can address that in
   18    two respects.    First, with respect to prompt cure that the
   19    authority we provided gives that in the discretion of the

   20    Court and the Trustee is requesting that the prompt be sort

   21    of an extent -- not extended in the sense of long, but that

   22    we be given time up to a sale to provide that you’re in

   23    that fashion.

   24                If the Court thinks that’s unreasonable we’ll

   25    leave it with the Court.       We would then request that you
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 87 of 257

         Page                                                               74

     1   continue it so that we can discuss with the Trustee and

     2   Mr. Skillman, you know, and the bank, for that matter, how

     3   we can provide a cure that the Trustee -- or that Bradley

     4   and the Court is requiring.

     5              THE COURT:     Yeah, I don’t know how I feel.          I’m

     6   testing -- I’m posing questions to you.         I don’t know what

     7   I’m going to do, but it seems to me that it’s a -- it’s

     8   arguably a stretch.      I mean, it’s one thing to say prompt
     9   cure when you’re able to put some time frame around it,
   10    right.   It’s two months or three months or six months and
   11    you say, Judge, you know, come on.        This is prompt because
   12    we know -- or it’s likely that this will happen -- adequate
   13    assurance that it will happen in a prompt period.
   14               Here it’s a little different than that because
   15    I’m being asked to, again, assume it today based on the
   16    possibility not even -- I don’t think I have enough
   17    evidence to judge it a probability but a possibility that
   18    there’s a sale and so I don’t know.         I don’t know.     And the
   19    assumption is the Trustee, you know, assuming all of those

   20    obligations and maintaining a sort of contractual right to,

   21    you know, enforce that agreement.

   22               Of course, on the other hand, since I think it

   23    was BAPCPA, suggesting to be the inference in the Code that

   24    one can assume a contract and then still reject it after

   25    assuming it and -- I don’t know what to make of that.             I
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 88 of 257

         Page                                                               75

     1   just -- I’m not saying necessarily that anybody has to

     2   write the counter-party objecting today, but I’m not sure

     3   that I can grant the motion today without knowing, you

     4   know, if and, you know, when and if it’s going to be cured.

     5               I mean, the section that they talk about if talks

     6   about, you know, adequate assurance of prompt care, this

     7   doesn’t -- it assumes that it will be cured and

     8   handicapped.    How likely the debtor will be able -- if the
     9   estate will be able to do it, I guess you could collapse
   10    the probability of a sale somehow into that, but I’m -- but
   11    do I have evidence on the probability of a sale or the
   12    likelihood that a buyer would want to pay for the
   13    assumption of these things?
   14                MR. de LEEST:    Yes, Your Honor.      We -- and the
   15    Trustee is on the line and Mr. Skillman is also on the
   16    line.    They can speak to the probability of a sale at this
   17    point given the financial extent (phonetic) of the world
   18    per issue with respect to oil that may be -- been asked and
   19    brought from that as well.

   20                But it -- in the motion I believe we did say that

   21    it was -- the Trustee was hopeful that the sale would take

   22    place towards the end of the summer.         Now, that was maybe

   23    contemplated when the world was a little bit different and,

   24    again, the Trustee could speak to that, potentially could

   25    allow.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                        Main Document    Page 89 of 257

         Page                                                                   76

     1              THE COURT:     Yeah.

     2              MR. MCCONNELL:      Your Honor, this is Mike

     3   McConnell, the Trustee.      There is no sale with -- currently

     4   in process.    I can’t give the Court a timeline when a sale

     5   might take place.

     6              THE COURT:     Okay.   That’s what I figured.          I

     7   appreciate your candor.      All right.

     8              Let me -- before I move on to the other parties,
     9   let me just ask Mr. Holman, was there anything else you
   10    wanted to say at this point?
   11               MR. HOLMAN:     Your Honor, may client told me there
   12    might be a $300 post-petition penalty due.
   13               THE COURT:     Okay.   Fair enough.     Let me ask
   14    you -- let me ask you this, Mr. Holman.         If the Court were
   15    to continue its hearing on the motion, it doesn’t really
   16    affect the ability of your client -- or rather it doesn’t
   17    affect the entitlement of your client to post-petition
   18    performance, but it would sort of put on hold the question
   19    of whether and when the Trustee might need to cure the

   20    prepetition amount.      Do you have any problem with a

   21    continuance?

   22               MR. HOLMAN:     Yes, Your Honor.     The Bankruptcy

   23    Code provides limitation on a date by which the Trustee

   24    must assume or reject.      You know, in the Ninth Circuit the

   25    courts have held that a deadline can be extended as the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 90 of 257

         Page                                                               77

     1   Trustee makes a motion to assume, but I don’t think the

     2   intent is that the mere filing of the motion to assume has

     3   affected it be continued, you know, on and on and on.

     4   We’re entitled to a prompt decision to assume or reject.

     5   If the Trustee elected to assume he’s required to make the

     6   cure, provide prompt assurance of cure, and not to extend

     7   the time to assume or reject indefinitely by continuing

     8   to --
     9              THE COURT:     Well, he’s -- the Trustee is not
   10    asking me --
   11               MR. HOLMAN:     -- (indiscernible) --
   12               THE COURT:     The Trustee is not asking me to
   13    continue this, is he?
   14               MR. HOLMAN:     I think he was proposing that it
   15    would be continued.
   16               THE COURT:     No, I -- I’m just talking about the
   17    surface leases, not the oil and gas lease.
   18               MR. HOLMAN:     Right.
   19               THE COURT:     Okay.    All right.   Let me go through

   20    the others.    BUGANKO, LLC.

   21               MS. GRANT:     Karen Grant.

   22               THE COURT:     Hello.

   23               MS. GRANT:     Yes, Your Honor.      We filed a -- we

   24    filed it as a joinder, but we also made similar objections

   25    that have been raised already by prior counsel, which is
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 91 of 257

         Page                                                               78

     1   that there -- this assumption feels like it’s a tentative

     2   assumption.    The --

     3               THE COURT:    Okay.    I just want to focus on the --

     4               MS. GRANT:    -- (indiscernible) --

     5               THE COURT:    -- narrative.     Can you focus on the

     6   surface lease?     We’ll talk about the oil and gas lease

     7   separately.

     8               MS. GRANT:    Well, I -- it relates to both of
     9   those because --
   10                THE COURT:    Okay.    All right.   That’s fine.
   11                MS. GRANT:    -- so with regard to the surface
   12    lease there is a provision in their motion that says, you
   13    know, if we -- we retain the right to reject it if the
   14    buyer doesn’t want it.      So they’re not really proposing to
   15    assume.
   16                THE COURT:    Right.
   17                MS. GRANT:    In concrete terms.      They’re making it
   18    somewhat tentative and I don’t think that that 365 provides
   19    for that.

   20                Now, the other part is to cure and they’re not

   21    providing for that either at this point as the Trustee’s

   22    counsel indicated.      They’re hoping that they have a buyer

   23    someday that will come up with that money, but that’s not

   24    what 365 provides for.

   25                My client is -- BUGANKO is -- the cure amount in
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 92 of 257

         Page                                                                79

     1   their motion is 91,000.      It’s one of the largest ones

     2   listed.   And there actually are -- proof of claim is a

     3   little higher.     It had some post-petition.       I think that

     4   those have been paid, so the -- even --

     5              THE COURT:     Is the 91,000 on -- is the 91,000 on

     6   surface leases or oil and gas?

     7              MS. GRANT:     That’s on the surface lease.        The

     8   surface -- a rental agreement.        We have two different --
     9   BUGANKO has the surface rental agreement and then Janet
   10    Ganong has the oil and gas lease, so they’re two
   11    separate --
   12               THE COURT:     Okay.
   13               MS. GRANT:     -- obligations and leases.       And with
   14    regards to the BUGANKO and its surface lease, that’s 91,000
   15    that they’re asking to, yes, we will assume but -- but
   16    maybe we’ll assume or maybe we won’t assume and we might
   17    see the money and we might not.
   18               And given the state of this case, you know, it’s
   19    kind of -- we don’t have a buyer now, so they can’t come

   20    and assure this court that there would be even a prompt

   21    payment or provide adequate assurance that that won’t

   22    happen.

   23               THE COURT:     Okay.   Maybe it is more efficient

   24    while we’re -- while I’m going through these just to ask if

   25    there is anything else you want to say about the oil and
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 93 of 257

         Page                                                               80

     1   gas leases.    I mean, the oil and gas leases are in a

     2   different -- in a different posture because they are the

     3   subject of an adversary proceeding and they -- they may

     4   turn out that they may or may not be subject to Section

     5   365.   Doesn’t that kind of put them in a different posture?

     6               MS. GRANT:    Certainly the Trustee’s adversary --

     7   Karen Grant.    Certainly the Trustee’s adversary actions has

     8   made an issue as to whether 365 applies and if it doesn’t
     9   apply, you know, we’re not talking about this anymore.             But
   10    if it does, I think they still have to meet the
   11    requirements under 365.      And, you know, I understand the
   12    Court is more in doubt with possibility of continuing to
   13    let that -- continuing that portion of the motion to let
   14    that happen.    But that -- with regards to the surface
   15    settle (phonetic) agreements, you know, that’s not even
   16    part of the issue here, that it clearly is an executory
   17    contract.
   18                THE COURT:    Okay.   All right.    I appreciate that.
   19                MR. HOLMAN:    Your Honor --

   20                THE COURT:    Thank you.    Yes.

   21                MR. HOLMAN:    This is Brian Holman.      We also made

   22    that same argument.

   23                THE COURT:    On the -- oh, with respect to oil and

   24    gas?

   25                MR. HOLMAN:    No, with respect to the surface
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                        Main Document    Page 94 of 257

         Page                                                                   81

     1   leases.

     2              THE COURT:     Tell me which argument it is that you

     3   made that’s different than what you said before.

     4              MR. HOLMAN:     No, it’s not different.       I’m saying

     5   we’re also asserting that assumption or rejection should be

     6   present and not preferred until there’s some sale.

     7              THE COURT:     Okay.    All right.   Very good.        I

     8   understood that, but thank you for clarifying before moving
     9   on.
   10               All right.     Let’s -- let me move on to the
   11    Escolle Tenants In Common.        And who is representing those
   12    parties?
   13               MR. MARTINEZ:     Vincent Martinez of Twitchell &
   14    Rice appearing on behalf of Escolle Tenants In Common.
   15               THE COURT:     Very good.    All right.    So there
   16    seems to be -- the main issue here, if I understand it, is
   17    a discrepancy between the cure amounts.         There -- you filed
   18    a proof of claim at claim #115 asserting the $13,500.                 Is
   19    that right?    But you seemed to be okay with --

   20               MR. MARTINEZ:     That’s --

   21               THE COURT:     -- with the Trustee’s number of

   22    $9,000.

   23               MR. MARTINEZ:     Vince Martinez speaking.       Yes,

   24    Your Honor.    I put that in there in the proof of claim, but

   25    to be honest with the Court is we don’t have any record of
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 95 of 257

         Page                                                               82

     1   the surface agreement that was listed within Exhibit 2 of

     2   the motion.

     3              THE COURT:     Okay.

     4              MR. MARTINEZ:     So I did it more in the sense

     5   of --

     6              THE COURT:     You’re --

     7              MR. MARTINEZ:     -- safety in regards to --

     8              THE COURT:     Okay.
     9              MR. MARTINEZ:     -- and finding the agreement.
   10    Yes.
   11               THE COURT:     I understand.     Okay.   Do you -- at
   12    this point do you oppose -- does Escolle -- do the Escolle
   13    Tenants In Common oppose assumption of Escolle’s surface
   14    leases?
   15               MR. MARTINEZ:     Yes, we would because we -- again,
   16    I’m ignorant of the fact of whether or not it is part of
   17    the -- any of the original oil leases.         I just don’t know
   18    where this document ties into.
   19               THE COURT:     Okay.   Mr. de Leest, do you have

   20    Escolle’s surface leases that you could produce them to

   21    Mr. Martinez?

   22               MR. de LEEST:     If we’re talking about -- Your

   23    Honor, Aaron de Leest here.       Thank you again.

   24               The one Escolle agreement that I’m aware of is

   25    the -- I don’t believe is -- relates to any one of
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 96 of 257

         Page                                                               83

     1   Mr. Martinez’s clients.      It’s #35 on the list and so I -- I

     2   don’t think that there are any surface leases relating to

     3   Mister -- he said -- and I’m looking at our chart, relates

     4   to directing his clients -- think only agreements that he

     5   has are oil and gas leases.

     6              THE COURT:     Okay.   Well, when you say “his

     7   clients,” is there an Escolle surface lease or are you

     8   saying you’re not aware of any?
     9              MR. de LEEST:     I’m saying I’m not aware of one.
   10    The one reference on the chart, #35, relates I believe to
   11    the Rogetti (phonetic) family.
   12               THE COURT:     Okay.   So any order on this motion
   13    would make it clear that you’re not -- you didn’t ask for
   14    any relief and you’re not getting any relief with respect
   15    to any surface lease of the Escolle Tenants In Common?
   16               MR. de LEEST:     Again, to the extent they’re not
   17    on the chart.    I don’t believe that they are, but --
   18               THE COURT:     Okay.
   19               MR. de LEEST:     I mean, as far as to act our --

   20    you know, our land lawyer, but I -- I did --

   21               THE COURT:     Okay.

   22               MR. de LEEST:     -- (indiscernible) see them and I

   23    wasn’t aware of any in their reply -- or opposition either.

   24               THE COURT:     All right.    All right.    Hold on a

   25    second.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 97 of 257

         Page                                                                  84

     1              (Pause)

     2              Very tiny print.       Switch glasses here.

     3              (Pause)

     4              All right.     On page 79 of your motion in the

     5   middle of -- this is in Exhibit 3, in the middle of the

     6   page that’s Bates stamped 79, is a right-of-way agreement

     7   and it says the lease name is Escolle and it has the name

     8   of the parties as the Escolle Tenants In Common.
     9              So it looks like Mr. Martinez does have a client
   10    affected by -- you know, that has a surface lease that’s
   11    affected by the motion (phonetic).
   12               MR. de LEEST:     I think -- is that -- that’s the
   13    right-of-way agreement dated November 9, 2001.
   14               THE COURT:     Right.
   15               MR. de LEEST:     I believe that may be a --
   16    that’s -- so I’ll have to sort that out, Your Honor.              I
   17    believe that might be a typo.       I’m actually looking at the
   18    right-of-way agreement that says it’s with the rest --
   19    Earnest and Rogetti (phonetic) to -- Ernest Rogetti Trust.

   20    To the extent those are his clients, maybe he could give us

   21    that information.

   22               THE COURT:     Okay.

   23               MR. de LEEST:     But I don’t believe so.       I think

   24    that’s the --

   25               THE COURT:     All right.    Well --
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 98 of 257

         Page                                                               85

     1                MR. de LEEST:   -- (indiscernible) yeah.

     2                THE COURT:   So I’ll put them in your chart.

     3                Mr. Martinez, do you represent the Ragetti

     4   entities?

     5                MR. MARTINEZ:   I do not.

     6                THE COURT:   Okay.   All right.    So we have an open

     7   issue there.    All right.

     8                And Mr. Martinez, do you want to say anything
     9   about the relief regarding the oil and gas lease?
   10                 MR. MARTINEZ:   I believe that that’s just stayed
   11    for the adversary hearing from what I understood from
   12    (indiscernible) and --
   13                 THE COURT:   Well --
   14                 MR. MARTINEZ:   I mean, we do oppose --
   15                 THE COURT:   Okay, then maybe we can simply add --
   16                 MR. MARTINEZ:   We do oppose the assumption, yes.
   17                 THE COURT:   You oppose the assumption, okay.
   18                 MR. MARTINEZ:   Yes.
   19                 THE COURT:   Do you oppose the requested

   20    continuance of that request so that we can deal with the

   21    adversary?

   22                 MR. MARTINEZ:   Correct.

   23                 THE COURT:   I’m sorry.    You do or you don’t?

   24                 MR. MARTINEZ:   I’m sorry, I’m not understanding

   25    the Court right now.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document    Page 99 of 257

         Page                                                               86

     1                THE COURT:   Okay.

     2                MR. MARTINEZ:   I’m thinking that when the --

     3                THE COURT:   Part of the relief that’s being

     4   requested in the motion, #1.00 on the calendar today, is

     5   to -- is to sort of recognize that the Trustee is asked to

     6   assume oil and gas leases if it turns out they are subject

     7   to Bankruptcy Code Section 365, which is the essential

     8   question being asked by the adversary.
     9                So if they lose the adversary they’re trying to
   10    preserve the ability to assume the lease and have asked
   11    with respect to that assumption of any oil and gas leases
   12    if the Court leaves a motion on the books and simply
   13    continue the hearing until later in the year when
   14    presumably the Court would rule on they hope in motions for
   15    summary judgment or cross-motions or whatever.           Do you have
   16    a view on their request that the assumption issue be
   17    continued?
   18                 MR. MARTINEZ:   Via the notice of this motion.
   19    Via the motion itself right now before the Court.

   20                 THE COURT:   Yes.

   21                 MR. MARTINEZ:   I have no opposition for them to

   22    be continuing the motion in light of what’s going to happen

   23    in the adversarial proceedings.        No, Your Honor.

   24                 THE COURT:   Okay.   That’s what I’m getting at.

   25    Thank you so much.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 100 of 257

         Page                                                                87

     1              I think in terms of the -- in terms of the -- of

     2   whether or not there’s a surface lease subject to the

     3   motion, that’s probably a reason in and of itself to

     4   continue with respect to the Escolle parties.           But I

     5   appreciate that.     Okay.

     6              Let’s talk about Candace Lane Evenson.          I’m going

     7   to ask Trustee’s counsel to confirm for me that Evenson

     8   is -- only has an oil and gas lease.
     9              MR. ISRAEL:       Yes, Your Honor.    Let me --
   10               THE COURT:     The objection was kind of vague as to
   11    what she thought she had, so can you tell me what you’re
   12    asking for?
   13               MR. ISRAEL:       Let me double-check my chart
   14    (phonetic), Your Honor.       One second.
   15               THE COURT:     Sure.
   16               MR. ISRAEL:       My records indicate that she only
   17    has oil and gas lease and we were not -- we’re requesting
   18    relief relating to a surface lease, Your Honor.
   19               THE COURT:     Okay.    All right.    Very good.       All

   20    right.   Let me turn to the -- oh, I know you mentioned it,

   21    Ms. Rhim, and I’ve already forgotten how to pronounce Laor

   22    or Laor Liquidating Associates and Guarantee Royalties.

   23               MS. RHIM:     Yes, Your Honor.      It is Laor.

   24               THE COURT:     Laor.    Laor.    Okay.   All right.     With

   25    respect to the surface leases involving your clients,
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 101 of 257

         Page                                                               88

     1   Ms. Rhim, there didn’t seem to be a dispute about cure

     2   amounts.

     3              MS. RHIM:     Well, Your Honor --

     4              THE COURT:     Or --

     5              MS. RHIM:     -- can --

     6              THE COURT:     Yeah.

     7              MS. RHIM:     Can I address that?      I think our --

     8   our situation is a little bit different.          Laor and
     9   Guarantee holds oil and gas leases I guess you -- for lack
   10    of a better way to describe it on adjacent parcels of land.
   11    And these agreements were entered into long ago, since the
   12    ‘20s and ‘50s and so forth.
   13               More recently there was -- there were disputes
   14    and defaults regarding non-payment of royalties and other
   15    breaches under those leases and, as a result, there was a
   16    state court action filed in 2005.        There was a settlement
   17    agreement reached in 2009 and it looks to me that the
   18    Trustee is considering that settlement agreement to be a
   19    surface lease.     It’s a little bit of a surprise to me that

   20    it was characterized that way.        I’m not sure that we really

   21    have surface leases, but that’s the agreement they seem to

   22    peg the surface lease to.

   23               There are certain ancillary rights that are

   24    afforded under the oil and gas leases to provide access and

   25    such to be able to extract those rights obviously from the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                        Main Document   Page 102 of 257

         Page                                                                   89

     1   ground, but we don’t have a separate surface lease.               But

     2   certainly I would be happy if we had clarification in the

     3   order that there’s no assumption of any surface lease

     4   that’s not really applicable because here I think the

     5   bigger issue is regarding the nature of the oil and gas

     6   lease that’s the subject of the adversary proceeding and

     7   also my client’s counterclaim or I should say cross-claim.

     8   So I --
     9                THE COURT:    All right.
   10                 MS. RHIM:    -- that’s my take on all of this, that
   11    I don’t think --
   12                 THE COURT:    Okay.
   13                 MS. RHIM:    -- I think there was a
   14    mischaracterization.      So we would in kind have no relief
   15    granted as against my client as to the surface leases.
   16                 THE COURT:    Okay.   All right.
   17                 Mr. de Leest, do you want to respond to that?
   18                 MR. de LEEST:    Your Honor, I -- you know, counsel
   19    is correct in I think the way she’s characterizing the

   20    agreement.     It’s a 2009 -- March 26, 2009 recorded document

   21    called grant of easement.       It’s a partial surrender and

   22    quitclaim deed and granted easement of surface use.               I

   23    think the Trustee would be fine in treating that along with

   24    a mineral lease and the mineral lease rights with respect

   25    to the adversary proceeding rather than a surface lease.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 103 of 257

         Page                                                               90

     1   But we put these things in because they are -- it’s --

     2   it’s -- there is some surface use rights in this document.

     3              THE COURT:     Okay.   So you’re not seeking relief

     4   with respect to any surface agreement?

     5              MR. de LEEST:      There is no separate surface

     6   lease.   It is just -- it’s part of --

     7              THE COURT:     Okay.

     8              MR. de LEEST:      -- this -- I think the way I
     9   characterized this document, I mean the counsel agrees we
   10    can -- or we would treat it as part of their mineral lease.
   11    That is fine with respect to the Trustee’s position.
   12               THE COURT:     Okay.   So let me go back to you,
   13    Ms. Rhim, and ask what is your view of the relief requested
   14    as to the oil and gas leases in this #1.00 which is (a) you
   15    know, we want to assume them if we lose in the adversary
   16    and really just want you to continue the hearing till then.
   17               MS. RHIM:     Your Honor, I think our first request
   18    would be that the motion be denied as a substantive matter
   19    because we believe our leases have already terminated.             But

   20    certainly I understand where things stand and if the Court

   21    is inclined to defer all rulings with respect to the

   22    assumption issue, you know, we’re fine with that, too.             I

   23    mean, we filed cross-claims and, you know, it sounds like

   24    all of those issues would just be deferred to a later time

   25    and I’m okay with that again with the clarification that
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                         Main Document   Page 104 of 257

         Page                                                                 91

     1   there are no surface leases.         All those issues be wrapped

     2   up and considered as part of the oil and gas leases.

     3                THE COURT:    Okay.   All right.     I appreciate that.

     4   I think -- you know, in your case there is this -- there is

     5   this sort of issue that has to be resolved pursuant to the

     6   adversary I think and not whether -- whether there’s a

     7   lease to -- you know, counter that issue now with

     8   everything else in the adversary whether the lease expired
     9   or not, although presumably it seems like -- well, maybe
   10    it’s not.      Maybe it’s not easy to settle that issue.           It
   11    may be very factored (phonetic), but I don’t know.             So
   12    okay, I appreciate that.
   13                 I want to ask the Trustee as to Morganti Ranch.
   14    Can you confirm whether the motion is seeking any relief as
   15    to Morganti Ranch as a surface lease or everything is in
   16    the oil and gas category?
   17                 MR. ISRAEL:    There is -- we moved one over to the
   18    oil and gas category, but there is one surface lease listed
   19    as -- one second -- it will be #33, right-of-way agreement

   20    dated August 20, 1943 and there’s a back rent due on that

   21    agreement of about $75.00 and it is a stand-alone

   22    agreement.

   23                 THE COURT:    Okay.   Who’s on the phone that

   24    represents Morganti?

   25                 MR. MARTINEZ:     Vincent Martinez with Twitchell &
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 105 of 257

         Page                                                                92

     1   Rice, Your Honor.

     2              THE COURT:     Okay.   Mr. Martinez, what -- all

     3   right, it sounds like there’s one surface lease, sort of

     4   a -- putting aside the oil and gas leases that are

     5   conceptually for a second.

     6              Do you have any objection to the assumption of

     7   that one surface lease?

     8              MR. MARTINEZ:      I do have an objection, but it’s
     9   more of a clarity, I would say, is that we have no record
   10    of any letter agreement dated August 20th of 1943.            The
   11    only right-of-way which correlates with the $75 is a
   12    document, which is dated the 16th of April 1946.
   13               THE COURT:     Yes.
   14               MR. MARTINEZ:      And it’s split with the Alfonso
   15    Bell Corporation (phonetic).        That’s what ties to the $75.
   16               THE COURT:     All right.    And have you shared that
   17    with Trustee’s counsel?
   18               MR. MARTINEZ:      No, Your Honor.     No.
   19               THE COURT:     Okay.   All right.     So that -- there’s

   20    an outstanding issue there.

   21               And what is Morganti Ranch’s view on the oil and

   22    gas leases and the requested -- same position?           You’re sort

   23    of okay that those -- you know, any sort of assumption on

   24    the oil and gas leases be considered after the adversary?

   25               MR. MARTINEZ:      Yes, Your Honor.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 106 of 257

         Page                                                               93

     1              THE COURT:     Okay.   All right.

     2              MR. MARTINEZ:      And, Your Honor, I can ship -- I

     3   will email moving party’s counsel --

     4              THE COURT:     Who’s speaking?

     5              MR. MARTINEZ:      I’m sorry.    Vincent Martinez, Your

     6   Honor.

     7              THE COURT:     Okay.

     8              MR. MARTINEZ:      Yes.   Sorry about that.     I will
     9   send over the copy of the agreement that I referred to just
   10    before the Court right now to moving party’s counsel.
   11               THE COURT:     Okay.
   12               MR. MARTINEZ:      Yes.
   13               THE COURT:     Sounds good.     Thank you.
   14               All right.     Mr. de Leest, Manford Sanders is on
   15    your chart.    It’s in Exhibit 2 and 3 but it’s described as
   16    having expired September 30, 2018, if you look at Bates
   17    stamp page 80.
   18               So are you seeking any relief with respect to a
   19    surface lease that expired?

   20               MR. de LEEST:      We are not, Your Honor.

   21               THE COURT:     (Indiscernible) chart?

   22               MR. de LEEST:      No, Your Honor.

   23               THE COURT:     Okay.   Very good.

   24               All right.

   25               MR. de LEEST:      And I -- that would be number 44
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 107 of 257

         Page                                                               94

     1   on the chart with -- where I added the numbers, which is in

     2   our reply.

     3                THE COURT:   Okay.   All right.     State College, is

     4   there anyone representing State College?

     5                (No response.)

     6                Okay.   Here’s the issue I have with State

     7   College.   I know they didn’t -- they didn’t object, but

     8   they had filed proofs of claim 33, 34 and 35.           And they
     9   were -- they were filed -- hold on a second.           They appear
   10    to have been filed prior to the motion, but the motion
   11    doesn’t really address those proofs of claim and I really
   12    would -- I’m uncomfortable where that’s the fact pattern
   13    necessarily granting relief by default when there are also
   14    these claims out there that are, you know, deemed -- deemed
   15    allowed if they haven’t been objected to.          I don’t think
   16    the motion is adequate as an objection to claims.           I don’t
   17    think there’s a -- you know, it doesn’t say this is a claim
   18    objection to these proofs of claim but that’s effectively
   19    would be the result.

   20                 So on -- with respect to State College there’s --

   21    some things are going to be continued today.           With respect

   22    to State College I’m going to want you to, you know,

   23    supplement the motion explaining why I should basically

   24    treat those claims as disallowed or file an objection to

   25    the claims themselves.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 108 of 257

         Page                                                                  95

     1               Mr. de Leest, do you have any issue generally

     2   with the notion of my continuing that for some better

     3   procedural clarification?

     4               MR. de LEEST:     I do not, Your Honor.      Thank you

     5   for that.

     6               THE COURT:    Okay.    All right.    And then I have

     7   Robert -- let’s see.      Robert Thompson.      Again, I -- that

     8   sort of started out with talking about certain
     9   (indiscernible), although we meandered a little and I will
   10    give everyone a chance to be heard on everything by the
   11    time we’re done.
   12                Is there anybody representing Robert Thompson?
   13                MR. RENWICK:    Yes, this is Edward Renwick.          I
   14    represent Robert Thompson.        He’s actually -- he’s part of
   15    the group -- that group that I represent, but he did file
   16    individually initially also and he did file objections, I
   17    know.
   18                THE COURT:    Okay.    All right, Mr. Renwick.
   19                The -- focusing on the surface lease --

   20                MR. RENWICK:    Yes.

   21                THE COURT:    -- you filed a -- or he filed a proof

   22    of claim #90.

   23                MR. RENWICK:    Yeah, and --

   24                THE COURT:    That is a slightly different amount

   25    than the cure amount proposed for the -- Mr. Thompson’s
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 109 of 257

         Page                                                                96

     1   surface lease in the Trustee’s motion.

     2              MR. RENWICK:     Well, yes, probably.       The -- I

     3   can --

     4              THE COURT:     I don’t think -- yeah, go ahead.

     5              MR. RENWICK:     His creditor’s claim has been

     6   superseded by a -- by another claim.         I though we had put

     7   that in.   The -- that has been superseded by a claim filed

     8   by the Presson Vera OC Land Group and initially he had just
     9   filed a claim on his own for his percentage share.            So
   10    they’re now all --
   11               THE COURT:     We’re just talk -- we’re just talking
   12    about surface rent.      We’re not talking about percentage
   13    here.
   14               MR. RENWICK:     I --
   15               THE COURT:     (Indiscernible) --
   16               MR. RENWICK:     I understand.     But what I’m saying
   17    is that he has -- he filed his objection based on his --
   18    for just his percentage share of both unpaid royalties and
   19    his share of the unpaid surface rents as well.

   20               THE COURT:     Okay.

   21               MR. RENWICK:     That’s the confusion.

   22               THE COURT:     Okay.

   23               MR. RENWICK:     The -- now -- now, I think the

   24    answer is he doesn’t have any objection to the -- his

   25    surface is essential -- the essential -- the surface of
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 110 of 257

         Page                                                               97

     1   that group is essential to the operation of the -- of redo.

     2   And they have -- my clients have no objection to the -- to

     3   that claim being accepted or to the -- to the lease --

     4   surface lease being accepted by the Trustee and he has to

     5   have it in order to operate the unit and we wants the unit

     6   to be operated successfully.

     7              We can fight later about how much money they’re

     8   owed and when they get paid.
     9              THE COURT:     Okay.    Well --
   10               MR. RENWICK:     That --
   11               THE COURT:     Certainly the when to be paid is kind
   12    of inherent in the motion.        That is kind of put off in the
   13    future and what the Trustee requested.
   14               MR. RENWICK:     Well, he --
   15               THE COURT:     The Trustee’s motion listed $7500
   16    even as the surface lease rent amount owing.           But your
   17    client’s proof of claim asserts $7,843.56.          So my question
   18    really is to the --
   19               MR. RENWICK:     Yes, that is --

   20               THE COURT:     -- to the Trustee is it’s $300

   21    difference.    Would you concede that the cure amount is the

   22    higher amount that’s reflected in the proof of claim?

   23               MR. de LEEST:      I would, Your Honor.

   24               THE COURT:     Okay.    Very good.    So -- all right.

   25    Hold on.   I’m trying to -- all right.        Okay.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 111 of 257

         Page                                                                  98

     1              Again, I’m trying to -- I’m trying to sort of

     2   keep these conceptually separate.        With respect to --

     3              MR. de LEEST:      Yeah.

     4              THE COURT:     -- any party that has a surface lease

     5   that is the subject of the Trustee’s motion is there

     6   anybody that wants to be heard on the issue of assumption

     7   of their surface lease that hasn’t been heard so far?

     8              (No response.)
     9              Okay.    Now I made a big deal about the judge
   10    taking notes in the order appeal and I want to just double-
   11    check I make sure I have the right -- kind of the right
   12    party.
   13               In terms of the parties that continue to --
   14    putting aside people that had clarification that we’ve
   15    clarified or would be clarified in order, it seems to me
   16    that there are a handful of parties with surface leases
   17    that object to the assumption of the surface leases.              I
   18    want to make sure I have them identified.          Okay.
   19               I heard BUGANKO.      I heard Bradley Land.      Are

   20    there other parties that I didn’t -- that maybe I didn’t

   21    write down properly that have surface leases that continue

   22    to object to the assumption of the surface leases?

   23               (No response.)

   24               All right.     So it’s BUGANKO and Bradley Land are

   25    the outstanding objections.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 112 of 257

         Page                                                               99

     1              So this is what I think I’m going to do with

     2   respect to the relief requested on the surface lease.             A

     3   lot of what we went through was clarification and Mr. de

     4   Leest explained in most cases if the Trustee was not

     5   seeking   relief and -- or that clarified where they were or

     6   I heard people say that they don’t have objection to the

     7   assumption of the surface leases and in one case we

     8   clarified the cure amount, I think in one or two instances
     9   involving Mr. Martinez’s client there maybe is an open
   10    issue with respect to whether there is a surface lease and
   11    which surface lease it is.       And I think that was -- there
   12    was one on Morganti and was it Escolle, Mr. de Leest, that
   13    we have an open issue?
   14               MR. de LEEST:      Yes, Your Honor.
   15               THE COURT:     Yeah, okay.    All right.
   16               So what I’m prepared to do is enter an order
   17    granting the relief requested with respect to all of the
   18    surface leases in which there was no objection.           That’s how
   19    our system works the -- with the exception -- arguable

   20    exception of those two of Mr. Martinez’s clients, Morganti

   21    and Escolle, which with respect to BUGANKO and Bradley Land

   22    I’m going to continue the hearing for a brief period of

   23    time for me to do some more thinking about the arguments

   24    that were made with respect to assumption of the BUGANKO

   25    and Bradley Land surface leases, and I believe our next
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 113 of 257

         Page                                                               100

     1   omnibus hearing is May 19.

     2               So with respect to those, the hearing will be

     3   continued to May 19 at which time now that we’ve started to

     4   narrow down the number of parties out there, I can focus in

     5   on the arguments that they have made with respect to the

     6   surface leases understanding, of course, that may also

     7   relate to the oil and gas leases.

     8               What I’d like to do now is sort of go through and
     9   see if there’s anyone that has anything additional; we have
   10    argument on the oil and gas leases other than what a few
   11    people have mentioned, make sure everyone has a chance to
   12    be heard.
   13                As I said earlier, with respect to the oil and
   14    gas leases essentially the Trustee has filed a motion
   15    seeking to assume the oil and gas leases if they -- if the
   16    Trustee is unsuccessful in the adversary proceeding.
   17    That’s basically what I’m being asked to do to continue
   18    that request and consider it further if the Trustee is
   19    unsuccessful.

   20                I want to go through sort of all of the parties

   21    we have and see if anybody wants to say anything more about

   22    that request -- that particular request as it relates to

   23    oil and gas.     Okay.

   24                So we heard from counsel for Mr. Thompson who

   25    indicated that there was no objection -- well, there was no
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 114 of 257

         Page                                                                101

     1   objection on assuming the surface and it didn’t sound like

     2   you had an objection, sir, to basically allowing the motion

     3   with respect to the oil and gas leases to remain pending

     4   and be continued until after the adversary is resolved.              Is

     5   that fair?

     6                MR. RENWICK:     Edward Renwick here.      Yes, Your

     7   Honor, that is -- that is fair and I gather we’re going to

     8   have some discussion about the -- because this is also --
     9   also scheduled today is the status conference for that
   10    motion and I think there’s probably a good deal we will
   11    have to say about that.
   12                 THE COURT:     Okay.   Very good.    I appreciate it.
   13    All right.
   14                 Adam Family Trust.
   15                 MR. MARTINEZ:     Your Honor, Vincent Martinez
   16    speaking.      We don’t have an oil and gas lease on -- it was
   17    just my client which was already addressed in the motion.
   18                 THE COURT:     Okay.   I’m sorry, you don’t have an
   19    oil and gas or you don’t have -- you’re saying you don’t

   20    have objection on that point?

   21                 MR. MARTINEZ:     We don’t have an objection, but I

   22    just wanted to clarify we have no oil and gas lease claim.

   23                 THE COURT:     Okay.   Okay.   No objection.    No oil

   24    and gas lease.      Okay.   All right.

   25                 Morganti Ranch.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 115 of 257

         Page                                                                102

     1                MR. MARTINEZ:    We have no objection in regards to

     2   receive -- I’m sorry (indiscernible).

     3                THE COURT:    Okay.   Thank you.     Evenson?

     4                MR. MARTINEZ:    No objection, Your Honor.       Again,

     5   Vince Martinez.

     6                THE COURT:    Thank you.      Bognuda Trust?

     7                MR. MARTINEZ:    No objection.      Again, Vincent

     8   Martinez speaking.
     9                THE COURT:    All right.      And the Escolle Tenants
   10    In Common?
   11                 MR. MARTINEZ:    No objection, Your Honor.
   12                 THE COURT:    Okay.   Thank you.     Okay.   Chamberlin
   13    Oil.
   14                 MS. GOETZ:    Gisele Goetz appearing on behalf of
   15    Chamberlin Oil, Your Honor.        We --
   16                 THE COURT:    I’m sorry.      Could you say your name
   17    again because I didn’t hear you.
   18                 MS. GOETZ:    Gisele Goetz.
   19                 THE COURT:    Oh, Ms. Goetz.      Okay.   Very good.

   20    Thank you.     Go ahead.

   21                 MS. GOETZ:    And Chamberlin Oil.      So, Your Honor,

   22    we -- I need a clarification perhaps because as I’ve been

   23    listening to the Trustee, the Trustee has been indicating

   24    that they are, in fact, paying royalties 60 days in arrears

   25    which would be normal, but we have been producing and not
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 116 of 257

         Page                                                               103

     1   getting paid.     So part of our objection had to do with four

     2   or five months of not getting paid.

     3                We have received some sporadic payments, so it --

     4   it’s very difficult to tie them into any particular month.

     5   I think we’ve gotten two.       So as I’ve been listening I’m

     6   realizing that there’s some process in place, but it just

     7   doesn’t seem to be happening and I’m wondering since part

     8   of our objection is based on not getting paid for another
     9   four or five months whether, in fact, we are going to
   10    receive to the extent that we’re producing right away which
   11    I understand that clarification, and the Trustee is able to
   12    sell the oil, are we going to get paid.
   13                 THE COURT:   Okay.   Ms. Goetz, let me ask you.
   14                 MS. GOETZ:   Um-hum.
   15                 THE COURT:   Of course, your client is -- is
   16    undoubtedly -- well, I shouldn’t say “undoubtedly,” but may
   17    have amounts -- royalty amounts that accrued before the
   18    bankruptcy that were not paid.        Are you -- are you sort of
   19    excluding that?

   20                 MS. GOETZ:   I am.

   21                 THE COURT:   Like when you said -- okay.

   22    Because --

   23                 MS. GOETZ:   Yes, I am.    I’m talking during the

   24    course of the --

   25                 THE COURT:   Okay.   Okay.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 117 of 257

         Page                                                               104

     1                MS. GOETZ:   -- bankruptcy.

     2                THE COURT:   Okay.   During the course of

     3   bankruptcy.    Okay.

     4                Mr. Israel, you’d be in a position to respond to

     5   that?   I mean, I -- it -- it sounds like Ms. Goetz’s

     6   client, Chamberlin, the objection has to do with, you know,

     7   oil being sold and not getting paid royalties post-petition

     8   versus the other sorts of arguments that are being made by
     9   BUGANKO and Bradley Land, which have issues with the notion
   10    of the Trustee trying to assume whether it’s a surface
   11    lease or an oil and gas leak, sort of assume now and hold
   12    it in abeyance until and unless there’s a sale.           That
   13    doesn’t sound like Ms. Goetz’s issue.         What can you say
   14    about -- or am I wrong?
   15                 MS. GOETZ:   No, you’re -- you are correct because
   16    the amount we’re due prepetition was pretty small so the
   17    client is very pragmatic.       The Chamberlins are very
   18    pragmatic.
   19                 We do have another part of our objection and that

   20    is simply our effort to preserve our rights with respect to

   21    the whole rabbit hole argument that a lease is not a lease

   22    because in the state of California should everything go

   23    wrong here and should we have -- and that with the lease

   24    with orphaned wells we have lease remedies.          This is very

   25    specific to a lease being a lease and we have an ability to
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 118 of 257

         Page                                                                   105

     1   pursue prior lessees who assumed our lease at some point in

     2   time to require plugging in abandonment and cure

     3   environmental liabilities.        And I have no idea what happens

     4   to those arguments after a bankruptcy determination that a

     5   lease is not a lease.

     6              So again, we actually --

     7              THE COURT:     Well, that -- that --

     8              MS. GOETZ:     -- preserve our rights.       But that
     9   would be -- sorry?
   10               THE COURT:     That relates more to the subject of
   11    the adversary, does it not?
   12               MS. GOETZ:     It does relate to the adversary
   13    proceeding.
   14               THE COURT:     Okay.
   15               MS. GOETZ:     So again --
   16               THE COURT:     So much (indiscernible) -- you know,
   17    okay.   Not so much the bankruptcy issue of filing a motion
   18    to assume, but that’s kind of putting it on ice, so --
   19               MS. GOETZ:     The -- so the client does not like

   20    that, but the client understands that because in this

   21    environment that is -- you know, delay is inevitable.

   22               THE COURT:     Okay.    Thank you.    I think I

   23    understand.

   24               Mr. Israel or who -- whichever of your colleagues

   25    is anointed, what -- what’s your response on Goetz?               It
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 119 of 257

         Page                                                               106

     1   sounds like their objection has to do with getting their

     2   post-petition royalties and maybe -- maybe that can be

     3   sorted out.

     4              MR. ISRAEL:     Your Honor, this is Eric Israel.

     5   Yes, I don’t have the royalty chart.         There were many

     6   checks that’s allowed, you know, each time the royalties

     7   are cut.   And I know the debtor’s payback wasn’t always

     8   correct about addresses, so I don’t know if this is in the
     9   category of, you know, the check went to a wrong address or
   10    these wells aren’t being -- you know, weren’t producing in
   11    particular months, but I can say if Ms. Goetz calls or
   12    emails me we will get it figured out.
   13               THE COURT:     Okay.   All right.     I’m going to make
   14    a little note here.      I understand the issue.       I appreciate
   15    it.
   16               Now, I note that BUGANKO filed something in the
   17    nature of a joinder and I don’t really -- and I saw the
   18    Trustee’s reply.     I don’t -- I don’t really get what
   19    BUGANKO’s issue is here and maybe counsel for BUGANKO can

   20    explain.   Is there relief being requested with respect

   21    to --

   22               MS. GRANT:     Yes.

   23               THE COURT:     Okay.   And did you file an objection?

   24               MS. GRANT:     Karen Grant -- well, Karen Grant on

   25    behalf of BUGANKO.      And as I indicated initially, we filed
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 120 of 257

         Page                                                               107

     1   a joinder, probably titled it wrong, but we also put -- you

     2   can brief objections in it and one of them was that with

     3   regard to the oil and gas leases the Trustee’s assumption

     4   was somewhat tentative and --

     5              THE COURT:     No, I understand.

     6              MS. GRANT:     -- (indiscernible) their rights,

     7   so --

     8              THE COURT:     I understand.
     9              MS. GRANT:     -- we did put that in the pleading.
   10               THE COURT:     But you -- okay, but -- and something
   11    you titled a joinder --
   12               MS. GRANT:     I --
   13               THE COURT:     -- to an opposition.      Yeah, okay.
   14               MS. GRANT:     I --
   15               THE COURT:     Procedurally I don’t think that’s
   16    kosher, but the Trustee did -- you know, the Trustee did
   17    reply to it.     I’ll have to figure out what to do with that.
   18               Okay.    All right.    Bradley Lighthouse.
   19               MS. GRANT:     Your Honor, Karen Grant.

   20               THE COURT:     Yes.

   21               MS. GRANT:     We don’t have an opposition to the

   22    continuance of the motion with regards to the leases.

   23               THE COURT:     Oh, you don’t?

   24               MS. GRANT:     No.    We have objection to the motion

   25    with regards to the oil and gas leases, but if the Court is
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 121 of 257

         Page                                                                108

     1   going to continue this matter, we have no objection to

     2   that.

     3              THE COURT:     All right.    Well, that -- I

     4   appreciate that.     That’s an important clarification.           If

     5   that’s true, then I believe the only outstanding objection

     6   to the continuance of the motion is from Bradley Land.

     7              Ms. Grant, is that true also -- now I’m trying to

     8   remember here.     You have a -- now, is that your -- you
     9   know, and can you clarify?        We talked earlier about the
   10    BUGANKO surface lease.      You still have a substantive issue
   11    with assumption of the surface lease?
   12               MS. GRANT:     Correct.
   13               THE COURT:     Which is something the Trustee --
   14               MS. GRANT:     With regards to again what was --
   15               THE COURT:     Okay.
   16               MS. GRANT:     -- stated was that it -- it -- there
   17    was no provision for cure for -- or adequate assurance.
   18               THE COURT:     Okay.
   19               MS. GRANT:     And --

   20               THE COURT:     Now --

   21               MS. GRANT:     -- if we continue that issue that’s

   22    related to the May 19th, that’s fine.

   23               THE COURT:     Okay.    All right.    Now I get it.

   24    You’re clarifying, though, as to oil and gas leases and the

   25    request that that be continued until after the adversary is
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 122 of 257

         Page                                                               109

     1   adjudicated or resolved.       When it comes to oil and gas

     2   leases, you have no objection.        Is that correct?

     3              MS. GRANT:     Well, other than the fact that

     4   they -- they are reserving their right to not assume it if

     5   it’s determined to be a 365.        I mean, it is applicable

     6   but --

     7              THE COURT:     Okay.   So you do have --

     8              MS. GRANT:     -- if the Court wants to --
     9              THE COURT:     You do have an issue with
   10    continuance.
   11               MS. GRANT:     No, I -- no, I mean, I --
   12               THE COURT:     That’s what I’m trying to
   13    (indiscernible) --
   14               MS. GRANT:     Not -- no, I want to be clear, Your
   15    Honor.   I don’t have an issue with the continuance of that
   16    portion of the motion to let that be determined, but they
   17    still have to clarify in their motion whether they’re going
   18    to assume or not assume.
   19               THE COURT:     Okay.   I think there -- I hear what

   20    you’re saying, but I -- sort of.        I mean, they’re asking

   21    for -- and I get your position on the surface lease.

   22               On the oil and gas leases -- well, on the surface

   23    leases they’re expressly asking that they be allowed to

   24    assume those today with cure later and I get you object to

   25    that and that issue is continued to May 19th, fully
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 123 of 257

         Page                                                               110

     1   preserved.     We’re on the same page.

     2                With respect to your oil and gas leases, they’re

     3   asking that the -- in a -- in a hearing on assumption of

     4   the oil and gas leases not take place until September or

     5   thereafter whenever the adversary has been adjudicated or

     6   otherwise resolved and so when you say you don’t have an

     7   objection to continuing they’re asking that that be

     8   continued much farther out.
     9                MS. GRANT:    I understand, Your Honor.
   10                 THE COURT:    Until after the adversary and you
   11    don’t have an --
   12                 MS. GRANT:    I understand, Your Honor.
   13                 THE COURT:    -- objection to that?
   14                 MS. GRANT:    No.
   15                 THE COURT:    Okay.   Got it.   Perfect.    Thank you.
   16                 Okay.   That -- okay.    So then we have Bradley
   17    Land and Laor and I think you made your views clear
   18    earlier, which is you -- you object though to assumption of
   19    the -- assumption of the surface leases under the current

   20    circumstances or maybe you didn’t have any.          But you

   21    definitely objected to the continuance of the relief on the

   22    oil and gas leases.       Is that right?

   23                 MS. RHIM:    Your Honor, this is Alexandra Rhim on

   24    behalf of Laor and Guarantee.        That is true.     I would add

   25    just as a clarification that if the Court is inclined to
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 124 of 257

         Page                                                                111

     1   defer all of the issues regarding the oil and gas leases

     2   that that is without prejudice to the ability of parties to

     3   seek other relief.      For instance, if facts come to light or

     4   there are circumstances that require rejection prior to a

     5   full determination of the adversary and I understand the

     6   factors, you know, there’s some overlap there.           There may

     7   be, but I just want to make that clear.          It’s without

     8   prejudice to those sorts of rights.
     9              THE COURT:     Okay.   Mr. de Leest, do you want to
   10    respond to that, because I --
   11               MR. de LEEST:      Sorry, Your Honor.     I had you on
   12    mute.   I think if I understand counsel’s position as to
   13    Laor in here it is that they don’t oppose the request in
   14    the motion that though this should be put off until the
   15    adversary proceeding is concluded or the issue is resolved
   16    in the adversary proceeding probably more accurately
   17    stated.   Is that correct?
   18               THE COURT:     Ms. Rhim, you want to clarify?
   19               MS. RHIM:     That is correct, that we do not have a

   20    problem with the issues being deferred.          However, I don’t

   21    want that to be construed as time on my hands and

   22    channeling those issues into -- into that determination

   23    because as a practical matter, what I’m fearful is that

   24    this adversary proceeding, if it were to go on for six

   25    months or longer, we don’t get a ruling until then.               But if
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 125 of 257

         Page                                                                112

     1   there are circumstances or something happens where we need

     2   sooner relief with respect to our leases, I want to be able

     3   to file a motion and I don’t want it to be deemed, you

     4   know, a waiver of that ability to get sooner relief.

     5              THE COURT:     Okay.   I think I get it.      Did you get

     6   it, Mr. de Leest?

     7              MR. de LEEST:      I do, Your Honor.     And I -- I

     8   don’t think we opposed that.        I’m not certain what that
     9   form of relief would take, but I don’t think we’re close to
   10    that preservation.
   11               THE COURT:     Okay.   All right.     And so then that
   12    leaves Bradley.
   13               MR. HOLMAN:     Yes, Your Honor.      This is Brian
   14    Holman, Musick Peeler & Garrett, for Bradley.           Our petition
   15    with respect to the oil and gas leases is essentially
   16    similar to that with respect to the surface leases.               First
   17    we have the substantive objections that there’s no prompt
   18    assurance of cure -- any cure is to be deferred until it’s
   19    when there is a sale.

   20               With respect to the oil and gas leases we have

   21    post-petition defaults, we’ve only received two payments,

   22    even though there’s been production for many months after

   23    the bankruptcy.

   24               THE COURT:     Okay.

   25               MR. HOLMAN:     And also --
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 126 of 257

         Page                                                               113

     1              THE COURT:     Well, so -- so -- and I understand

     2   the substantive -- in terms of sort of substantively

     3   they’re not being cured now, but there’s sort of a request

     4   that the hearing on assumption of the oil and gas leases be

     5   continued until the issues in the adversary are sorted out.

     6   And so you oppose that, right?

     7              MR. HOLMAN:     Well --

     8              THE COURT:     Or do you?
     9              MR. HOLMAN:     To be precise --
   10               THE COURT:     Wait.   Oh, this --
   11               MR. HOLMAN:     -- we reserve --
   12               THE COURT:     If you get -- if you get comfortable
   13    that you’re getting paid your post-petition royalty are you
   14    as concerned?
   15               MR. HOLMAN:     Your Honor, we reserve the objection
   16    that this is not a true assumption of rejection.           If the
   17    Trustee is seeking an extension of time to make a selection
   18    the adversary proceeding can come out perhaps one of two
   19    ways:   one is what the Trustee seeks a declaration that

   20    these are not executory contracts for unexpired leases of

   21    non-residential real property; and second, the Court could

   22    find they’re executory contracts and not subject to the

   23    February 22 deadline for assumption or rejection; or,

   24    third, the Court could find they are leases of non-

   25    residential real property in which case it would be our
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 127 of 257

         Page                                                               114

     1   argument that the Trustee failed to assume them timely and

     2   therefore can no longer assume them.

     3              I don’t mind having the hearing deferred as long

     4   as it’s not deemed a waiver of our objection that the

     5   leases were not properly assumed in a timely fashion.

     6              THE COURT:     Okay.   Mr. de Leest, do you want to

     7   respond to that because if -- and I’m not trying to put

     8   pressure on you, but if -- if you’re -- if that’s relief
     9   that the Trustee can live with and the parties can work
   10    out -- you know, work out a form of order that they’re
   11    comfortable with as to your relief on the oil and gas
   12    leases that you’re asking for today, which is essentially
   13    that the hearing be continued, I think there’s no
   14    opposition left.     If not, then I’ll -- you know, I may have
   15    to continue it to our main calendar but I’ll, you know,
   16    focus in on the arguments of Bradley and rule.
   17               But it sounds like Bradley is giving you an out
   18    if you -- you know, it’s not an out.         You know, sort of a
   19    description of the issue that they’re trying to preserve

   20    and maybe -- maybe their objection if you’re willing to

   21    allow them to preserve that issue, their remaining

   22    objection goes away.      So what’s your response?

   23               MR. de LEEST:      Your Honor, I think counsel’s

   24    suggestion is very reasonable.        We’re okay with that.

   25               THE COURT:     Okay.   All right, then.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 128 of 257

         Page                                                               115

     1              Now, is there anyone that wants to be heard on

     2   the -- on a request for relief as it is today with respect

     3   to the oil and gas leases, which is that the motion remain

     4   pending and be continued to -- what’s the date in September

     5   you asked for, Mr. de Leest?

     6              MR. de LEEST:      Your Honor, my apologies.       I can

     7   look it up.    I don’t recall.      We said three to four months

     8   and it would be at the next September stacking date.
     9              THE COURT:     Okay.     Hold on.   I can tell you.
   10    That’s September 29th.      Okay.
   11               MS. RHIM:     Your Honor, this is Alexandra Rhim.
   12    Could I be heard on the scheduling issue?
   13               THE COURT:     Yes, please.
   14               MS. RHIM:     My understanding is that the Trustee
   15    is intending to bring a dispositive motion by I think it
   16    was May 4, which is the extended date.         So I’m not sure how
   17    we would track that motion because that motion may dispose
   18    of all of the contract assumption issues and I know the
   19    motion hasn’t been filed, so we don’t know when that will

   20    be heard, but I want to be mindful of that and not continue

   21    out this motion longer than it needs to be.

   22               THE COURT:     All right.     Well, I’m also concerned

   23    about continuing things more than we need to and I would

   24    certainly if subsequent events are such that, you know,

   25    there’s no need for that additional time, you can always
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 129 of 257

         Page                                                               116

     1   being a motion for cause, argue that the hearing ought to

     2   be advanced.

     3              MS. RHIM:     Your Honor, just as a last comment

     4   then, is it -- would it --

     5              THE COURT:     Yeah.

     6              MS. RHIM:     -- be possible at all to continue this

     7   to the May 19 date, which is the date of the continuance

     8   for the service leases, and at that time we would know
     9   whether the motion for summary judgment has been brought
   10    and we would know the hearing date on that?
   11               THE COURT:     Okay.   Mr. de Leest?
   12               MR. de LEEST:      My only comment, Your Honor, is
   13    that it’s stated -- it would make more sense to continue
   14    that further and then allow us to advance the hearing, if
   15    need be, to an earlier date once we have that.           The hearing
   16    on the MSJ, even if it’s filed by the 4th, won’t be for 30
   17    days or more depending on the Court’s availability and I
   18    would think that that may be too soon if we get the May
   19    19th date and we’ll suggest a later date if appropriate.

   20               THE COURT:     Okay.   Ms. Rhim, I understand your

   21    concern and I’m not trying to prejudice your client’s

   22    rights, but it -- we can -- I am happy again for a couple

   23    of pages of paper.      You know, you can bring a motion and

   24    ask me to advance it if circumstances change.

   25    Realistically this is sort of a big issue.          I am -- I’m not
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 130 of 257

         Page                                                               117

     1   likely to rule from the bench.        I rarely do on summary

     2   judgment motions and there’s some, you know, intricately

     3   issues here.     So I’d just as soon leave us the briefing

     4   room and not have everybody coming back on the motion

     5   prematurely, but it’s absolutely without prejudice to your

     6   ability to -- to seek to advance that hearing if you think

     7   there’s good reason to.       Okay.

     8               MS. RHIM:    Your Honor, that’s fine.       I just
     9   wanted to air my concerns and with that, that’s fine.
   10                THE COURT:    Your concerns are duly noted and
   11    like not just noted on the record.         They’re noted with me.
   12    I get it.
   13                All right.    So with respect to the oil and gas
   14    leases and, again, this continuance, are there any -- is
   15    there anyone else that wanted to be heard that hasn’t had a
   16    chance to be heard.      I believe all of the objections that
   17    we’ve heard are essentially being accommodated and will be
   18    accommodated in the form of order in the form of, you know,
   19    preservation of rights and clarifications and whatnot.

   20                Anyone else want to be heard?        All right --

   21                MR. ROTH-MOORE:      Your Honor, I --

   22                THE COURT:    Yes?

   23                MR. ROTH-MOORE:      This is Andrew Roth-Moore.       I’m

   24    with Brownstein Hyatt Farber Schreck.         I’m co-counsel with

   25    Mitch Langberg.     We represent Grundoon (phonetic), LLC who
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 131 of 257

         Page                                                                118

     1   has a surface lease.      Unfortunately, Mr. Langberg’s line

     2   has dropped and he hasn’t been able to get back on.               I have

     3   a pending pro hac motion that has not been signed yet, but

     4   I did just want to --

     5                THE COURT:   That’s fine.

     6                MR. ROTH-MOORE:    -- speak up on a point.

     7                THE COURT:   That’s fine.     I’ll --

     8                MR. ROTH-MOORE:    I do apologize.
     9                THE COURT:   I’m happy to admit you for purposes
   10    of the hearing.     That’s fine.     Go ahead.
   11                 MR. ROTH-MOORE:    Thank you.    I do apologize for
   12    the delay.     As I said, Grundoon, LLC holds a surface lease.
   13    We had not read the motion to request the release to be
   14    able to assume now and reject as to the surface leases.              We
   15    had read it as that’s part of the release talking about,
   16    you know, being able rejection of futures being limited to
   17    the oil and gas leases.       You know, we’d ask if it’s
   18    possible if we could lump ourselves in on the continuation
   19    recognizing that we did not file an objection as to the

   20    issue of the -- just that limited issue of whether or not

   21    the Trustee can go back at a later date and say we’re now

   22    going to reject not just because it would allow rejection

   23    but, you know, in case it opens up arguments that, you

   24    know, now that this has been rejected all the payments that

   25    have been made through a certain period given all that, you
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 132 of 257

         Page                                                               119

     1   know, at -- just on the issue of being able to reject that

     2   the (indiscernible), the only issue that we -- we didn’t

     3   read correctly.

     4              THE COURT:     Okay.   Mr. de Leest?

     5              MR. de LEEST:      Your Honor, I would oppose the

     6   request because it’s been noticed properly.          We’ve proposed

     7   a cure amount.     I don’t think they’re objecting to the cure

     8   amount and the terms in the motion --
     9              THE COURT:     Am I being asked to rule today on
   10    your ability to reject and assume the surface lease at a
   11    future date?     Is that part of the relief you were asking
   12    for?
   13               MR. de LEEST:      I’m sorry, Your Honor.      Was that
   14    to me?
   15               THE COURT:     Yes, to Mr. de Leest.
   16               MR. de LEEST:      Okay.
   17               THE COURT:     Is the Trustee asking me to opine and
   18    order once and for all time that if the -- if a lease --
   19    surface lease is assumed it may be rejected in the future?

   20    I understand there’s an argument about that, but is that --

   21    you’re asking for a ruling today on that issue?

   22               MR. de LEEST:      The motion did request that we --

   23    you know, that we have the ability up through the time of

   24    assumption to reject the leases if we had a dispute

   25    particularly with a cure amount.        Here there’s no dispute
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 133 of 257

         Page                                                               120

     1   with respect to --

     2                THE COURT:   Up until the time of assumption.

     3   Well --

     4                MR. de LEEST:    -- cure amount.

     5                THE COURT:   Okay.     You are -- you’re asking me

     6   for an order assuming the leases presently so --

     7                MR. de LEEST:    Correct.

     8                THE COURT:   -- what -- when is the motion of
     9   assumption if not when the order is entered of the
   10    surface --
   11                 MR. de LEEST:    Your Honor, if you give us an
   12    order as to the surface lease that’s when they would be
   13    assumed.
   14                 THE COURT:   Okay.     So as you asking for the
   15    ability to reject up until the time an order is entered on
   16    the surface leases or at sometime in the future after that
   17    assumption?
   18                 MR. de LEEST:    Your Honor, with
   19    (indiscernible) --

   20                 THE COURT:   That’s (indiscernible) different

   21    things.

   22                 MR. de LEEST:    Yes.    No, I understand.

   23                 THE COURT:   Go ahead.

   24                 MR. de LEEST:    No.    I think you’re only asking up

   25    until the time of assumption, particularly if there’s a
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 134 of 257

         Page                                                               121

     1   dispute as to a cure amount.        Here there is no dispute, it

     2   seems.   There’s not a dispute of a cure amount.          They

     3   haven’t filed papers.

     4               THE COURT:    Right.    Okay.   So then let me turn --

     5   and I’m sorry.     Do you -- I had Mr. Lambert’s name down but

     6   I didn’t get your name -- his colleague who stepped in.

     7               MR. ROTH-MOORE:     Mr. Roth-Moore.     Andy Roth-

     8   Moore.   Last name is hyphenated.       It’s R-O-T-H hyphen M-O-
     9   O-R-E.
   10                THE COURT:    Okay.    Very good.    Roth-Moore.      Thank
   11    you, sir.
   12                So Mr. Roth-Moore, the clarification that’s
   13    offered is that they’re only trying to assert the ability
   14    to change their mind up until entry of -- entry of this
   15    order on approving the assumption of the surface leases.
   16    If that’s the case I don’t think it’s terribly
   17    controversial and I -- but, you know, I ask you if you’re
   18    pressing your objection subject to that clarification.
   19                MR. ROTH-MOORE:     I -- we do not contest the

   20    amount of cure.     To the extent that they’re now

   21    representing that once the Trustee gets an order assuming

   22    the surface leases they are not going to read the order

   23    granting this motion as giving them authority to then

   24    subsequently reject when we get to the time of the sale, I

   25    agree with Your Honor.      We do not have an issue.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 135 of 257

         Page                                                               122

     1              If, however, they’re saying, you know, we assume

     2   subject to this tale of ability to reject that would be the

     3   sole issue that we would -- we would ask leave to be able

     4   to file late objections, too.

     5              THE COURT:     Okay.   All right.

     6              Mr. de Leest, and you’re comfortable with your

     7   clar -- if you’re comfortable with that and that really was

     8   your intent, then it sounds like the objection is, you
     9   know, resolved.     If on further contemplation that’s not
   10    what your intention is, it really was sort of broader
   11    relief to which, you know, nobody responded I’m -- I’d say,
   12    you know, you should carve Mr. Roth-Moore’s client out and
   13    continue the matter to the May date in which case he can
   14    file his opposition two weeks before; you could file your
   15    reply one week before.
   16               But if you’re comfortable that all you were doing
   17    was trying to preserve, you know, the ability to reject up
   18    until the time of this order on these surface leases as
   19    entered, then I think the objection goes away and you can

   20    include him.     Mr. de Leest, do you want to say anything?

   21               MR. de LEEST:      I apologize again, Your Honor.

   22    I’ve had you on mute.      I will include him in the order.

   23               THE COURT:     Okay.   All right.

   24               MS. GRANT:     Your Honor --

   25               THE COURT:     All right.    Sorry.    It’s been a
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 136 of 257

         Page                                                               123

     1   long -- yes.     Ms. Grant.

     2               MS. GRANT:    Again, I just want clarification

     3   having heard what Mr. de Leest has said because in the

     4   motion on page 7 it states the Trustee reserves the right

     5   in the future to reject any of the surface leases if

     6   appropriate including if such leases are not included as

     7   part of a sale.     If they are amending that, then I need --

     8   that provision then, you know, I think they need to be
     9   clear about that.
   10                THE COURT:    Okay.   Are you asking for any relief
   11    from the Court with respect to that statement?           I mean, you
   12    know, people can reserve rights till they’re blue in the
   13    face unless they get an order from the Court recognizing
   14    that right then, you know, reservation of rights may or may
   15    not be affected.
   16                Mr. de Leest?
   17                MR. de LEEST:     Your Honor, I think the -- the
   18    reason I -- we’re talking about a couple of different
   19    things.   Here there’s -- there’s the opportunity to reject

   20    the four assumptions and then there are cases out there

   21    that talk about what you do after assumption in the event

   22    that a rejection is necessary.        The Trustee still has that

   23    option I think, you know, to reject -- after assumption

   24    whether or not we reserved it if that’s what the case law

   25    provides.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 137 of 257

         Page                                                               124

     1              THE COURT:     Right.    But you -- again, just to

     2   clarify, you’re not asking me to rule on any post -- on

     3   your ability to -- one way or the other.          You’d have to,

     4   you know, do it and people would have to have a chance to

     5   respond to your request to do it and that presumably would

     6   be the time to argue over whether you -- whether the

     7   Trustee could or couldn’t do it.        You’re not asking me to

     8   do anything today in the order you’re asking for today with
     9   respect to the circumstances that would adjudicate that
   10    issue, right?
   11               MR. de LEEST:       That’s correct.
   12               THE COURT:     Okay.    Ms. Grant, does that clarify
   13    for you?
   14               MS. GRANT:     Yes, Your Honor.
   15               THE COURT:     Okay.    All right.    Good.   Last call.
   16    Anybody else?     All right.    On the oil and gas leases -- on
   17    the oil and gas leases the court will go ahead and grant
   18    the relief requested in the short term subject to all the
   19    caveats we’ve discussed.       And by that I mean, continuing

   20    the hearing on the relief requested with respect to the oil

   21    and gas leases to September 29.

   22               Again, just to recap with respect to the surface

   23    leases the hearing is continued with respect to BUGANKO and

   24    Bradley Land.     I’m not inviting any additional briefing but

   25    now that we’ve kind of cleared the deck a little I can
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 138 of 257

         Page                                                                125

     1   focus on the particular argument, the legal authority that

     2   the Trustee on the one hand and BUGANKO and Bradley Land on

     3   the other hand offer with respect to the assumption of the

     4   surface lease at this time under the circumstances

     5   presented and under the terms proposed by the Trustee.

     6   There were -- there’s outstanding issues with respect to

     7   Morganti and Escolle and so relief as to surface leases if

     8   they exist for Morganti and Escolle, that will be continued
     9   and hopefully the parties will work -- will work that out.
   10                   Is there anything on #1.00, the motion for
   11    relief with respect to assumption, rejection, et cetera,
   12    anything that somebody thinks I need to clarify or say that
   13    I haven’t already said?
   14               MR. RHIM:      Your Honor, this is Alexandra Rhim.
   15    Question about the continued hearing set for September
   16    29th.   Will that be treated as a status conference or --
   17    okay, because that is what was requested in the motion and,
   18    therefore, if we required additional briefing or
   19    evidentiary hearing those can be heard at another time.

   20               THE COURT:      Yeah.   No, certainly not going to

   21    grant this request and then allow anyone to feel sandbagged

   22    about evidence.      And I do think that if -- you know, if

   23    the -- if the need for the -- you know, depending on what

   24    happens in the adversary proceeding we’ll have to see.              And

   25    then if there’s still a live motion I think, you know,
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 139 of 257

         Page                                                               126

     1   we’re going to have to get evidence of the world as it

     2   exists then in order to assess so we’ll have to set some

     3   dates and give everybody an opportunity to be heard and to

     4   create a record.     Okay.

     5              All right.     Then, Mr. de Leest, I’m going to

     6   charge you because it’s probably you or others that work

     7   for the Trustee to prepare orders that memorialize today’s

     8   release.   I think, you know, it might make sense at least
     9   to break off the order on the rejection of the
   10    (indiscernible) and the warehouse lease and maybe even
   11    break out a separate order the relief with respect to the
   12    surface leases as opposed to the oil and gas leases, but
   13    I’ll leave it to you whatever you think is more efficient.
   14               We have a process in our district for resolving
   15    the form of an order -- or I should say there’s a formal
   16    process and an informal process.        The infor -- I much
   17    prefer the informal process and I don’t think that there’s
   18    any emergency that justifies at least not trying to
   19    circulate to all parties that appeared and any way objected

   20    or even if they get a protective objection or sought a

   21    clarification that those folks should be given the

   22    opportunity before you lodge the order to review it and

   23    comment on it and try to resolve the terms of the order

   24    after which if they’re satisfied they would sign the order

   25    indicating that they approve as to form or have no
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 140 of 257

         Page                                                               127

     1   objection to the form of the order.         Either one of those is

     2   acceptable.

     3              People sometimes ask me, Judge, how do you do

     4   that because, you know, you have to lodge an order

     5   electronically in Microsoft Word.        The answer is that you

     6   can lodge an exhibit to a proposed order and that exhibit

     7   should be the scanned .pdf file containing the various

     8   lawyers’ signatures.
     9              If you are not able to obtain the signature of
   10    every lawyer who -- with respect to the form of the order,
   11    then, Mr. de Leest, I would recommend to you our process
   12    for filing a notice of lodgment lodging the order and
   13    giving notice to parties of their opportunity to file a
   14    formal objection to the form of the order, which they have
   15    said that they would do.       And I don’t see an urgency here
   16    to shorten that time if you are not able to do it
   17    consensually.
   18               So like I said, there’s the informal -- and those
   19    of you that, you know, have pending objections, the -- it’s

   20    only -- you’re only being asked to sign the -- you know,

   21    sign into the form of the order, not necessarily agree with

   22    my ruling, so -- just to underscore that for anybody that’s

   23    unfamiliar with our process.        Any questions about that?

   24               (No response.)

   25               All right.     We’ve been going for a little over
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 141 of 257

         Page                                                               128

     1   three hours.     I think it’s time for everyone to have a

     2   break to get up and stretch and use the restroom if you

     3   need to.   When we come back from our recess we will take up

     4   the status conference on the adversaries and then hopefully

     5   sort of pick up the momentum and clear -- clear off the

     6   rest of our calendar.      Let’s take ten minutes.       What does

     7   my clock say?     My clock says it’s 1:14.       We’ll reconvene at

     8   about 1:24.    The line will stay open.
     9                Let me just ask the courtroom deputy in Santa
   10    Barbara, would you prefer that we simply stay on the record
   11    or can we go off the record for those ten minutes and then
   12    restart?
   13                 THE CLERK:   Yeah, we can go off the record and
   14    then pick it up in ten minutes.
   15                 THE COURT:   Okay.   All right.     Then let’s do
   16    that.   We’ll go off the record but we’ll leave everybody,
   17    you know, on the line and I’ll see you in a few minutes.
   18    Thank you.
   19                 (Off the record at 1:15 p.m.      Back on the record

   20    at 1:24 p.m.)

   21                 THE COURT:   Okay.   We’re back on the record.        One

   22    just sort of clean-up matter -- oh, I just wanted to

   23    mention, Mr. de Leest, that I had tried to summarize kind

   24    of things where we were on #1.00, the assumption and

   25    rejection related matter at motion and I neglected to
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 142 of 257

         Page                                                                129

     1   mention State College.      That’s one where sort of have to

     2   address in the order.      We’ll continue that one, I guess.            I

     3   gave you some options concerning dealing with it.           Does

     4   that make sense, Mr. de Leest?

     5              MR. ISRAEL:     Your Honor, this is Eric Israel.

     6   Mr. de Leest dropped off thinking that the matter was over,

     7   but I will tell him to continue State College as well if

     8   that’s your -- what should be in the order as well?
     9              THE COURT:     Yeah, yeah.    And then, you know, I
   10    sort of suggested a couple of different ways.           I mean, if
   11    you -- if you think you can ignore the proofs of claim that
   12    were filed and do a de facto claims objection, sort of
   13    invited you to brief that or just file an objection to the
   14    claims or get him to withdraw the claims that you don’t
   15    agree with, just kind of created a problem there where
   16    the -- where it seems -- and I know when there are lots of
   17    contracts sometimes it’s confusing, but it seems that the
   18    cure amount was inconsistent with the proofs of claim
   19    collectively and was sort of the sub rosa objection.              So

   20    I’m open-minded, but I need you to address it.

   21               MR. ISRAEL:     We will do so, Your Honor.       Thank

   22    you.

   23               THE COURT:     Okay.   All right.     Very good.       All

   24    right.   Let’s see.     I don’t know -- I’m assuming everybody

   25    is back in terms of the audio conference.          I note that some
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 143 of 257

         Page                                                               130

     1   of the folks that were participating by video are no longer

     2   participating, but that’s okay.        I’m going to keep going.

     3   All right.     Where’s my chart?

     4                So, Mr. Israel, are you going to handle the

     5   status conference on the adversary or is that another one

     6   of your colleagues?

     7                MR. ISRAEL:    That will be Mr. Zev Shectman.

     8                THE COURT:    Okay.   Mr. Shectman, you’re up.
     9   Mr. Shectman, I sort of have an over-arching question about
   10    the litigation that was raised by one of the parties’
   11    objection pleading and that had to do with discovery and
   12    whether it would be streamlined by uploading documents to
   13    a -- you know, a document room and making them available to
   14    parties.   What can you say about that?        Is that something
   15    that --
   16                 MR. SHECTMAN:    Thank you, Your Honor.      Thank you,
   17    Your Honor.    Zev Shectman of Danning Gill on behalf of the
   18    Trustee plaintiff and counter-claimant in this adversary
   19    proceeding.

   20                 The answer to that is we have a lot of lease

   21    documents.     We have hundreds of .pdfs and we have actually

   22    been in the process and are nearly completing the process

   23    of assembling a ten-volume appendix of the leases that I

   24    think is what people are referring to.         For purposes of the

   25    motion for summary judgment we believe that’s the primary
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 144 of 257

         Page                                                               131

     1   source that may be relevant to parties and

     2   the plan will be to create a navigable e-filing appendix.

     3              The way that I envision it is that there’s about

     4   ten volumes ranging from under 100 pages to hundreds and

     5   hundreds of pages and it’s organized with an index so that

     6   the hope is that those of us who are e-filers will be able

     7   to accept everything with ease and if Your Honor that would

     8   be how we would -- how we would handle that.
     9              My hope is that we have that --
   10               THE COURT:     Let me stop -- let me stop there and
   11    make sure I understand what you’re saying.          So you’re
   12    not -- there are key documents that are relevant to this
   13    litigation.    You’re asking me to determine whether, for
   14    instance, a particular instrument is a lease for purposes
   15    of Section 365.     If you’re not exchanging those with the
   16    parties that have appeared in the matter, which I believe
   17    you have an obligation to do under Rule 26, you’re just
   18    going to kind of hold onto them and wait until you file a
   19    motion for summary judgment, that’s your plan?

   20               MR. SHECTMAN:      We provided -- in our initial

   21    disclosures we provided what we were going to do with it.

   22    We look -- we’ve been going through a process of assembling

   23    these documents.     We didn’t want to do it in a half-baked,

   24    you know --

   25               THE COURT:     Well, I get that.
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 145 of 257

         Page                                                                132

     1                MR. SHECTMAN:     -- messy fashion.

     2                THE COURT:     I get that.   Nobody wants messy.

     3   We’re all against messy.

     4                Hey, Mr. Jones, are you against messy?

     5                MR. JONES:     (No response)

     6                THE COURT:     I saw you smile.    Sorry to put you on

     7   the spot.      It’s okay.

     8                Yeah, it’s fine.     I get that.     But it’s -- that’s
     9   not the same as complying with your obligation under
   10    Rule 26.    Whether it’s a dispute over a contract, you know,
   11    it seems to me that there is no -- there is no question
   12    that the contract is one of those things that you have an
   13    obligation to provide in the initial disclosure under
   14    Rule 26.    Did I understand you to say that you didn’t
   15    actually provide it?        Ands again, we’re only talking about
   16    the parties that have appeared.         The parties that have not
   17    appeared have not appeared.        You can’t have a conversation
   18    with them.     But the parties that have appeared, I think you
   19    have an obligation to give them the contract or contracts

   20    of theirs that are the subject of this dispute.            And I

   21    don’t think having them wait for this contract to be in a

   22    motion for summary judgment to which they have only so many

   23    weeks to reply is complying with Rule 26.           I just don’t.

   24                 MR. SHECTMAN:     Well, there’s a few points that I

   25    can address there.       First of all, we believe that the
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                         Main Document   Page 146 of 257

         Page                                                                    133

     1   motion for summary judgment addresses a legal issue and

     2   that -- and that the factual issues that could arrive with

     3   respect to the contract are not germane to the legal issue

     4   that we are --

     5               THE COURT:       Okay.   I’ll stop --

     6               MR. SHECTMAN:       -- going to be asking you to

     7   resolve.

     8               THE COURT:       I’ll stop you there.    I’ve heard
     9   that -- I’ve heard that argument.         I mean, I’ve seen that
   10    argument in the papers.        I’m not yet persuaded that that is
   11    true and I think that’s an invitation for disaster.                I
   12    think that could be reversal error for me to characterize a
   13    contract without looking at the contract.
   14                All right.       Go ahead.   I’m not in love with that
   15    argument.      Keep going.
   16                MR. SHECTMAN:       The other thing that I wanted to
   17    say is that we are not against giving people the time that
   18    they need to address issues that we are raising and, in
   19    fact, we -- we have a consensus surrounding giving people

   20    the time that’s necessary to work out these issues in an

   21    appropriate way.      And we can also -- you know, given that

   22    there’s a more finite number of people who have answered,

   23    we can produce -- we can talk to everybody who has answered

   24    and is participating and make sure that they have the

   25    documents that we have that they need to see.            We can do
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 147 of 257

         Page                                                                134

     1   that in advance --

     2                THE COURT:   Thank you.    That’s all I’m asking.

     3                MR. SHECTMAN:    -- of -- in advance of -- in

     4   advance of the filing.

     5                THE COURT:   Okay.   Thank you.      That’s all I’m

     6   asking.

     7                MR. SHECTMAN:    Okay.

     8                THE COURT:   Okay.   At least at this point.          We’re
     9   going to go through and hear from everybody that is
   10    attending, but --
   11                 MR. SHECTMAN:    We can focus on getting them what
   12    they need.
   13                 THE COURT:   You know, look.     I understand -- I
   14    get it.   You go and explain this and there’s a lot of
   15    contracts and some of them are written on, you know,
   16    parchment or papyrus.      They’re old and maybe can’t find
   17    them all and you’re trying to organize them and analyze
   18    them.   You know, but you’ve got to, you know, presumably be
   19    scanning them into something so that you can then fulfill

   20    your obligations under Rule 26.        So okay.    Well, that makes

   21    me feel a little better.

   22                 Let me just say generally -- and this sort of --

   23    tell everybody how we’re going to go through these.               First

   24    of all, I am dividing the world into those adversaries.

   25    Obviously we have the adversaries where people aren’t here
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 148 of 257

         Page                                                               135

     1   and I’ll deal with that -- I think we’ll deal with that at

     2   the end.   But I think the less complicated ones in a sense

     3   are the ones where there are no counterclaims or cross-

     4   claims.    And so I’m going to go through those parties first

     5   and invite their counsel to be heard.

     6               But first what I want to tell you is where --

     7   where I think I’m going so that counsel can respond to it.

     8   I’m inclined to set July 17, 2020 -- July 17 -- 7/17/2020
     9   as (1) the discovery cutoff, (2) the deadline to amend the
   10    pleadings with the understanding that discovery might be
   11    likely -- might be to carry open in some form -- in some
   12    posture or another if it’s determined that those gas leases
   13    are subject to Section 365 and cure amounts become a
   14    relevant issue.     Right now they aren’t.
   15                And right now, Mr. Shectman has said that the
   16    parties that have appeared and answered are going to as
   17    soon as practicable get a copy of the -- those are their
   18    agreements that are the subject of the lawsuit.           So those
   19    are probably, you know, the bulk of the discovery given

   20    that these are declaratory relief actions.          Again, it’s set

   21    for the counterclaims and the cross-claims.

   22                I would set August 11, 2020 as the deadline for

   23    the filing of case dispositive motions and set September 29

   24    as the deadline for those motions to be heard.           All right.

   25    Other than that, I don’t have any plans to set any other
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 149 of 257

         Page                                                               136

     1   dates.   Oh, let me just say as a general matter before we

     2   get -- we drill down that I would continue the status

     3   conference to May 19th at 10:00 a.m., which is the date set

     4   by the clerk’s office for a status conference in those

     5   matters that have counterclaims or cross-claims.           I’m not

     6   really sure why the -- why the clerk’s office did that, but

     7   they did and I would require an updated joint status report

     8   to be filed by May 4th but only as to those parties who did
     9   not participate in this amended joint status report.
   10               So if you’ve got some folks that emerge that
   11    suddenly show up and want to participate, you know, want to
   12    supplement your joint status report, other than that I
   13    don’t need any more joint status reports.          Okay.   That’s --
   14    that’s kind of my -- that’s my proposal for setting
   15    deadlines in dealing with these adversaries.           And by the
   16    way, I’m referring to #7.00 on today’s calendar, #7.00, the
   17    stat conference in the declaratory relief action.           We’ll
   18    talk about the other adversary separately.
   19               Before I ask the defendants, Mr. Shectman, have

   20    any issues with my tentative schedule?

   21               MR. SHECTMAN:      No issues.    That all sounds good.

   22    I might have some other housekeeping matters, but in

   23    general this is fine.

   24               THE COURT:     Okay.   Any of your other general

   25    housekeeping matters, things that make sense to mention now
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 150 of 257

         Page                                                                137

     1   before the defendants could go one by one through the

     2   defendants to respond or does it relate to other parties?

     3                MR. SHECTMAN:    I guess one of these -- one of

     4   this I guess substantive issues would be that as to

     5   discovery one question would be whether that needs to be

     6   considered in light of the timing of the motion for summary

     7   judgment and whether -- I think if the Court sets a cutoff

     8   date whether that’s going to make sense in light of the
     9   timing of the motion for summary judgment in light of
   10    timing and the mediation and how we treat the complaint
   11    vis-à-vis the -- or, you know, versus counterclaim.               That’s
   12    one issue.
   13                 THE COURT:   Okay.   Mr. Shectman, did you switch
   14    to a speaker phone?
   15                 MR. SHECTMAN:    Oh, sorry about that.
   16                 THE COURT:   I’m not hearing -- I’m not -- no, no,
   17    it’s okay.     I -- if it -- if it works well, I don’t care,
   18    but I couldn’t hear you as well.
   19                 MR. SHECTMAN:    Oh, I’m sorry.     I’ll -- I can do

   20    this.

   21                 THE COURT:   Oh, that’s much better.       Thank you.

   22    I’m sure everybody appreciates that.

   23                 MR. SHECTMAN:    Yes.

   24                 THE COURT:   Okay.   So there’s an issue of

   25    discovery and what you’re saying is, hey, we’re going to
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 151 of 257

         Page                                                               138

     1   file a summary judgment motion, you know, in let’s say May.

     2   What are you asking?      Are you asking that I shorten the

     3   discovery cutoff or extend the discovery cutoff?

     4              MR. SHECTMAN:      I’m asking -- I’m suggesting that

     5   we talk about extending it much further beyond July.

     6              THE COURT:     Why is that?

     7              MR. SHECTMAN:      Well, for two reasons that I can

     8   think of off the top of my head and one is that there may
     9   be settlement or mediation; two is that the summary
   10    judgment hearing if it’s filed May -- if the motion is
   11    filed May 4th, the first day that it could be heard using
   12    the Court’s ordinary procedures would be 42 days later
   13    which I believe, if my math is correct, is June 15th, which
   14    is one of the stacking hearings.        So --
   15               THE COURT:     Right.
   16               MR. SHECTMAN:      -- do we want to be focused on
   17    discovery during that time period or do you want to be
   18    focused on the motion for summary judgment on the Trustee’s
   19    one claim for relief?      And I mean, I would think the

   20    counter-claimants to the extent they have issues would want

   21    to have their issues addressed in more time.

   22               THE COURT:     Why would the -- okay.       I’m not sure

   23    why the argument would be focused -- why the argument would

   24    be affected by the discovery cutoff if you think that

   25    argument is going to take place in June or July in the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 152 of 257

         Page                                                               139

     1   sense that any party that has an issue with -- you know,

     2   their argument is under Rule 56(e) if they’re arguing that

     3   their -- that the Court should not rule on the motion

     4   because more discovery has to take place.          That -- that

     5   sort of question is governed by Rule 56(e).          It really

     6   doesn’t have anything to do with the cutoff in Augu -- in

     7   July.   I mean, if I -- someone makes a 56(e) argument and I

     8   sustain a 56(e) argument there’s clearly cause for me to
     9   extend the discovery cutoff.
   10                Now, you know, but it -- you -- you’re -- what
   11    you’re concerned about is then that if it’s coming up in
   12    July that people will be concerned about completing
   13    discovery that they possibly could put off, is that your
   14    argument?
   15                MR. SHECTMAN:     So I think the main -- the main
   16    argument is probably that the MSJ that we plan to file is
   17    about one claim for relief and there are ancillary issues
   18    that we don’t think are dispositive as to our claim for
   19    relief that may or may not still be relevant after our

   20    MSJ -- our motion for summary judgment is resolved and

   21    though -- you know, those issues if they need to be

   22    addressed should be addressed later in discovery if

   23    necessary at all.      We don’t really think that discovery is

   24    necessary to -- we don’t -- we do not think that discovery

   25    is necessary to resolve our MSJ on the Trustee’s complaint.
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 153 of 257

         Page                                                                140

     1               The other thing I just want to point out is if

     2   there’s actual discovery that needs to happen in the

     3   different climate where we’re doing these type of hearings

     4   telephonically and such, the same -- you know, there’s

     5   going to be issues with discovery broadly in every case and

     6   particularly this case large in the bankruptcy case and in

     7   every proceeding that discovery is necessary.

     8               So we really need to be thinking about, you know,
     9   giving a little bit more time for discovery than we
   10    ordinarily we would, you know, handling depositions, how
   11    they’re going to be done, they can be done I think through
   12    video but we’re going to need to figure all that stuff out.
   13                THE COURT:     Okay.   So what was your -- what --
   14    remind me, then, what was your ask?
   15                MR. SHECTMAN:       To make -- to put it further out
   16    without prejudice to extending it out further beyond that.
   17    Maybe around the September period would be appropriate.
   18                THE COURT:     All right.    So as I go through with
   19    each of the defendants let me -- I’m going to want to hear

   20    from you.      You know what?    Before we do that, I want to

   21    take up #5.00.      #5.00 is UBS’s motion to intervene and this

   22    kind of affects who the universe of parties is.            There was

   23    no objection to UBS’s motion to intervene.           I just want to

   24    offer anybody that’s not the opportunity to speak up if I

   25    have that wrong.      Is there anyone that’s attending the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 154 of 257

         Page                                                                141

     1   hearing that objects to UBS’s motion to intervene?            And I

     2   know that the Trustee was not.        I note the written non-

     3   opposition.    Is there anyone else that wants to be heard?

     4              (No response.)

     5              Okay.    I -- that motion is granted.        Okay.

     6              MR. JONES:     Your Honor, thank you.       Evan Jones on

     7   behalf of UBS.     We will submit an appropriate order.

     8              THE COURT:     Okay.    Very good.    All right.       So let
     9   me start with -- and again, I’m kind of sorted out -- I’m
   10    going to deal with the folks who don’t have counterclaims
   11    or cross-claims first.
   12               Mr. Beall representing GRL, LLC.         Your client --
   13               MR. BEALL:     Yes.
   14               THE COURT:     Well, actually, I don’t think you
   15    have an issue as to timing because your client --
   16               MR. BEALL:     No.
   17               THE COURT:     -- doesn’t oppose the relief.
   18    Generally just wants to be in on the discussion regarding
   19    the judgment.     So you have no issue with the calendar?

   20               MR. BEALL:     That’s correct, Your Honor.       William

   21    Beall, Bell & Burkhardt.        Whatever the Court decides and

   22    the other parties decide is fine with us.

   23               THE COURT:     Okay.    All right.    Very good.

   24               Mr. Wagner representing Candace Lane Evenson and

   25    the Morganti Ranch.      Is Mr. Wagner on with us?
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 155 of 257

         Page                                                               142

     1              (No response.)

     2              MR. MARTINEZ:      Your Honor, this is Vincent

     3   Martinez --

     4              THE COURT:     (Indiscernible) yeah.      Okay.

     5              MR. MARTINEZ:      Yeah.    Um-hum.

     6              THE COURT:     Someone put your partner’s name in my

     7   chart.

     8              MR. MARTINEZ:      Yes.
     9              THE COURT:     No problem.     So I guess that was --
   10    unless you wanted to distinguish between the -- or also ask
   11    about the -- well, the (indiscernible) trust.           Any
   12    objection to a September 30 discovery cutoff and the other
   13    dates that I mentioned?
   14               MR. MARTINEZ:      None, Your Honor.     And also we’ll
   15    be speaking for Escolle Tenants In Common.
   16               THE COURT:     I’m sorry, for which?
   17               MR. MARTINEZ:      Escolle, E-S-C-O-L-L-E.
   18               THE COURT:     Yeah.   Escolle, of course.         Hold on.
   19    Why is that not on the chart?         Does Escolle have a

   20    counterclaim?

   21               MR. MARTINEZ:      Not right now, no, Your Honor.

   22    No.

   23               THE COURT:     Okay.   Okay.    All right.    I’m

   24    actually going to revise my suggestion.          Let me just tell

   25    you the reason why you’re not on the chart, Mr. Martinez,
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 156 of 257

         Page                                                               143

     1   is we did not see an answer filed by Escolle on the docket.

     2   So you may want to (indiscernible) that.

     3                MR. MARTINEZ:    Yes, Your Honor.

     4                THE COURT:   And the one (indiscernible) --

     5                MR. MARTINEZ:    And --

     6                THE COURT:   Yeah, go ahead.

     7                MR. MARTINEZ:    I was going to say that we are --

     8   Escolle didn’t appear on the motion -- on the adversarial
     9   appeal.   That’s one of the main parts of the exhibits.
   10    That’s why that occurred.
   11                 THE COURT:   Okay.   So you’re not representing
   12    Escolle on the adversary?
   13                 MR. MARTINEZ:    Because it’s not in the
   14    (inaudible).
   15                 THE COURT:   Because what?     I’m sorry.    I didn’t
   16    hear you.
   17                 MR. MARTINEZ:    It’s not a main party.
   18                 THE COURT:   It’s not a main party.       All right.
   19    Very good.     If we’re good with the discovery cutoff, what I

   20    think we ought to do -- well, let me go back to

   21    Mr. Shectman.     If we’re going to extend the discovery

   22    cutoff -- and let’s say I made it October 16th and we

   23    would -- wouldn’t we want to extend the deadline for case

   24    dispositive motion to be filed and heard?

   25                 MR. SHECTMAN:    That would -- I think that would
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 157 of 257

         Page                                                               144

     1   be a reasonable adjustment.

     2                THE COURT:   All right.    So I guess my proposal

     3   that I’m asking everybody to respond to is 10/16 discovery

     4   cutoff and deadline to amend, add parties or sick leave if

     5   leave is required, October 27 to file case dispositive

     6   motion and December 15 would be the deadline to hear

     7   dispositive motions.

     8                But I really do think that people -- people’s
     9   positions with respect to -- some people’s position with
   10    respect to the prior motion were premised on the idea that
   11    you’re going to file your motion in May and we’re going to
   12    have a hearing in September.
   13                 I guess I’ll go around the horn and see what
   14    people think.     Are you wanting to change that timetable
   15    really?   I don’t want to put words into your mouth or
   16    change a calendar in a way that you’re not even asking me
   17    to change.
   18                 MR. SHECTMAN:    So my thought about the MSJ is
   19    that we’re going to file it May 4 but I didn’t think we

   20    would have the hearing as late as September.           Thought we

   21    would have it sooner.

   22                 THE COURT:   Okay.   All right.     Well, how about

   23    this.   I started out by saying -- I started out by -- first

   24    my -- where are my notes?       Well, I started out by saying we

   25    have the -- August 11th would be the deadline to file case
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 158 of 257

         Page                                                               145

     1   dispositive motions and 929 for such motions to be heard.

     2                I’m going to leave -- I’m going to carve out --

     3   how do I want to say this?       I think that should be the

     4   schedule with respect to the Trustee’s contemplated summary

     5   judgment motion.     It could be if the case goes on beyond

     6   that there might be case dispositive motions on other

     7   claims and so that’s why I’m trying to provide more time.

     8                MR. SHECTMAN:    This is Zev Shectman again.
     9                THE COURT:   I think we should go back to what I
   10    originally said, which was August 11th and September 29th,
   11    on the claim for declaratory relief and any case
   12    dispositive motions on other claims would have a different
   13    schedule and that would be -- that’d have to be filed by
   14    October 27th and heard by December 15th.          Does that make
   15    sense?
   16                 MR. SHECTMAN:    Let me just recap what the Court
   17    is saying.     The Court is saying that with respect to the
   18    Trustee is one point for relief, August 11th would be the
   19    date to -- the deadline to file any case dispositive

   20    motions; September 29th would be the hearing date.            Is that

   21    correct so far?

   22                 THE COURT:   Well, on this -- on this issue that

   23    you’ve described, it’s partial summary judgment.           I know

   24    what the right words are.       But you said that -- you know --

   25                 MR. SHECTMAN:    And so --
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 159 of 257

         Page                                                                146

     1                THE COURT:     If that doesn’t go your way there

     2   might be discovery issues.

     3                MR. SHECTMAN:     And --

     4                THE COURT:     And other -- other elements of the

     5   claim that need to be adjudicated, right?

     6                MR. SHECTMAN:     Well, so I was thinking that the

     7   hearing on the motion for summary judgment would be a

     8   little bit earlier, perhaps -- perhaps.           But if that’s what
     9   the Court wants to do, then that’s what we’ll do.            We could
   10    be ready to go earlier than that and -- because we’re
   11    planning to file the motion for summary judgment.            At this
   12    point we’re going to file it May 4.
   13                 THE COURT:     Okay.   All right.    I’m going to keep
   14    it simple.     We’ll set the -- we’ll set the discovery cutoff
   15    for now at September 30, again subject to hearing
   16    objection. Discovery cutoff will be September 30.
   17    September -- I’m sorry, August 11th will be the deadline to
   18    file a case dispositive motion and September 29th will be
   19    the deadline for such motions to be heard.

   20                 I expect your motion for summary judgment will be

   21    heard earlier than that, but we’ll just leave those dates.

   22    But I will give you the extra room on the discovery

   23    deadline.      All right.

   24                 MR. SHECTMAN:     Okay.    And we’re not doing

   25    additional --
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 160 of 257

         Page                                                               147

     1              THE COURT:     Part of this thing --

     2              MR. SHECTMAN:      Excuse me.

     3              THE COURT:     We’re not having two sets of dates.

     4   One set of dates.

     5              MR. SHECTMAN:      Got it.   Understood.

     6              THE COURT:     We can all -- if there’s some -- and

     7   maybe I’m just worrying too much about hypotheticals.             If

     8   there is some reason to alter the schedule under Rule 16,
     9   we’ll deal with it then.       You know, later on after the
   10    summary judgment motion.       Sorry I’m making things more
   11    complicated.
   12               All right.     Mr. Martinez, any -- having clarified
   13    what the Court’s tentative ruling is, any issues with that?
   14               MR. MARTINEZ:      I have no problem with that, Your
   15    Honor.   It’s --
   16               THE COURT:     All right.
   17               MR. MARTINEZ:      -- (indiscernible).
   18               THE COURT:     Okay.   Ms. Goetz on behalf of
   19    Chamberlin.

   20               MS. GOETZ:     I don’t have an issue with that, Your

   21    Honor.

   22               THE COURT:     Okay.   All right.     Mr. Holman.

   23               MR. HOLMAN:     Yes.

   24               THE COURT:     I know you raised the issue of the

   25    data room but I think, you know, just to simplify matters
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 161 of 257

         Page                                                                148

     1   it sounds like because I do think that, you know, the

     2   relevant agreements between the debtor or as towards the

     3   debtor as successor, whatever, on the debtor’s side and

     4   your client’s side, those to me are basic documents that

     5   under Rule 26 need to be exchanged.

     6                And so assuming that the Trustee provides those

     7   to you, pursuant to Rule 26 do you still think you need an

     8   online discovery repository and what do you -- what’s your
     9   view of the proposed calendar deadline?
   10                 MR. HOLMAN:     Yes, Your Honor.    Thank you.       This
   11    is Brian Holman.     The data room came up because in our
   12    meet-and-confer it was suggested by counsel to the Trustee
   13    that’s what they would do and establish some kind of data
   14    room so that he could have access to all the documents that
   15    are relevant.     Those documents would be provided pursuant
   16    to Rule 26 that otherwise, well, then becomes unnecessary.
   17    It’s a bit premature to (indiscernible) --
   18                 THE COURT:     That doesn’t -- that’s doesn’t
   19    preclude them from producing them by uploading them to a

   20    website so you can download them, but I -- you know, I’m

   21    most concerned about the parties that have appeared and I

   22    think they need to get those to you so that’s what’s going

   23    to happen.     I’m sorry.    Go ahead.   I interrupted you.

   24                 MR. HOLMAN:     Well, I was going to say that later

   25    today will be concerning our motion to sever to the extent
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 162 of 257

         Page                                                               149

     1   that there’s not a severance and all of these contracts are

     2   going to be decided.      And when proceeding then we would

     3   also require access to the contracts involving everyone

     4   else.

     5              THE COURT:     Okay.   All right.     We’ll come back to

     6   that, but I -- I would note your issue.          Thank you.

     7              All right.     Ms. Grant, I believe that the Janet

     8   Ganong Estate Living Trust is named as a defendant and does
     9   not have any counterclaims or cross-claims, is that right?
   10               MS. GRANT:     That’s correct.
   11               THE COURT:     Okay.   What’s the Trustee’s view of
   12    the litigation calendar that -- as described?
   13               MS. GRANT:     We have no objection.
   14               THE COURT:     Okay.   Okay.    Okay.   Is Allen Condren
   15    (phonetic) on?     I don’t believe that someone has made an
   16    appearance on behalf of Stephen Fisher as trustee for the
   17    Nancy Ashton Revocable Trust, Elizabeth Esser (phonetic)
   18    and the Roman Catholic Archbishop of Los Angeles.           Somebody
   19    on for those parties?

   20               (No response.)

   21               Mr. Shectman, is there any reason that you know

   22    of why they’re not here?

   23               MR. SHECTMAN:      I’m not aware of any reason why

   24    they’re not here.

   25               THE COURT:     Okay.   It’s not like they threw in
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                        Main Document   Page 163 of 257

         Page                                                                   150

     1   the towel and sent it to release.

     2              MR. SHECTMAN:      Not to my specific knowledge, no.

     3              THE COURT:     Okay.   You know, I neglected to ask

     4   you about mediation and what the Trustee’s view is.               I

     5   think that in the joint status report the Trustee, you

     6   know, checked the box expressing openness to mediation.

     7   And many of the folks on the phone in their joint -- their

     8   part of the joint status report also did.          Is that
     9   something that the Trustee is asking me to do anything
   10    about today or is that something you’re just sort of going
   11    to manage just before with the dual tracks with your MSJ?
   12               MR. SHECTMAN:      Right.   I think -- I’m not
   13    prepared to propose something specific at this moment.                 I
   14    can say that there’s an interest and some of the parties
   15    are more interested than others.        But I think across the
   16    board there’s a consensus that this -- that the issues in
   17    this case, both this adversary proceeding and the overall
   18    case, would be -- you know, should be -- should be resolved
   19    through some kind of consensual resolution.

   20               THE COURT:     Okay.

   21               MR. SHECTMAN:      But I think we’d like to --

   22               THE COURT:     All right.

   23               MR. SHECTMAN:      -- defer it later on that.

   24               THE COURT:     Yeah, that’s fine.      I just wanted to

   25    clarify.   You’re real -- you’re not asking me to do
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 164 of 257

         Page                                                                151

     1   anything today about mediation and I guess I’d say another

     2   part of my tentative is I don’t think today -- I don’t

     3   think it’s a good idea to order anybody to go to mediation

     4   at this stage of the process.        I think there needs to be an

     5   exchange of the basic documents.        Maybe after people have

     6   seen the summary judgment motion and the opposition to it

     7   might be a more productive time to deal with that, but I --

     8   and I’m hoping to -- that other people have a different
     9   point of view, but I’m not inclined to order anybody to do
   10    that today.
   11               MR. SHECTMAN:      I would just add that --
   12               THE COURT:     All right.    Yeah.
   13               MR. SHECTMAN:      Your Honor, I would just add that,
   14    you know, the Trustee is -- is open to mediation.           He
   15    thinks that mediation could be successful and we wouldn’t
   16    have any -- any objection to an order if that’s why the
   17    Court did have it.
   18               THE COURT:     Okay.   All right.     All right.       Well,
   19    again, I’m not -- I’m not inclined to -- I’m not inclined

   20    to do that today.      I think more -- some more things have to

   21    happen to make that though as well (phonetic) exercised.

   22               Okay.    Then we have Mr. Langberg or his partner

   23    on be -- Mr. Roth-Moore on behalf of Lance Brown as

   24    trustee.   I’m going to refer to these folks as shorthand.

   25    Lance Brown as trustee; Jerome Verboort Dwight, Lela
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 165 of 257

         Page                                                               152

     1   Minturn Dwight, Jonathan Dwight, John Feliciano as trustee,

     2   Louise Feliciano as trustee, Adam Firestone, Katherine

     3   Hanberg, William Hanberg and Alice Sedgwick, deceased,

     4   Estate of Alice Sedgwick through its personal

     5   representative, Trustee Susanne Sedgwick, Alice Sedgwick

     6   Wohl.    I think those are all your clients and you’re

     7   welcome to distinguish between them if they have a

     8   different position, but how they would be proposed
     9   litigation calendar?
   10                MR. ROTH-MOORE:     We have no objection.      This
   11    Andrew Roth-Moore for that group.        We have no objection.
   12                THE COURT:    Okay.   Very good.     Okay.   And then
   13    Jane Adams and John Adams as trustee.         That’s
   14    Mr. Dellefave.
   15                MR. DELLEFAVE:     Yes, Your Honor.     We don’t have
   16    any specific objection to the calendaring post.           I would
   17    just add that we are also very much in favor of mediation.
   18                THE COURT:    Okay.   Well, I’m sure Mr. Shectman is
   19    going to write that down and seek you out and try to do

   20    that sooner rather than later when the two sides think it’s

   21    appropriate.

   22                All right.    Corian Cross Holdings represented by

   23    Mr. Fisher.

   24                MR. FISHER:    Yes, Your Honor.      Donald Fisher.        I

   25    am.    And your schedule sounded very reasonable to me.           No
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 166 of 257

         Page                                                               153

     1   objection.

     2                THE COURT:   Thank you, sir.

     3                All right.   All right.     Let’s see.    Mr. Renwick,

     4   you represent folks that are in, if I’m not mistaken, two

     5   different categories.

     6                MR. RENWICK:    I --

     7                THE COURT:   You’ve got the Goodwin “A” Mineral

     8   holders who do have cross-claims.
     9                MR. RENWICK:    Yes, and --
   10                 THE COURT:   (Indiscernible) --
   11                 MR. RENWICK:    And --
   12                 THE COURT:   (Inaudible) --
   13                 MR. RENWICK:    As does Waldo (indiscernible).         I
   14    represent the four groups, two of them in redo (phonetic),
   15    two of them in the Santa Maria area.         Those in the Santa
   16    Maria area have cross-claims.         Those in redo do not.       Well,
   17    we filed -- that -- we have a counterclaim which is just
   18    the reverse.     We’re asking for a -- just because I
   19    sometimes do this -- we’re asking -- we’re not

   20    (indiscernible) the Trustee’s motion for summary judgment

   21    but we’re asking for a summary judgment on the same issue.

   22                 THE COURT:   Okay.

   23                 MR. RENWICK:    And so -- but -- and we had done

   24    that in -- for the two parties, the two groups of parties

   25    that we have in redo.       We have not done that and -- we have
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 167 of 257

         Page                                                               154

     1   not done that and we -- well, we’ve gone further in the --

     2   in the two cases that -- or the two parties that are

     3   represented in the Santa Maria area.         There we have alleged

     4   that our leases have terminated for various reasons.              One,

     5   because we were underway and stopped over by the -- we had

     6   given notice of termination for breach of contract and we

     7   had only -- we were stopped by the automatic stay and then

     8   we have also alleged that this was terminated for failure
     9   to produce in paying quantities prior to the filing of the
   10    petition in bankruptcy.       That’s in the Santa Maria area.
   11                 THE COURT:   Okay.
   12                 MR. RENWICK:   So we’re in both categories.
   13                 THE COURT:   Okay.
   14                 MR. RENWICK:   We’ll talk now or later, whatever
   15    (indiscernible).
   16                 THE COURT:   And with respect -- so your -- your
   17    clients either have counterclaims or cross-claims, right?
   18                 MR. RENWICK:   Yes.    Right.
   19                 THE COURT:   Okay.    That’s a fair statement.        All

   20    right.   So I -- I would not have gotten yet a joint status

   21    report with respect to your clients, right?

   22                 MR. RENWICK:   No, the only joint status report

   23    that you have is the one that was filed for the Goodwin

   24    “A” -- would you -- Goodwin “A” Group.         That was -- that

   25    was filed.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 168 of 257

         Page                                                               155

     1              THE COURT:     Oh, okay.    That one is.     All right.

     2   So is there any reason -- I’ll ask you first and then I’ll

     3   go back to Mr. Israel.      Is there any reason to -- with

     4   respect to the Goodwin “A” defendants adopt a different set

     5   of dates and deadlines?

     6              MR. RENWICK:     I don’t think so but, you know, I

     7   have to confess I must not be as smart as all these other

     8   people because I have a scribbled piece of paper here with
     9   a lot of cross-offs.      And would you please tell me again
   10    what the dis -- well, I know that the MSJ --
   11               THE COURT:     Yes, right.
   12               MR. RENWICK:     -- will be filed on May 4th.          What
   13    is the discovery cutoff?       Give me the time and date that is
   14    settled on because --
   15               THE COURT:     Fair enough.     Fair enough.    And
   16    that’s the Judge’s fault entirely because I was all over
   17    the place since I was thinking out loud, so my apologies.
   18    The discovery cutoff would be September 30th.
   19               MR. RENWICK:     Okay.

   20               THE COURT:     Deadline to file case dispositive

   21    motions would be August 11th and the deadline for any such

   22    motions to be heard would be September 29th.           Now, I’m not

   23    setting it as --

   24               MR. RENWICK:     Okay.

   25               THE COURT:     -- deadline, but the Trustee has
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 169 of 257

         Page                                                               156

     1   indicated that he plans to file his motion because he has

     2   to under his financing agreement.        He’s got to get that on

     3   file in May --

     4              MR. RENWICK:     Okay.

     5              THE COURT:     -- and the earliest that it could be

     6   heard would be 42 days after that.         Because you’re

     7   contemplating a cross-motion, you know, I don’t think our

     8   Local Rules really talk about cross-motion.          I’d really
     9   like it if the two sides were -- can confer on that.              Maybe
   10    you have and so we have kind of an organized process.
   11               Would it be your -- would it be your notion,
   12    Mr. Renwick, that you would file your summary judgment
   13    motion at the same time that the Trustee filed his?
   14               MR. RENWICK:     No.   I would probably do general
   15    cross-motions for summary judgment.         We could -- I would
   16    only seek a cross-motion -- I have a cross-motion for
   17    summary judgment only on the 365 issue.          I wouldn’t be
   18    trying to bring a summary judgment on the termination
   19    issues.

   20               THE COURT:     No, I understand.      So why wouldn’t

   21    you file your --

   22               MR. RENWICK:     So I would --

   23               THE COURT:     -- cross-motion?     Why wouldn’t you

   24    file your cross-motion --

   25               MR. RENWICK:     Well, because --
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 170 of 257

         Page                                                                157

     1                THE COURT:    -- on that issue the same time he

     2   files his?

     3                MR. RENWICK:    Because I’d like to see what they

     4   say first.     I mean, typically a cross-motion comes in

     5   later.

     6                THE COURT:    Yeah.

     7                MR. RENWICK:    You tell -- you --

     8                THE COURT:    I don’t --
     9                MR. RENWICK:    -- won’t (indiscernible) -- I will
   10    do it at certain times if you wanted a particular time.
   11                 THE COURT:    Yeah.   I don’t think our Local Rules
   12    address that.
   13                 Mr. Israel, do you want to say anything about
   14    this issue of cross-motion and how the timing should work?
   15    Do you have any problem with what Mr. Renwick proposes is
   16    if he decides to file his own motion for summary judgment?
   17    You’d -- certainly under the litigation counsel we’re
   18    discussing he’d be able to do that at any time of his
   19    choosing.      It might create a kerfuffle if his can’t be

   20    heard at the same time yours is scheduled to be heard.              So

   21    that’s why I sort of talk about coordinating.            Have you

   22    given any thought for this?

   23                 MR. ISRAEL:    Well, Your Honor, this is Eric

   24    Israel.   That (indiscernible) responding, but I -- I --

   25                 THE COURT:    Okay.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 171 of 257

         Page                                                               158

     1                MR. ISRAEL:    -- would say that we should file our

     2   motion.   We currently have a deadline under the -- it’s one

     3   of the milestones and, you know, subject to, you know,

     4   scheduling them 42 days’ notice or one of your stacking

     5   dates, we will -- you know, the present intention is to try

     6   to use the date, which I think is June 15th if we’re able

     7   to get the motion on file and count back 42 days.           But if

     8   Mr. Renwick files a cross-motion -- I’m not sure he needs
     9   one.   It’s just to deny -- you know, to rule the other way
   10    on the declaratory relief action but --
   11                 MR. RENWICK:    Maybe I don’t.
   12                 MR. ISRAEL:    Yeah, but that’s what he does he
   13    can -- he can file it and we’ll arrange, you know, the
   14    schedule and some way that makes sense, you know, for
   15    everybody.
   16                 THE COURT:    Okay.
   17                 MR. JONES:    Your Honor, this is Evan Jones on
   18    behalf of UBS.     If I might be heard on this --
   19                 THE COURT:    Yes.

   20                 MR. JONES:    -- since we’ve now been granted

   21    intervention.     We didn’t participate in these status

   22    discussions as we weren’t yet (indiscernible) parties but

   23    not surprisingly it is important to UBS that this be

   24    resolved as soon as possible.        And Mr. de Leest and

   25    Mr. Shectman -- I’m sorry, Mr. Israel and Mr. Shectman have
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 172 of 257

         Page                                                               159

     1   mentioned the milestone date in the credit agreement.

     2   Understanding that those milestones have had to be changed

     3   before we hoped not to have to change that one and so we

     4   would like to see the Trustee file his motion on May 4th.

     5              It would seem to me that if Mr. Renwick wants to

     6   file his own cross-motion knowing that, he should plan to

     7   do it on May 4th also or they -- they may well be on a

     8   different schedule and we would not want to see the
     9   Trustee’s motion delayed for determination because a cross-
   10    motion has had filled.      So, you know, Mr. Renwick can file
   11    his motion whenever he chooses to, but we would certainly
   12    suggest to the Court if that happens that it not delay
   13    ruling on the Trustee’s motion because we do want to get
   14    this resolved.
   15               THE COURT:     Right.    So Mr. Renwick, here’s --
   16    Mr. Renwick, here’s the dilemma.        Okay.    We know that the
   17    Trustee’s motion on this -- they view it as a pure legal
   18    issue but whatever everyone characterizes it, okay, on the
   19    365 issue, if it’s -- you know, typically our Local Rules

   20    require that a motion for summary judgment be heard not

   21    less than 42 days after its filed.         All right.    Now, I

   22    understand your desire to see their motion.          Of course,

   23    you’re going to get an opportunity to oppose it, but you

   24    want to file your own summary judgment motion, okay, and

   25    you’re asking or suggesting that you might do that after
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 173 of 257

         Page                                                               160

     1   they file theirs.

     2              What Mr. Jones is raising is the problem that

     3   then arises which is we had a summary judgment motion.

     4   It’s calendared.     We have your cross-motion of which then

     5   under our Local Rules, absent a further order of the Court,

     6   can’t be heard on less than 42 days’ notice.           He’s trying

     7   to deal with the likelihood that you’re going to come to

     8   this court and ask me not to rule on the Trustee’s motion
     9   at the date that’s set for that hearing and instead,
   10    continue it to the date that you set your cross-motion.
   11    This always happens with these cross-motion situations
   12    and --
   13               MR. RENWICK:     Well --
   14               THE COURT:     -- the Trustee is functioning under a
   15    set of milestones that they agreed to as a condition of for
   16    getting the relief and seeings as how, you know, it’s
   17    April 17th and we’re having this discussion now, I would
   18    like to figure out how we’re going to resolve this and not
   19    be in a position where you’re asking me to put off a

   20    hearing on the Trustee’s half of the equation because

   21    yours -- because you chose to file yours later than the

   22    Trustee filed his.

   23               MR. RENWICK:     I will coordinate with Mr. Israel

   24    and I guarantee you it will be done in such a way that

   25    there will be no need to do what you and Mr. Jones are
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 174 of 257

         Page                                                               161

     1   concerned about.

     2              THE COURT:     Okay.    Sounds good.    So you’re okay

     3   with the -- with -- at least with the -- with the

     4   litigation deadlines that we’ve gone through?

     5              MR. RENWICK:     Yes, I am.

     6              THE COURT:     Okay.    And on behalf --

     7              MR. RENWICK:     Let --

     8              THE COURT:     On behalf of --
     9              MR. RENWICK:     -- (indiscernible).
   10               THE COURT:     -- (indiscernible).
   11               MR. RENWICK:     Yes.
   12               THE COURT:     Yes.
   13               MR. RENWICK:     It’s fine for all my clients.
   14    However, I -- at some point in time, and maybe that’s the
   15    present time, I’d like to say a little something about
   16    settlement because settlement -- as far as I’m concerned
   17    settlement is already under -- settlement discussions are
   18    already underway to -- I’ve had several conversations with
   19    Mr. Israel and two -- two days ago, I think, I submitted to

   20    him a fairly -- well, it’s a generalized, more detailed

   21    outline than before, but what I think a global settlement

   22    would look like in this case.

   23               There’s not much money rolling around in anyone’s

   24    pocket in this case and we ought to be spending our time I

   25    think trying to get it resolved, rather than having a lot
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 175 of 257

         Page                                                               162

     1   of fun fighting with one another.

     2               THE COURT:    Right.    Now, I certainly understand

     3   that perspective.      I mean, you know, just without prejudice

     4   to people’s rights I understand there are some folks here

     5   that are owed a lot of money, but I certainly -- and I

     6   understand that the -- they’re entitled to press their

     7   rights.    I understand why the Trustee would be pushing to

     8   try to get the relief that he is asking for so that the
     9   thing can be sold and perhaps these leases might go back
   10    someday back into production and put money in people’s
   11    pockets.
   12                MR. RENWICK:    Well, that’s what my clients --
   13                THE COURT:    And (indiscernible) --
   14                MR. RENWICK:    -- want.    That’s what my clients
   15    want --
   16                THE COURT:    Yeah.
   17                MR. RENWICK:    -- and that’s exactly what my -- is
   18    what the settlement that we have proposed or the outline of
   19    the settlement that we have proposed would accomplish we

   20    think.

   21                THE COURT:    Okay.    Well, I’m glad to hear it.

   22    I’m not going to ask anybody to reveal the -- their

   23    confidential settlement negotiations, but I’m glad to hear

   24    that you’re working on it and hopefully some of this

   25    litigation stuff that we’re planning will become
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                        Main Document   Page 176 of 257

         Page                                                                   163

     1   unnecessary, so --

     2              MR. RENWICK:       That’s what we’re hoping.

     3              THE COURT:     -- thank you for sharing that.

     4              MR. RENWICK:       That’s what we’re hope -- yeah,

     5   that’s what we’re hoping for.

     6              THE COURT:     All right.     Very good.    Okay.

     7              Ms. Rhim and your clients, anything you want to

     8   say about the schedule?
     9              MS. RHIM:     No, Your Honor.     I think it’s -- it
   10    sounds fine.     Thank you.
   11               THE COURT:     Okay.    Is there any defendant
   12    who’s -- has a representative here today who I’ve not
   13    called on to respond to the proposed litigation schedule?
   14               (No response.)
   15               All right.     Then, Mr. Shectman, I think we have
   16    vehement (phonetic) -- it’s not vehement in agreement;
   17    vehement on objection to the dates that I reiterated a
   18    moment ago and I’d ask you to lodge the scheduling order.
   19               MR. SHECTMAN:       Will do, Your Honor.     There’s a

   20    couple other housekeeping items, one or two.

   21               THE COURT:     Okay.    Well, we’re still in -- under

   22    the umbrella of status conference.         Go right ahead.

   23               MR. SHECTMAN:       Yes.   Thank you very much.        I

   24    wanted to mention the fact that there’s -- we’re also

   25    working on defaults and we’ve been filing requests for
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 177 of 257

         Page                                                               164

     1   enter   of default in this action --

     2              THE COURT:     Right.

     3              MR. SHECTMAN:      -- or I’m sorry, file default

     4   judgment motion.     And I mean, probably it could be heard at

     5   the same time as the MSJ, but I also wanted to note that as

     6   the Court may already be aware from reviewing the status

     7   report is that we have some issues with service of some of

     8   the defendants.
     9              THE COURT:     Yes.    I believe I read that 99 of
   10    them came back in the mail.
   11               MR. SHECTMAN:      Yes, Your Honor.     And we also were
   12    told that some of the people we named as defendants have
   13    passed away.
   14               THE COURT:     Yeah.
   15               MR. SHECTMAN:      And, you know, issues of that
   16    nature which are important and we want to make sure we
   17    address them to the best that we can.         And I -- I think the
   18    way to deal with it is something that was contemplated when
   19    we filed the complaint, which is that there -- there could

   20    be Doe defendants or amendments to address the fact that we

   21    have -- that these situations which for on an ongoing basis

   22    we’ve heard from people that -- that, you know, one way or

   23    another something needs to be corrected for naming

   24    purposes, whether it’s meeting with the estate

   25    representative or, you know, the address that we have is,
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 178 of 257

         Page                                                                165

     1   you know, 20 years old or whatever it is.

     2               So we just wanted to make sure I brought up this

     3   issue in terms of how we’re going to address that kind of

     4   procedural matter, whether that’s an amended motion, other

     5   amended complaint or rather something more like the Doe --

     6   naming the Doe defendant process that is in -- you know,

     7   more common in state court.

     8               THE COURT:     Okay.    Well, I don’t -- I don’t want
     9   to inadvertently make any sort of advisory opinion but
   10    just, you know, for the sake of discussion reacting to what
   11    you said.      We are governed by the Federal Rules of Civil
   12    Procedure and so I think the answers to most questions are
   13    there and in the federal case law that construes them.
   14                I will be the first to admit that I am not an
   15    expert on state procedure.         So when you refer to have those
   16    that are named in the state court, I’m not about to endorse
   17    that even -- even unofficially.
   18                My, you know, sort of -- you know, sort of over-
   19    arching view -- and this is, of course, to be subject to

   20    being educated by briefs and case authority -- is that the

   21    fundamental issue is one of -- you know, when you’re

   22    talking about service is due process, that there is federal

   23    law that allows you to deal with the inability in some

   24    degree to locate defendants when you seek relief against

   25    them.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 179 of 257

         Page                                                               166

     1              I think generally you have to know who the

     2   defendants are or at least who they take from and sort of

     3   naming a Doe -- saying Doe in a complaint might preserve

     4   your ability later to amend the complaint when you get

     5   better information.      I’m not sure that naming someone as a

     6   Doe -- well, not naming them is really what you’re doing.

     7   You know, Doe Number 1, you know, that gives notice to

     8   nobody as to who you have in mind.
     9              So I would just as a general matter say focus on,
   10    you know, the Federal Rules, focus on the case law that
   11    deals with service of process of parties that are difficult
   12    to locate and, you know, the appropriate (indiscernible),
   13    entertain whatever motion you had to make.          But I’m very
   14    unlikely to adopt the procedure from, you know, sort of
   15    California practice on an issue that’s governed by federal
   16    law.
   17               MR. SHECTMAN:      Thank you.
   18               THE COURT:     Anymore you were looking -- looking
   19    from me for -- looking for from me?

   20               MR. SHECTMAN:      I wanted to preview the issue I

   21    think that we also sort of previewed in the joint status

   22    report and just wanted to get a feel for how you’re

   23    thinking of it.     I think that’s helpful, Your Honor.           Thank

   24    you very much.

   25               The other thing, one final note I think following
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 180 of 257

         Page                                                               167

     1   up on some of the positive comments regarding settlement

     2   discussions I would just suggest that we leave it open for

     3   discussion on -- in May and perhaps sooner than that if

     4   there’s an appropriate timeline made with respect to

     5   ordering the parties to mediation and that, you know, we

     6   all keep an open mind about that process and definitely

     7   talk about it again after next status conference.

     8                THE COURT:    Okay.   All right.    Let us -- before
     9   we -- while we’re still on this adversary proceeding let’s
   10    talk about the motion to sever.        And let me -- let me
   11    really start with Mr. Renwick and ask what -- kind of what
   12    your -- what you’re trying to achieve by severing your --
   13    the matters involving your clients from the rest of the
   14    adversary.
   15                 MR. RENWICK:    Think that goes to Mr. Holman.
   16                 THE COURT:    As a (indiscernible) --
   17                 MR. RENWICK:    Mr. Holman.
   18                 THE COURT:    Mr. Holman, I’m sorry.
   19                 MR. RENWICK:    You mean, Mr. Holman.

   20                 THE COURT:    I do mean Mr. Holman.     I apologize.

   21                 MR. HOLMAN:    Your Honor, we simply don’t want to

   22    be involved in the litigation concerning the

   23    characterization of how many other oil and gas leases may

   24    be the subject of this litigation.         I don’t know how many

   25    those are but if there’s, you know, 10 or 20 or 30 or 40
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 181 of 257

         Page                                                               168

     1   there’s going to be one court ruling that encompasses

     2   characterization of all of those agreements based on the

     3   terms of the agreements, I think we would be required to

     4   examine them, review them, argue about why they’re the same

     5   or why there’s a different (indiscernible) agreements and

     6   that’s a lot of burden.

     7              THE COURT:     I see.    I would -- you know, look --

     8   kind of when I looked at the Trustee’s complaint I have to
     9   admit that didn’t come to mind.        I mean, I -- I sort of
   10    looked at the complaint and assumed that although they’re
   11    part of a single complaint and it’s done in a -- it’s not
   12    as economical way as you could, you know, with a single
   13    complaint and so, you know, generally speaking the pleading
   14    without getting into the details of each agreement in the
   15    complaint itself, I still look at that complaint in my
   16    reaction as -- well, they’re really asking for -- they’re
   17    really suing each counter-party to each of the agreements
   18    with respect to the agreements of those counter-parties and
   19    nothing else.     I mean, I don’t look at it -- and I

   20    understand your point, though, that technically one could

   21    say, you know, you’re being -- you’re being sued for a

   22    declaration regarding everybody else’s agreement.

   23               But I don’t think that’s what the complaint does

   24    and I guess, you know, if a motion to sever clarifies that

   25    maybe, you know, depending on -- I’ve got to hear from the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 182 of 257

         Page                                                               169

     1   Trustee.   Maybe that’s the simple answer to give you the

     2   comfort you’re looking for on that issue.          That doesn’t

     3   mean that even if I were to sever it that I wouldn’t keep

     4   the matters administratively consolidated because I do

     5   think there are economies that have scale to be considered.

     6              You want to respond to that before I ask the

     7   Trustee to respond?

     8              MR. HOLMAN:     I think you’ve identified the issue
     9   and our concerns.
   10               THE COURT:     Okay.   All right.     Who’s going to
   11    respond on behalf of Trustee?         Mr. Shectman, I can’t hear
   12    you.   I see your mouth moving.
   13               MR. SHECTMAN:      Got it.
   14               THE COURT:     Okay.
   15               MR. SHECTMAN:      Can you hear me now?      Okay.
   16               THE COURT:     Yes.
   17               MR. SHECTMAN:      Okay.    Thank you, Your Honor.      So
   18    we’re -- we filed one claim for relief against hundreds of
   19    parties and it’s one legal issue we believe that impacts

   20    hundreds of parties.      We think it would be a big mistake to

   21    start lopping off individual parties.         The whole bankruptcy

   22    process as in a case with hundreds of parties is designed

   23    to avoid piecemeal litigation and this would be the

   24    definition of piecemeal litigation.

   25               We think the Court has broad discretion on an
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 183 of 257

         Page                                                               170

     1   issue such as this and for all the reasons we set in our

     2   opposition we believe that it just makes sense from the

     3   perspective of the standards that courts look at to keep

     4   everybody together.      And, in fact, it would be -- it would

     5   be problematic from a due process perspective to start

     6   separating them out and if -- that as a practical matter if

     7   the Court says the Court ended up, you know, keeping

     8   everybody’s schedule anyway, what would really be the
     9   point?   So we think that --
   10               THE COURT:     Well, but I think -- you don’t -- you
   11    think your complaint is so clear and unambiguous that it is
   12    clear that Mr. Holman isn’t -- isn’t being asked to respond
   13    to the issues of the other whatever it is, 500 leases.             I
   14    don’t know that it’s that clear.
   15               MR. SHECTMAN:      I believe it is.
   16               THE COURT:     And so, you know, maybe there’s
   17    something -- some clarification in the complaint that -- I
   18    agree with you that having separate hearings and treating
   19    it completely separately might be cumbersome.           I think that

   20    Mr. Holman, if he’s got an argument, that the Court cannot

   21    give a legal ruling in a vacuum.        Well, he’s going to make

   22    that argument and I’m going to figure that out.

   23               Actually, if he’s still part of the same lawsuit

   24    there’s a chance that that could have an affect on your --

   25    on the release you’re seeking with respect to other
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 184 of 257

         Page                                                               171

     1   parties.   I haven’t really thought that through.          I mean,

     2   I’m not sure why you wouldn’t agree to sever or somehow to

     3   clarify your complaint to address his concern, which is

     4   that he doesn’t want to be responsible for litigating

     5   issues with respect to other contracts, which he might have

     6   to do just to protect his own position.

     7              MR. SHECTMAN:      Your Honor, I think those are not

     8   invalid thoughts.      They’re legitimate considerations and
     9   they’re legitimate for all 420 named defendants.           And if
   10    somebody has the wherewithal and the desire to respond to
   11    the complaint with facts that make their position special
   12    for one reason or another or important for one reason or
   13    another, they need to do it in this adversary proceeding.
   14    And if somebody else thinks that those facts are relevant
   15    to them, they will say so and if someone doesn’t they don’t
   16    need to say so.
   17               But if we start separating these out into 400
   18    difference pieces of litigation we have a due process
   19    problem because there’s stuff that may affect one per --

   20    one defendant that’s gone on in a separate adversary

   21    proceeding, whereas if we keep it altogether we don’t have

   22    that issue and we don’t have really big judicial and estate

   23    economy issues.     So I don’t think we want to go down this

   24    path and there really isn’t a good basis laid out in the

   25    motion to do it.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 185 of 257

         Page                                                               172

     1              THE COURT:     Okay.   Anyone else want to be heard?

     2              MR. JONES:     Your Honor, Evan Jones on behalf of

     3   UBS.   We agree with the Trustee.       I’m frequently reminded

     4   the Federal Rules of Civil Procedure, as well as the

     5   Federal Rules of Bankruptcy Procedure, Rule 1, they are to

     6   be construed to obtain a just, speedy and inexpensive

     7   resolution of matters.

     8              If we were to sever these into 400 separate
     9   actions it --
   10               THE COURT:     Okay.   I’m going to --
   11               MR. JONES:     -- simply takes up more time.
   12               THE COURT:     Nobody is asking for that.       I have
   13    one motion to sever from one group of defendants with a
   14    very particular argument which is --
   15               MR. JONES:     Well, but --
   16               THE COURT:     -- they don’t -- they don’t want to
   17    have to answer for everybody else’s agreement.           It seems to
   18    me that severance might be the answer or there might be a
   19    more elegant solution.      I just don’t feel like the -- I

   20    don’t think -- I get that that’s not what the Trustee --

   21    not a burden the Trustee intended to put on this defendant,

   22    but I’m also not convinced that the complaint is so

   23    unambiguous.     It really seems to me that the parties need

   24    to meet-and-confer further.

   25               I’m going to continue this to our May date and if
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 186 of 257

         Page                                                               173

     1   you haven’t resolved it by then, I’ll rule.

     2              MR. JONES:     Thank you, Your Honor.

     3              THE COURT:     Okay?    I just -- it just seems like

     4   a -- kind of a silly thing that could be resolved, but

     5   maybe I’m wrong and I’ll be prepared if you haven’t

     6   resolved it consensually to give you a ruling then.

     7              All right.     Hold on.    I’m going to look at my

     8   notebook here.     Where did I put it?      Hold on a second.
     9              (Pause)
   10               Okay.    Let’s talk about #3.00 and #4.00.         I’m not
   11    sure why they were calendared separately.          I think the
   12    clerk’s office probably just when the counterclaim came in,
   13    you know, kind of treated it as a separate matter.            I think
   14    going forward there should only be one -- I think there
   15    should only be one status conference.
   16               MR. SHECHTMAN:      Your Honor --
   17               THE COURT:     Yes.    Who’s speaking.
   18               MR. SHECHTMAN:      -- so if I’m reading the calendar
   19    correctly, #3.00 and #4.00 are different adversary

   20    proceeding.    They’re the Trustee’s s adversary proceeding

   21    against GLR and GRL which is a different adversary number?

   22               THE COURT:     Yeah.    I’m not sure why they were

   23    assigned different numbers either.         Maybe that’s standard

   24    practice, but I’d --

   25               MR. SHECHTMAN:      Well, it’s a different complaint.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 187 of 257

         Page                                                                174

     1              THE COURT:     -- have to look into that.        Well,

     2   it’s a counterclaim, though, is it?

     3              MR. SHECHTMAN:      No.    I mean, there is a

     4   counterclaim but it’s a separate -- the Trustee filed a

     5   separate complaint against just GRL, LLC and GLR, LLC and

     6   then GRL and GLR filed a counterclaim.

     7              THE COURT:     Right.     Ordinarily --

     8              MR. SHECHTMAN:      Okay.
     9              THE COURT:     -- those aren’t treated as separate
   10    adversaries with separate status conferences.
   11               MR. SHECHTMAN:      Got it.    Understood.
   12               THE COURT:     Okay.    So that’s all I’m getting at.
   13               MR. SHECHTMAN:      Okay.
   14               THE COURT:     Okay.    All right.
   15               MR. HOLMAN:     Your Honor --
   16               THE COURT:     So -- yes.     Who’s speaking?
   17               MR. HOLMAN:     Your Honor, this is Brian Holman
   18    appearing for Bradley Land Company.         I’m confused.     We have
   19    our counterclaim which essentially in our view is an

   20    extension of resolution of the issues raised by the

   21    Trustee’s complaint.      Are you saying we don’t need to file

   22    a notice of hearing status report for BAP to answer in that

   23    period?   It wouldn’t possibly be anything different than

   24    what we’ve said already, which is we expect everything to

   25    be resolved at summary judgment.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 188 of 257

         Page                                                                175

     1              THE COURT:     Yeah, I don’t think so.

     2              Mr. Shectman, is that -- is there any reason for

     3   that to be governed by a different set of dates and

     4   deadlines or is there a need for an additional status

     5   report?

     6              MR. SHECHTMAN:      So the people who filed

     7   counterclaims are all here, the attorneys.          The only

     8   thing -- the only caveat that I would put there is that
     9   there were -- there were two or three -- there were three
   10    answers filed very recently, like this week, maybe on
   11    Monday of this week by Mr. Renwick.         And I think they all
   12    include counterclaims, so they weren’t parties to be joint
   13    status reports so I don’t want to speak for him.
   14               THE COURT:     Well, okay.    All right.     Well, I --
   15    we’ll go back to Mr. Renwick in a second, but I think -- I
   16    think he was fine with the schedule governing his --
   17    Mr. Holman I think asked me for clarification on his.
   18               MR. SHECHTMAN:      Well, I would say that we should
   19    use these dates and deadlines for all the parties,

   20    including Mr. Renwick.

   21               THE COURT:     All right.    In which case -- in which

   22    case we don’t need a joint status report -- any more joint

   23    status reports.

   24               MR. RENWICK:     And this is Edward Renwick.           We do

   25    to need them.     There are nothing -- nothing has -- in those
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 189 of 257

         Page                                                               176

     1   three recently filed complaints.        There are -- answers and

     2   counter-claims.     There is nothing that isn’t already

     3   included in the first one that I filed, so there -- they

     4   track the same issues and should be governed by --

     5                THE COURT:   Right.    Okay.

     6                MR. RENWICK:   -- the same procedures.

     7                THE COURT:   Got it.    That was my working

     8   assumption, but I think Mr. Holman --
     9                MR. JONES:   Your Honor --
   10                 THE COURT:   -- (indiscernible) do -- whether he
   11    needs to do something separate.        Yeah, go ahead.
   12                 MR. JONES:   I’m sorry, Your Honor.       Evan Jones
   13    for UBS.   I just want to make sure.        We are a defendant in
   14    a number of the cross-claims.        My understanding of the
   15    discovery deadlines that the Court set out before that
   16    those would not apply or would be subject to being
   17    revisited.     Were the Court to deny the Trustee’s summary
   18    judgment motion because the counterclaims set forth
   19    obviously factual issues, that I don’t understand the

   20    Court’s earlier deadlines apply to if we need -- if we need

   21    to go there.

   22                 THE COURT:   I stated the Court’s intention to

   23    revisit those if need be.

   24                 MR. JONES:   Thank you, Your Honor.

   25                 THE COURT:   Okay.    But getting back to
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 190 of 257

         Page                                                               177

     1   Mr. Holman’s question I don’t think you need a new joint

     2   status report.

     3                MR. SHECHTMAN:    This is Zev Shectman again.

     4                THE COURT:   Okay.

     5                MR. SHECHTMAN:    Your Honor --

     6                THE COURT:   I don’t think -- I don’t think we

     7   need Mr. Holman’s clients and Mister -- actions involving

     8   Mr. Holman’s clients, Mr. Renwick’s clients.           We don’t need
     9   another joint status report on that.         We’re all agreed on
   10    the litigation schedule and all is subject to being
   11    revisited if I need to.
   12                 MR. SHECHTMAN:    Very well.
   13                 THE COURT:   Okay.   All right.     Just trying to be
   14    practical.     I agree, there’s no point to more paper on --
   15    you know, taking notice from calendaring and respond to
   16    that.
   17                 All right.   So #3.00 and #4.00 are the complaint
   18    and the counter-complaint, if you will, or counterclaim in
   19    McConnell v. GLR and GRL.       And who’s on as representing GLR

   20    and GRL?

   21                 MR. BEALL:   Your Honor, William Beall, Beall &

   22    Burkhardt, and still here.

   23                 THE COURT:   Very good.    I just wanted to make

   24    sure.

   25                 MR. BEALL:   Sure.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                        Main Document   Page 191 of 257

         Page                                                                   178

     1              And Mr. Shectman, are you handling this also?

     2              MR. SHECHTMAN:      Yes, Your Honor.

     3              THE COURT:     Okay.   All right.     So I see this

     4   litigation as different than the other adversary that

     5   involved declaratory relief and I actually would like to

     6   kind of put it on a different -- a different track.               I

     7   would -- this is what I would propose, that we set

     8   August 28th as the discovery cutoff, as well as the
     9   deadline to amend the pleading, add parties or seek leave
   10    to do so if leave is required.        September 17th is the
   11    deadline for case dispositive motion and November 5th is
   12    the deadline for any such motions to be heard.
   13               I will now hear from the plaintiff and then the
   14    defendant on your reaction to those dates.          Oh, and I would
   15    continue this status conference to July 2nd at 10:00 a.m.
   16    and check in with you then.
   17               MR. SHECHTMAN:      Your Honor, so I’ve got an
   18    August 28th discovery cutoff.        Here normally that would
   19    probably be okay.      I would just say that here, kind of like

   20    with every other litigation, we just want to make sure that

   21    that’s without prejudice and consideration for the issues

   22    with discovery that we may have including getting witnesses

   23    deposed in this action --

   24               THE COURT:     Well --

   25               MR. SHECHTMAN:      -- prior to that date.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 192 of 257

         Page                                                               179

     1                THE COURT:   If you’re concerned that you need

     2   more time, I mean, there’s -- that’s really not a thing.

     3   You know, there’s like once I set a calendar scheduling

     4   order under Rule 16 there’s a whole set of case law on what

     5   it takes to get me to amend a Rule 16 scheduling order and

     6   you would be bound by that case law.

     7                If you’re concerned that it’s not going to

     8   happen -- that that’s not enough time reasonably to get all
     9   this done, then say so now because once I set it,
   10    revisiting it is subject to the Rule 16 standards for
   11    revisiting the calendar.
   12                 MR. SHECHTMAN:    Thank you for that, Your Honor.
   13    I think we should push it out.        I think we should push
   14    it -- I think we should push the dates out at least a
   15    couple months.
   16                 THE COURT:   Okay.   And would you then propose to
   17    move -- because usually -- usually the deadline for case
   18    dispositive motions I set comes after discovery is
   19    completed.     Would you then have me set the other deadlines

   20    out?

   21                 MR. SHECHTMAN:    So I would propose here that we

   22    move the August date to October by -- 60 days the end of

   23    October and then push the other dates out commensurately.

   24                 THE COURT:   Okay.   All right.     Mr. Beall.

   25                 MR. BEALL:   I’m fine with Mr. Shectman’s
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 193 of 257

         Page                                                               180

     1   suggestions, Your Honor.       I think that between the pandemic

     2   and then we have some particular issues in this case that

     3   may take a little bit longer on discovery than otherwise

     4   and I think that that’s reasonable.

     5              The dates that I’m more concerned about is that

     6   July 2nd date.     I don’t really love that date but I guess I

     7   could appear telephonically if my family goes off somewhere

     8   for the long weekend.
     9              THE COURT:     Okay.   Well, I’m happy to -- I’m
   10    happy to look at my calendar and find a different date.             If
   11    you’re able to take a vacation I would want you to take it.
   12    You know, Lord only knows whether any of us will be able to
   13    take vacations.
   14               MR. SHECHTMAN:      Well, we may be having our
   15    vacation by Zoom, Your Honor.        It’s hard to know.
   16               THE COURT:     Yeah, yeah.    Yeah, yeah.     Okay.
   17    Well, I’ll actually take a look at that one in a second,
   18    but let me just figure out.
   19               So discovery cutoff -- October 30th is a Friday

   20    and I want to make -- I’d say October 31, but I don’t want

   21    to be making it on a weekend.        So discovery cutoff of

   22    October 30 and then we -- excuse me.         Yeah, let’s say a

   23    deadline before the Thanksgiving holiday to file any case

   24    dispositive motions of November 20.

   25               And then what did I give there?         Couple -- a
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 194 of 257

         Page                                                                181

     1   month and a half.      Hasn’t heard.     We run into the holidays.

     2   All right.     All right.    So I don’t even have -- I don’t

     3   have my 2021 calendar.       All right.      All right.    Discovery

     4   cutoff of October 30.       The deadline to file any case

     5   dispositive motion of December 4th.           And then because

     6   honestly I just don’t have my 2021 calendar set yet -- I

     7   need to work on that -- I’m going to leave that open and we

     8   can revisit it at our next status conference.             Let me
     9   figure out when that will be that it’s not the week -- the
   10    first week of September.       How -- or I’m sorry, the first
   11    week of July.
   12                 Anybody have an issue with having a continued
   13    status conference in this adversary on July 15 at 2:30?
   14                 MR. BEALL:     That should be fine for me, Your
   15    Honor.   William Beall.
   16                 THE COURT:     Mr. Shectman?
   17                 MR. SHECHTMAN:     Checking my calendar.       That
   18    should be fine.
   19                 THE COURT:     Okay.   Great.    Mr. Shectman, I’ll ask

   20    you to prepare the scheduling order, such as it is.               That

   21    discovery deadline October 30th also will be the deadline

   22    to amend the pleadings, add additional parties or seek

   23    leave as leave is required.         Okay.

   24                 I’m going to ask the parties before the -- no

   25    later than 14 days before July 15th so no later than July 1
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 195 of 257

         Page                                                                182

     1   and maybe you should get it then earlier, if -- if Mr.

     2   Beall is going on vacation, a short updated status report.

     3   And by “short updated status report,” I mean you don’t have

     4   to use the court form because they don’t need all that

     5   stuff that I’ve already read in your initial joint status

     6   report.   I just want to know has anything changed, are

     7   there any problems.       Okay.    And in -- preferably in one

     8   piece of paper that sets forth sort of those status
     9   positions.     If there’s nothing to report just, you know,
   10    file a short single page that says, hey, we’re all just
   11    tootling along and we’ve got nothing new to report.               But at
   12    least I’ve got something to look at and prepare in advance
   13    of the status conference and know what to expect.
   14                 MR. SHECHTMAN:       Okay.
   15                 THE COURT:    Okay.     All right.   All right.      Thank
   16    you.
   17                 MR. BEALL:    Thank you.
   18                 THE COURT:    Let’s see.     Thank you, thank you.
   19    Okay.   So working backwards, we’ve done #7.00.          Done #6.00

   20    continued.     #5.00 is the motion to intervene is granted.

   21    #3.00 and #4.00 we’ve dealt with and #1.00 we’ve dealt

   22    with.   All right.     I need a -- I just need a second to kind

   23    of reorganize my stack of paper.          Oh, and we’ve also done

   24    #2.30 which is the financing.

   25                 So what that leaves is #2.00, #2.10, and #2.20.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 196 of 257

         Page                                                               183

     1   Is there any -- anybody that’s on the line for some other

     2   matter other than those three matters that -- you know,

     3   that wants to be heard that didn’t think I gave them an

     4   opportunity to be heard?        Speak now or forever hold your

     5   peace.

     6              (No response.)

     7              All right.

     8              MR. ISRAEL:     Your Honor, this is Eric Israel.         On
     9   #2.20 I think we already did that with the Trustee’s oral
   10    report, but if Your Honor wanted more we can.
   11               THE COURT:     Oh, the Chapter 11 status conference.
   12    That’s fair.     Is there anyone that had anything to say or
   13    wanted to say anything more about the Chapter 11 status
   14    conference?
   15               (No response.)
   16               Okay.    I’m good and no one else has any questions
   17    so I guess that one is done, too.        Thank you.
   18               Oh, let’s see.       Expunging is #2.00.     I gave it
   19    the wrong number.      Okay.    I’ve got that.    I’ve got the

   20    protective order motion.        Okay.   That’s done, that’s done.

   21    That’s done for today.      Okay.

   22               All right.     Let’s -- let’s take up the #2.00, the

   23    motion to expunge lien.        All right.   Just tell me first off

   24    who will argue on behalf of the Trustee on this one and who

   25    is representing the respondent.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 197 of 257

         Page                                                               184

     1               MR. ISRAEL:    Your Honor, this is Eric Israel.         I

     2   will be arguing the assumption motion.

     3               THE COURT:    Okay.

     4               MS. TOMASCO:    Your Honor, this is Patty Tomasco.

     5   I’ll be arguing on behalf of the claimant.

     6               THE COURT:    Okay.   All right.     Mr. Israel, I know

     7   this is a little bit of a shift because with so many other

     8   things I do and I’ve done today I kind of started off by
     9   telling you what I wanted to do, but I’m really to treat
   10    this as -- these last two items are -- are substantive and
   11    so I’m going to treat this as an oral argument and invite
   12    you -- and partly because we’ve been going for so many
   13    hours as it will help put me back in the right frame of
   14    mind, ask you to, you know, make a presentation in support
   15    of your motion, walk me through your arguments will get me
   16    back on track.     And then I’ll hear from Ms. Tomasco in
   17    opposition.
   18                MR. ISRAEL:    Thank you, Your Honor.       I’d be glad
   19    to.    Without repeating too much that is in the motion,

   20    Sections 546(d) and 362(b)(3) together very narrow

   21    exceptions the scope of the automatic stay.          Section 546(d)

   22    expressly requires that a notice under that statute relates

   23    to a prepetition interest in property for which under state

   24    law an interest such as a lien could have been perfected

   25    absent the intervention of the bankruptcy filing.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 198 of 257

         Page                                                               185

     1              The three lien notices that we’re challenging

     2   filed by the Breca affiliates (phonetic) all rely on the

     3   California oil and gas --

     4              THE COURT:      Okay.    Stop.   Stop, stop, stop, stop,

     5   stop.

     6              Somebody had some music on and I’m sure you

     7   didn’t mean to interrupt, but if you could mute the

     8   background music that would be great.         I just want to make
     9   sure we get a good record.
   10               Why don’t you pick up before your last sentence,
   11    Mr. Israel?    Go ahead.
   12               MR. ISRAEL:      Okay.    Section 546(b) expressly
   13    requires that the notice relate to a prepetition interest
   14    in properties which under state law -- for which under
   15    state law in interest such as a lien could have been
   16    perfected absent the intervention of the bankruptcy filing.
   17               The three notices if our -- filed by Breca
   18    affiliates all rely on the California oil and gas lien
   19    statutes under California Code of Civil Procedures.

   20    However, those statutes only allow for a lien to secure

   21    goods and services delivered within 180 days before the

   22    notice was filed.      To try to fit themselves within the oil

   23    and gas lien statutes, the notices all state expressly that

   24    they cover the period starting August of 2019.           The

   25    petition date for this case was July 25, 2019, so on their
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 199 of 257

         Page                                                               186

     1   face the notices only cover post-petition periods.

     2              However, Section 546(b) does not apply to post-

     3   petition rights.     Indeed --

     4              THE COURT:     Right.

     5              MR. ISRAEL:     -- the statutes submits that

     6   otherwise the strong bankruptcy policy of avoiding rushes

     7   to the courthouse by multiple creditors would be violated

     8   if Section 546(b) applies to post-petition debts.
     9              In any event, after repeated the Trustee’s motion
   10    to expunge the notices on that basis the insider creditors
   11    all did a complete about-face arguing that, oops, contrary
   12    to everything that they argued in their own notices they
   13    had some sort of prepetition rights to record a lien.             It’s
   14    stated in the Trustee’s reply that this isn’t so.
   15               The oil and gas statutes the insiders rely on
   16    require the notices be recorded within 180 days.           If they
   17    actually have prepetition interest in the assets of HVI Cat
   18    Canyon, which could have been perfected under the oil and
   19    gas lien statutes, they were required to file their 546(b)

   20    notices within 180 days of the petition date or on or about

   21    January 25, 2020.      Instead, the notices of bar were not

   22    filed until February 24, 2020, a whole month later.

   23               I note that the Trustee --

   24               THE COURT:     I’m sorry.    Say that one more time.

   25    So January 25 is -- is the petition date, plus 180 days.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 200 of 257

         Page                                                               187

     1   So if there were any goods and services -- irrespect --

     2   money that are -- irrespective of what the 546(b) notice of

     3   lien says, it’d be impossible to use that mechanism

     4   because, you know, for anything that was prepetition based

     5   on when the 546(b) notice was actually filed.

     6               MR. ISRAEL:    Exactly, exactly.

     7               THE COURT:    Okay.    And on top of that you’re

     8   arguing that the 546(b) notice actually doesn’t identify
     9   any goods and services or alleged goods and services were
   10    provided prepetition.      Is that -- is that also your
   11    argument?
   12                MR. ISRAEL:    Yes, the notices say that they --
   13    when they’re counting back is August and that’s the date
   14    they come forward from.
   15                THE COURT:    So --
   16                MR. ISRAEL:    So the whole premise of the notices
   17    is based on post-petition delivery of services from -- and
   18    goods.
   19                THE COURT:    Right.    So --

   20                MR. ISRAEL:    That doesn’t exclude --

   21                THE COURT:    So to sum up your argument so far,

   22    one is you can’t use that notice to create a lien of post-

   23    petition goods and services.        It was too late to create a

   24    lien -- perfect the lien, I should say, too late to perfect

   25    any lien for prepetition services because the -- it was
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 201 of 257

         Page                                                               188

     1   filed on February 24th; and third, could not have perfected

     2   a lien in any prepetition goods and services because it

     3   does mean by its terms (indiscernible).

     4              MR. ISRAEL:     Well, I think the last point is that

     5   it can’t be -- I’m flipping around a little bit, but it

     6   can’t be -- it can’t apply to post-petition services or

     7   goods because 546(d) doesn’t only apply to interest that

     8   were created prepetition that could have otherwise but for
     9   the bankruptcy filing had been perfected but -- the time is
   10    still open, so it still has to be a prepetition event.
   11               THE COURT:     No, no.    I understand that as a
   12    matter of law, but --
   13               MR. ISRAEL:     Right.
   14               THE COURT:     -- aren’t you also arguing that when
   15    you look at this -- and maybe you’re not arguing this, that
   16    there’s nothing in here that -- did they -- did they
   17    identify any prepetition goods and services as to which
   18    they’re attempting to perfect a lien?
   19               MR. ISRAEL:     Not in the notice.

   20               THE COURT:     On every --

   21               MR. ISRAEL:     The notice says -- yeah, the notice

   22    says --

   23               (Parties speaking simultaneously.)

   24               MR. ISRAEL:     Yeah, (indiscernible) --

   25               THE COURT:     (indiscernible) -- yeah, might
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 202 of 257

         Page                                                               189

     1   (indiscernible) --

     2               MR. ISRAEL:    But -- okay, the notice says that

     3   date -- I’m quoting -- that date is August 2019 and it

     4   starts with August 19th which is obviously a post-petition

     5   date and goes forward from that to the 180 days terminating

     6   the -- on the date they filed their notice -- their 536

     7   notice in February.

     8               THE COURT:    So again, just to -- just to
     9   reiterate --
   10                MR. ISRAEL:    (Indiscernible) --
   11                THE COURT:    They don’t -- they don’t identify
   12    goods and prepetition -- in the notice of lien prepetition
   13    goods and services as to which they’re purporting to
   14    perfect a lien?
   15                MR. ISRAEL:    Right.    The lien notice says it only
   16    applies to post-petition from August forward.
   17                THE COURT:    Right.    Okay.   All right.    Go ahead.
   18    I interrupted you.      Go ahead.
   19                MR. ISRAEL:    No, but that -- that’s the summary

   20    of the argument.     I note that the Trustee also disputes the

   21    underlying debts asserted by the insiders on the merit and

   22    he also disputes that they ever had lien rights under those

   23    statutes.

   24                Among other arguments those statutes don’t cover

   25    either the purchase or sale of crude, the rendering of back
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 203 of 257

         Page                                                               190

     1   room accounting services or equipment rental subject -- the

     2   court doesn’t even have to go there on the merits which for

     3   today’s purposes the lien notice -- notices are untimely on

     4   their face and the underlying lien statute is inapplicable

     5   to the notice that should be expunged.

     6                THE COURT:   Okay.   All right.     Thanks.   I

     7   understand your position.

     8                Ms. Tomasco.
     9                MS. TOMASCO:   Your Honor, first I’d like to say
   10    the -- they were filed within -- first we’ll start with the
   11    statute and I also want to say that what was in the motion
   12    to expunge is not a concept of the amount of the merits of
   13    the liens.     Only thing is in the liens it’s such --
   14                 THE COURT:   Okay.   Hold on.    Let me -- hold on.
   15    Hold on.   All right.     Are you speaking on a speaker phone
   16    and do you have the option of a headset?           You’re a little
   17    muffled.   Oh, I see.     You’ve got the --
   18                 MS. TOMASCO:   Earbuds.
   19                 THE COURT:   Yeah.

   20                 MS. TOMASCO:   Does that work better?       Okay.

   21                 THE COURT:   Yeah, a little bit.       Thank you.

   22                 MS. TOMASCO:   All right.     Okay.    Just the problem

   23    is that we have a motion to expunge and part of me wants to

   24    say this is actually sort of a lien dispute.           I mean, if it

   25    weren’t for the allegation it was a stay violation we’re
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 204 of 257

         Page                                                               191

     1   really talking about, you know, these substantive rights

     2   and I don’t (indiscernible) listen to my argument because I

     3   think the Trustee approaches it from a backwards analysis

     4   compared to where I approach it from.

     5               But the first thing that I thought is it

     6   shouldn’t be in an adversary because we’re really talking

     7   about, you know, whether or not you have a lien.           And in

     8   fact for the stay violation you might have put that in
     9   there and I do think that in a certain respect we do not
   10    have a sale -- we don’t have any sale proceeds.           There’s
   11    nothing that these particular main assertions can attach
   12    to.
   13                There’s also filed yesterday applications for
   14    administrative expenses because there’s one thing that’s
   15    true about all of these charges.        They were done post-
   16    petition and they benefitted the estate.          And if there
   17    is --
   18                THE COURT:    Okay.   Stop, stop there.      Stop there.
   19                MS. TOMASCO:    Okay.

   20                THE COURT:    I have the notices of lien in front

   21    of me.

   22                MS. TOMASCO:    Um-hum.

   23                THE COURT:    And it’s docket #822 -- 21, 22 and

   24    23.    Can you walk me through where they assert prepetition

   25    amounts for goods and services provided prepetition?
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                        Main Document   Page 205 of 257

         Page                                                                   192

     1              MS. TOMASCO:     They are asserting for the amounts

     2   that are owed that they’re -- all of the amounts are

     3   asserted for contracts that existed prepetition.           So in

     4   other words, if you look at the --

     5              THE COURT:     That’s not -- that’s not what I

     6   asked.   It’s not what I asked.       If they don’t pertain to

     7   goods and services delivered prepetition, then please,

     8   please just concede the point and tell me your argument is
     9   really about the contract under which they arrived.               Okay.
   10    But I don’t have patience for obfuscation.          Are any of
   11    these goods and services --
   12               MS. TOMASCO:     There --
   13               THE COURT:     Are any of these goods and services,
   14    were any of them delivered to the debtor prepetition?
   15               MS. TOMASCO:     Not according to the lien notices,
   16    Your Honor.
   17               THE COURT:     Okay.   Thank you.     All right.       Go
   18    ahead.   I’m all ears now.
   19               MS. TOMASCO:     Okay.    I will say that there --

   20    that there is -- you know, there is -- the statute

   21    contemplates that there is a relation back to the date that

   22    the goods and services were provided, but the first date

   23    that goods and services were provided to the mineral estate

   24    by the lienholders.      Now, that time is going to be a date

   25    on which the services as between the mineral lease and the
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 206 of 257

         Page                                                                193

     1   lienholder first arose under the contract.

     2               So if you will look at -- I was -- let me finish

     3   this point that I was making before and that is that, first

     4   of all, I think this is premature, essentially moot if the

     5   administrative claims are allowed.          So to the extent that

     6   it’s moot -- and those are set for hearing on the May 19th

     7   of this year.

     8               THE COURT:     Okay.
     9               MS. TOMASCO:     To the extent it’s moot -- it’s
   10    making an advisory opinion that the Court doesn’t need to
   11    give and we have no sales proceeds so there’s no reason to
   12    address these issues today.        This is not an evidentiary
   13    hearing.    It is only a motion hearing.
   14                So I will go into the statute and explain to you
   15    why the statute provides for a relation back to the
   16    beginning of the contractual relationship between the
   17    entities.      So 2002 is the beginning date of the Cat
   18    contract.      Now, I believe it’s asserted under this -- the
   19    lien notice for approximately two million dollars but the

   20    proof of (phonetic) point is 12 million dollars.            And so

   21    that’s a recognition that not all of the charges that are

   22    owed to Cat would qualify for a lien.          In addition, the --

   23    and you can look at the proof of claim filed by Cat which

   24    is a proof of claim #125.

   25                Now, proof of claim #126 the DIP has been
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 207 of 257

         Page                                                               194

     1   providing all of the personnel administrative functions for

     2   the debtor and that prepetition amount that GIT reported as

     3   proof of claim meeting those dollars asserts a lien for 1.2

     4   million dollars and it asserts an administrative claim for

     5   those services of approximately $900,000.

     6               GTL actually trusts from the wells to whatever

     7   the purchaser’s location is, whether that’s Cat or some

     8   other purchaser.     Those trucking services were provided by
     9   HVI managing $979,000 on a post-petition basis.           And so
   10    these are -- these are services that clearly qualify for a
   11    mineral use but for which the Trustee has not paid.
   12                Now, so what we’re looking at here and we put it
   13    in our briefing, which I think covers the bases, but the
   14    California lien statute which is found at Section 1203.56
   15    of the California Code (indiscernible) states:
   16                “The lien provided for in this chapter arises on
   17           a date of the furnishing of the first item of material
   18           or services from the date of performance of the first
   19           waiver for which a lien is claimed under the

   20           provisions of this chapter.”

   21                So we know that in a lien contest on which the

   22    mineral lien statute was based that if -- if you’re

   23    providing services over time, it’s the date you first

   24    started providing these services and it’s not some other

   25    thing.   It’s going to relate back in time for a practical
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 208 of 257

         Page                                                               195

     1   reason in which you don’t want your mineral lien from this

     2   to have to file a lien every six months just in order to

     3   have a right to (indiscernible) your position out to other

     4   claimants.

     5                And this particular statute has not been

     6   interpreted what it means.       What the Trustee says that it

     7   means I don’t think it could mean that for a couple of

     8   reasons.   One is that it says specifically that it arises
     9   on the day of the proceeds of the first item of material or
   10    service or the date of the performance of the first waiver.
   11    There’s no reason to have the word “first” in there unless
   12    you’re talking about the inflection of a contractual
   13    relationship which I recited to you.         And this is all in
   14    our responsive papers.
   15                 And so there’s another reason and they are
   16    seeking a lien for the first item of material or service or
   17    the date specifically and what that -- what that indicates
   18    is that that is -- stands by itself.         Why would you have
   19    the word “first” in there?       And so, Your Honor, I think

   20    that before, you know, we go too far ahead you have to

   21    recognize that this particular provision has not been

   22    construed by any in the case.

   23                 So we do know a couple of things.       We know that

   24    it’s well understood in the industry that a mechanics lien

   25    and (indiscernible) arrive on the first date the materials
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 209 of 257

         Page                                                               196

     1   or services were provided in the course of the contractual

     2   relationship.     Well, why do we know the contractual

     3   relationship is important?       If you look at California Civil

     4   Code 1203.52 it says that the person who’s entitled to a

     5   lien is a person who shall under contract perform services.

     6   And it talks about the future, to be used (indiscernible),

     7   shall be entitled to a lien.

     8                So the contractual relationship is the focus of
     9   the statute and just like in (indiscernible) we all know
   10    that if -- if I go out and I start building a building and
   11    then -- and then a lien is filed on the building, the date
   12    that I first started excavating and the date that I
   13    delivered the materials to the building site is my relation
   14    back date.     And the mineral lien statute understands it
   15    should be different for the mineral lien statute.           In fact,
   16    everybody -- every commentator talking about the California
   17    lien statute says specifically that.         We cite in our papers
   18    our motion in front of (phonetic) oil and gas mechanics
   19    lien citing specifically California Civil Procedure 1203.56

   20    and stating that it gives the priority dating back from the

   21    first labor or the first formation of material, even though

   22    a specific lien claimant may not have done this work or

   23    furnished its material until a later time.

   24                 And so for purposes of 546(d) when you look at

   25    the statute and they combine it with the state statute and
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 210 of 257

         Page                                                               197

     1   what the state statute provides, we also know that the

     2   California Oil and Gas Lien Act was enacted to limit the

     3   scope of the property encumbered by a mechanics lien.

     4   Prior to the enactment of the statute oil and gas claimants

     5   would simply file a (indiscernible) but it would attach to

     6   the entirety of the real estate and not just the mineral

     7   estate.   So California enacted this to effect -- in effect

     8   give in rem relief to oil and gas workers, but only
     9   attached to the real estate and not to the entire real
   10    property.
   11                It was not enacted to change mineral lien
   12    (indiscernible) and we know from all of the cases
   13    interpreting (indiscernible) lien that those liens relate
   14    back to the date when the first construction was done, even
   15    to the lease’s bills were for years later.          And that’s
   16    exactly what the California Legislature meant here,
   17    albeit I will admit that there is not a case that says
   18    specifically that.      There is a lot of (indiscernible)
   19    evidence that that’s what they meant.

   20                In Huntley v. U.S. Development and Guaranty

   21    (phonetic), the California Supreme Court said that

   22    constrained mechanic lien, which is their assistance

   23    (phonetic), is the only reasonable construction of the

   24    corresponding provisions of the governing oil and gas

   25    liens.    And so you have some evidence that the California
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 211 of 257

         Page                                                               198

     1   Supreme Court believed that these things have to be

     2   interpreted consistently with each other.          And we all know

     3   that California mechanics liens relate back to the first

     4   date work was performed under the contract.

     5               And so the argument that if you -- if you only

     6   limit the lien -- the right to the lien or whether it

     7   arose -- whether it arose prepetition it’s clear that it

     8   arose when the parties entered into a contract for services
     9   because the California Legislature and the Bankruptcy Code
   10    recognizes that it’s not inappropriate to allow the oil and
   11    case liens extracted using the labor of the non-debtor and
   12    then not pay that non-debtor even though that oil and gas
   13    couldn’t have been extracted but for that labor.
   14                So this is the interest arrived under the
   15    statute.    The prepetition interest in property evidenced by
   16    the -- by the contractor and then to interim cash to the
   17    proofs of claim (indiscernible) --
   18                THE COURT:    Could you say that again?       I didn’t
   19    get that.

   20                MS. TOMASCO:    The interest in -- okay, the

   21    interest in property arises under the contracts that are

   22    attached to the proofs of claim.        The notice that is

   23    required under 546(b) can be as simple as a phone call

   24    that’s found to be sufficient under their (indiscernible).

   25    The fact that the notices don’t attach to the contract or
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 212 of 257

         Page                                                               199

     1   otherwise provide the legal line going way back (phonetic)

     2   has not prevented any court from holding that they relate

     3   back under state law nonetheless.

     4              So what we’re talking here is the Trustee is

     5   attempting to take a notice that is not technically

     6   required, can be (indiscernible).        It says, well, when you

     7   called and said, hey, look, I’m going to assert this lease,

     8   that was held to be sufficient and it was also held to be
     9   sufficient to say that even though he filed a lien
   10    (indiscernible) he still had good liens.          And so that’s the
   11    situation here.
   12               What’s in the motion simply note here asserting
   13    the lien, if you look at the proof of claim all of the
   14    contracts are cash, all of the invoices are attached.             We
   15    asserted the lien for things that are proper under the
   16    statute and so that -- that is -- that is the gist of what
   17    we have here.     And relying on what is not in -- in -- is
   18    not in the motive is improper under the present
   19    (indiscernible).

   20               So we get into this issue about whether or not

   21    the fact that services were provided previous post-petition

   22    and that has likewise not been intended to having a new

   23    (indiscernible) Rule 16.       In particular, there’s a couple

   24    of cases that we cite and that involve environmental liens.

   25    In the Corona Brothers it was a case -- a case in which
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 213 of 257

         Page                                                               200

     1   the -- all that had been done prepetition was that the

     2   environmental agency that had the right to assert a lien

     3   under the state statute said, hey, you need to clean this

     4   up or we’re not -- or we’re going to have to do it and then

     5   we’ll assert a lien.      That’s all that happened prepetition.

     6              And then post-petition the debtor didn’t clean it

     7   up and the state agency came in and cleaned it up, inserted

     8   the lien, 100 percent post-petition services and the court
     9   upheld the lien.     And it doesn’t matter because it’s
   10    related to a prepetition time period.         Specifically the
   11    statute says the environmental agency will have a lien that
   12    is superior to all of their liens for cleaning up the
   13    statute.   And the state agency gave the debtor notice
   14    prepetition that if you don’t pay this for this -- for this
   15    to be cleaned up we’re going to clean it up and we’re going
   16    to assert a lien.      And so the fact that all of the work is
   17    done post-petition is of no moment under the cases.
   18               But the final reason why this relates to the
   19    prepetition time period is because of 502(g) and that is

   20    these were all services performed under executory contract.

   21    The Trustee asserts that 502(g) doesn’t give rise to any

   22    particular trailing of claims and that’s also not true.

   23               We all know that then a lien arises for purposes

   24    of the Bankruptcy Code doesn’t dictate whether or not it’s

   25    secured or unsecured and we all know that, for example, if
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 214 of 257

         Page                                                                201

     1   I’m representing a landlord and I have a landlord’s lien or

     2   if it’s enforceable or if I have a -- I have a security

     3   deposit, I apply that and then apply my 502(b)(6) claim.               I

     4   don’t apply it to my administrative expense claim and I

     5   certainly don’t have to give it back to the Trustee simply

     6   because my claim is a prepetition claim under 502(g).              I

     7   can go to those cases.       They all are -- are briefing.         I

     8   will just point out a couple of them.
     9               We pointed out that the 502(g) claims were worked
   10    purposely with the rejections indicated under an executory
   11    contract.      The case is In Re: Ashley, 4116 and 7
   12    (phonetic).     It says that without an attorney charging the
   13    trustee in a Chapter 7 case there it can assume -- that the
   14    contract can continue to be contract binding.            And the
   15    claimant argued that the charging lien for the attorneys
   16    was going to be a secured claim secured by the lien and the
   17    court upheld that.
   18                More recently in California in (Indiscernible)
   19    Factory, 470 B.R. 510 (phonetic), that case holds that a

   20    prepetition security deposit is applied in the rejection

   21    liens that are also part of 502(g) claims by operation of

   22    Section 502.

   23                Here what we have is that all of these services

   24    were provided under executory contracts that are attached

   25    to the proof of claim.       Each of those contracts have been
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 215 of 257

         Page                                                                202

     1   rejected.      That’s set forth in our papers.       And the

     2   rejection is equivalent to a breach and here the breach is

     3   not just rejection, but the fact that post-petition

     4   services were provided weren’t paid for but it’s also

     5   provided as a nexus to the present -- pre-bankruptcy past

     6   that provides the banks were saying that these were

     7   prepetition funds.

     8               In addition to the -- the important thing the
     9   state statute said specifically the lien arises for
   10    purposes of priority among different claimants on the date
   11    that the services were first provided.          You can see why it
   12    is an important protection.        If I am a -- if I’m providing
   13    (indiscernible) completion services on a particular lien,
   14    if I’m drilling several wells, not all those are going to
   15    be drilled contiguously.        There may be a drilling here, a
   16    drilling there, and if I provided the services under a
   17    drilling contract and I’m doing it for more than six months
   18    and all of a sudden somebody comes in and says, well, I
   19    have a (indiscernible), you’re basically cutting off that

   20    drilling completion provider so that I would be able to

   21    have a lien that was superior to someone who comes in and

   22    puts the deed of trust after all of the services have been

   23    provided and by (indiscernible) on the lease because those

   24    wells continue to produce.

   25                The construction of the statute that the Trustee
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25       Desc
                         Main Document   Page 216 of 257

         Page                                                                    203

     1   expounded (phonetic) makes no sense in real life and it

     2   doesn’t comport with the plain language of the California

     3   statute.    I’ll answer any questions if you have any, Your

     4   Honor.

     5               THE COURT:     Okay.    I was going to ask you what

     6   that beeping sound is, but that is my earpiece telling me

     7   that we’re losing juice.        So I’m going to switch.      I’m

     8   going to let it charge and I’m going to switch to my
     9   speaker phone on the desk which is not as good, but it will
   10    have to do from now on.        Can you hear me?
   11                MR. ISRAEL:     Yes.
   12                MS. TOMASCO:     Yes.
   13                THE COURT:     All right.    I think I’ll get these
   14    charged.    I think I’d rather test with stand-alone.              I
   15    (indiscernible).      All right.
   16                Ms. Tomasco, thank you.       I understand your
   17    argument.      Let me -- before I hear from the Trustee is
   18    there anyone out there that want to be heard on this?
   19                MR. LITVAK:     Your Honor, this is --

   20                THE COURT:     Yes.

   21                MR. LITVAK:     This is Max Litvak on behalf of the

   22    Creditors’ Committee.

   23                THE COURT:     Mr. Litvak.

   24                MR. LITVAK:     I just wanted to -- yes, Your Honor.

   25    I just wanted to chime in in support of the Trustee’s
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 217 of 257

         Page                                                                204

     1   position on this.

     2               THE COURT:     Okay.    So noted.    All right.

     3               Mr. Israel, you want to respond to Ms. Tomasco’s

     4   oral argument?

     5               MR. ISRAEL:     Yes, Your Honor.      The -- Your Honor,

     6   the three issues that Your Honor identified are still --

     7   are still germane and I submit positive here.            The notice

     8   doesn’t say anywhere that it relates to prepetition
     9   invoices.      In fact, it expressly says on the notice that
   10    date is August, quote, unquote, 2019.           And that’s the --
   11    that’s the -- what the notice purports to give a lien for.
   12    And even if this were -- even if they instead were
   13    referring or meant to refer to the prepetition period,
   14    that’s all relevant to it.         But the deadline under the
   15    state statute to the Court -- after the bankruptcy you
   16    still have to file a notice within 180 days.            In Section
   17    546(b) it says you have to file the notice in the
   18    bankruptcy case within the period that the law provides.
   19                Well, that’s still 180 days which would have been

   20    January, so filing this notice even if it legitimately were

   21    to refer or deemed to refer to prepetition debts, it’s

   22    still too late because they didn’t file this until

   23    February.      The filing 502(g) argument, Your Honor, I -- I

   24    don’t even understand.       502 refers to a claim from

   25    rejection of a lease for executory contracts and that’s
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 218 of 257

         Page                                                                205

     1   clearly a prepetition claim.        So there’s no independent

     2   lien right under 502(g) and they can’t add the two together

     3   again because 546(b) says it has to be done -- a notice has

     4   to be filed within the period authorized by state law.              And

     5   state law --

     6              THE COURT:     I think the argument -- I think the

     7   argument is -- I’m not so -- (indiscernible) suggest that

     8   I’m persuaded by it necessarily but I think the argument is
     9   that 502(g) relegates -- rejects damages to prepetition
   10    status.   I don’t think there’s any dispute about that
   11    that’s what the statute says.        These are post-
   12    petition dates and services.        But the argument I think Ms.
   13    Tomasco is making is that -- trying to make is that the
   14    debt -- these debts don’t have to become prepetition debts
   15    and, therefore, appropriately subject to this lien that
   16    she’s trying -- they’re trying to perfect.          And I think
   17    the -- kind of the logic on particular point is that it’s
   18    rejection damages that become the prepetition claim.              To
   19    take somebody’s goods and services post-petition and the

   20    debtor didn’t pay for them, that’s not -- that debt is a

   21    result from -- those aren’t damages resulting from the

   22    projection.    Those are damages that result from post-

   23    petition performance and a failure to pay those post-

   24    petition, right?

   25               MS. TOMASCO:     Your Honor, rejection simply means
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 219 of 257

         Page                                                               206

     1   that the -- that the -- they repudiate the contract

     2   including payments simply because -- I agree --

     3              THE COURT:     Yeah.

     4              MS. TOMASCO:     I agree that’s rare.       I agree that

     5   it’s rare you provide goods and services for the property

     6   post-petition, but that doesn’t mean that the damages are

     7   not the same.     If you -- if you reject the contract and you

     8   have a sub-hearing that is not otherwise entitled to
     9   administrative priority because it didn’t benefit the
   10    estate, there are plenty of cases which say that those
   11    damages are still rejection damages because the Trustee
   12    decided to not assume the contract and cure those defaults.
   13               THE COURT:     Okay, is that something that the
   14    parties briefed?     I don’t remember that.       I don’t remember
   15    those cases.
   16               MS. TOMASCO:     Yeah, (indiscernible) not --
   17               THE COURT:     That’s something (indiscernible) --
   18               MS. TOMASCO:     -- not that partic -- it’s
   19    certainly not in the Trustee’s papers.         We do make the

   20    argument that the damages from a 502(g) claim are

   21    prepetition damages and can be treated as a secured claim.

   22               THE COURT:     Okay.   That --

   23               MS. TOMASCO:     And (indiscernible) --

   24               THE COURT:     -- is a different argument.       That’s a

   25    different argument.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 220 of 257

         Page                                                               207

     1              MS. TOMASCO:     Right.

     2              THE COURT:     I mean, what we’re talking -- what

     3   we’re talking about here is this -- your -- you’re trying

     4   to -- 6502(g) talks about a claim for damages resulting

     5   from the debtor’s rejections.        Okay.   And if there have

     6   been goods and services provided post-petition and they

     7   haven’t been paid for, I think that’s probably post-

     8   petition obligation.      I don’t think that those are damages
     9   arising from the debtor’s (indiscernible) performance.             I
   10    don’t think those -- I don’t think those (indiscernible)
   11    damages but I’m not sure.
   12               Anyway, we interrupted Mr. Israel.          Go ahead,
   13    Ms. Israel.
   14               MR. ISRAEL:     Well, Your Honor, I think that has
   15    pretty much addressed the income.        There are unpaid post-
   16    petition claims that are -- that they claim so file a
   17    request for an administrative claim, which they did I think
   18    two days ago and it’s now been set for a hearing and we’ll
   19    deal with that there.

   20               As I mentioned, the Trustee disputes that,

   21    disputes who much is owed on the merits on many levels, but

   22    that -- those post-petition (indiscernible) do not sit

   23    within 546(d).     That is limited to a lien member -- the oil

   24    and gas statute limited to prepetition obligations and a

   25    notice still has to be filed within 180 days which here
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 221 of 257

         Page                                                               208

     1   would have been limited to -- which would have fallen in

     2   January.   They would have had a right at that point from

     3   the prepetition for whatever was short, but it was still

     4   within the 180-day window but they didn’t file it then.

     5   They filed it in February.        So you can’t --

     6              MS. TOMASCO:     Your Honor --

     7              THE COURT:     Hold on.

     8              Go ahead, Mr. Israel.
     9              MR. ISRAEL:     No, and, Your Honor, we did discuss
   10    the 502(b) argument in our reply at pages 7 and 8 and the
   11    rejection damages are for repeating the contract or
   12    prepetition -- treat a prepetition claim and
   13    (indiscernible) unsecured claim for that.          Even -- we have
   14    these already more than 180 days and can’t relate back.
   15    I’m not sure if it -- even otherwise, but, you know,
   16    because they waited too long to file it.          They didn’t have
   17    to wait until they -- you rejected the agreement to file
   18    the lien notice.     That could have been done -- that could
   19    have been done back in August.

   20               THE COURT:     Okay.

   21               MR. ISRAEL:     But they didn’t file a lien.

   22               MS. TOMASCO:     And --

   23               THE COURT:     All right.    Thank you, Mr. Israel.

   24               MS. TOMASCO:     Also --

   25               THE COURT:     As to all your general in relation
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 222 of 257

         Page                                                               209

     1   back doctrine in oil and gas liens you -- and I guess that,

     2   you know, pertains, you know, generally to disputes about

     3   lienholders with respect to priority and really general

     4   principle we have a very specific statute here, the

     5   California statute which says (indiscernible), which says

     6   that you’ve got to file, you know, (indiscernible) de facto

     7   lien within 180 days providing goods and services.

     8              Your suggestion that the relation back --
     9              MS. TOMASCO:     Right, Judge.
   10               THE COURT:     -- the relation back doctrine somehow
   11    trumps that and says, you know --
   12               MS. TOMASCO:     Yeah.
   13               THE COURT:     -- well, really all goes back to the
   14    very beginning of the contractual relationship.           I don’t
   15    follow that.
   16               MS. TOMASCO:     No.   Your Honor, I think you’re
   17    conflating a couple of different arguments.          First of all,
   18    the statute is more like a range finder.          We go -- the case
   19    should go back for six months of services so whether it’s

   20    August to January or September to February, the statute

   21    limits you to look at a six-month look-back, not a month of

   22    preference period.      So whenever you filed the lien that’s

   23    how much of a look-back you get.

   24               So instead of filing a lien, which 546(b) allows

   25    you to file (indiscernible), so if we have a property lien
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25    Desc
                         Main Document   Page 223 of 257

         Page                                                                 210

     1   on a real property record in California and it’s not the

     2   invoice date but it’s the service date that controls and I

     3   think that’s what the Trustee’s argument is, well, fine.

     4   That means that our lien reaches back six months.

     5               It still doesn’t change the fact that the statute

     6   gives you six months of look-back liens from the moment you

     7   filed your lien notice under this California statute.

     8   That’s how it works.
     9               Just a couple of things to make sure I get them
   10    on the record because I want the record to be complete,
   11    that is, the statute has not been interpreted by any case
   12    in terms of what it means by these particular things.               We
   13    know from Rincon Island that the notice can be oral.               It
   14    doesn’t have to be in writing and so any kind of notice
   15    will do.    And the -- the statute doesn’t provide a
   16    deadline.      It gives you a look-back period.
   17                So, for example, what if I’d been providing
   18    services on the oil and gas lease for a year and I haven’t
   19    paid for the whole year and then I file a lien?            Well, then

   20    my lien is good for six months of those services.            It’s

   21    just little -- how far back you can assert a lien.             It

   22    doesn’t -- it’s not a deadline in that respect.

   23                The second thing I want to say is that the

   24    statute -- the way the Trustee reads the statute it

   25    conflates a couple of provisions.         The statute says the
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 224 of 257

         Page                                                               211

     1   lien provided for in this chapter arises on the date of the

     2   furnishing of the first item of material or services or --

     3   big pause -- the date of performance of this first labor

     4   for which a lien claimed under the provisions of this

     5   chapter.

     6               So for material of services it arises on the date

     7   of the first furnishing, but remember the statute requires

     8   there be a contract for those goods.         And I would like
     9   you -- to cite to the Court, which is not in the papers, is
   10    the case of White v. County of Sacramento, which is 31 Cal.
   11    3d. 676, for the proposition that this is a -- it is a
   12    statutory construction item is that the first antecedent
   13    principle, not as a qualifying version for (indiscernible)
   14    could be applied to work that he had received and not
   15    (indiscernible) work to including others more of the note
   16    (indiscernible) or right the County affect
   17    (indiscernible) --
   18                THE COURT:    Why is that not in your papers?
   19                MS. TOMASCO:    Because it was in response to an

   20    issue raised in the Trustee’s reply papers which we are

   21    allowed to talk about at the hearing.

   22                THE COURT:    Okay.   All right, what’s the

   23    citation?

   24                MS. TOMASCO:    31 Cal. 3d. 676.

   25                THE COURT:    Okay.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 225 of 257

         Page                                                               212

     1              MS. TOMASCO:     Every single -- every single

     2   penalty statute is interpreted to provide for relation back

     3   to the date that the services under the contract were first

     4   performed and California statute should be interpreted more

     5   differently.     Each one of the secondary sources confirm

     6   that the statute relates back to the prepetition period

     7   which was this point which the contract services began.

     8   And then the six-month window is how far back your lien
     9   will reach in terms of (indiscernible) and that’s how 90
   10    percent of mineral lien statutes are interpreted.           It’s not
   11    unlike an (indiscernible) statute on which this statute is
   12    based and that’s how it looks in California, Dallas, Texas
   13    and Oklahoma and (indiscernible).        So the idea that you can
   14    sort of do a “gotcha” in terms of timing doesn’t really
   15    comport with the statute.
   16               And the most important thing about California
   17    Civil Code under 1203.66 says specifically that the statute
   18    is to be interpreted literally in favor of plaintiff.
   19    That’s why the statute was enacted.         So if there is any

   20    ambiguity about how the statute is to be applied, it has to

   21    be applied in favor of the claimant.         And here the claimant

   22    is -- has provided services in order to enable this estate

   23    to extract or redact and to receive proceeds and the

   24    claimant has not been paid for those services.           And while

   25    the Trustee says that he does not agree with those amounts,
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 226 of 257

         Page                                                                213

     1   in his papers he does not object to any of the evidence

     2   that is -- the claimants put forward including the amounts

     3   that were owed for -- for the services provided at the well

     4   head.

     5               MR. ISRAEL:     Your Honor, this is Eric Israel.         I

     6   wanted (indiscernible) --

     7               MS. TOMASCO:     The statute --

     8               THE COURT:     Hold on.    Let me (indiscernible) --
     9               MS. TOMASCO:     The statute per --
   10                THE COURT:     Go ahead.    Go Ms. Tomasco.
   11                MS. TOMASCO:     Okay.    I’m not -- okay.     The cases
   12    interpreting 546 have distinguished between establishment
   13    of a lien and the instance of a prepetition interest in
   14    property.      The Trustee’s argument makes a fatal flaw in
   15    that he conflates the existence of a lien by filing the
   16    notice and the existence of a prepetition property right.
   17    The property right has been recognized as being less co-
   18    extensive (phonetic) to more broadly interpreted as a lien
   19    have included that, as we said, anything that ties the

   20    parties to a prepetition time period coupled with the right

   21    to assert a lien prepetition.

   22                So the right to assert a lien prepetition, for

   23    example, is the Corona case and in the 229 Main Street

   24    Partnership case, which is at 262 F.3d 1, that’s a First

   25    Circuit case, makes a point that an interest in property is
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 227 of 257

         Page                                                               214

     1   not limited to having actual lien rights.          An interest in

     2   property that’s anchored in the prepetition time period can

     3   be anything that gives rise to the right to file a lien.

     4   Obviously, the California mineral lien statute provides for

     5   a relation back in a priority scheme that recognizes that

     6   the estate that we first provided the services on the well

     7   head is when your lien arises.        And if your lien arises or

     8   attaches when you (indiscernible) on that date, the
     9   perfection is not the creation of a lien, but simply the
   10    perfection of a lien, which is not the lien creation
   11    perfection completion.      This is actually under the statute
   12    the creation is a creature of statute and the statute here
   13    clearly establishes that the lien is created on this date,
   14    if the parties first provide services to their mineral
   15    estate owners and those dates are set forth in the proof of
   16    claim.
   17                THE COURT:    So your argument is that the lien
   18    attached -- again, I’m going to take your invitation and
   19    read Article 9 because I’m a little more comfortable with

   20    it.    The lien attached one that was created prepetition but

   21    the -- but the 180-day statute merely only refers to the

   22    extent to which one may perfect that lien.          But your

   23    argument is that that lien, although in the post-petition

   24    period and services that were -- that provides -- you know,

   25    continued to be provided, continued to be secured they’re
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 228 of 257

         Page                                                               215

     1   only protected from the hypothetical rights of the Trustee

     2   and the lienholder to the extent of the 180 days from the

     3   notice.   But the lien is not -- not perfected 180 days

     4   here, but the lien itself you’re arguing was created when

     5   the goods were asserted to be first provided with an outlet

     6   (phonetic).

     7              MS. TOMASCO:     Correct, Your Honor.

     8              THE COURT:     All right.
     9              MS. TOMASCO:     So we think it -- so you think
   10    about it if I -- if the debtor has rights in the collateral
   11    and I sign a security interest with the lender, well, the
   12    lien is good as between those parties.         It’s not good if
   13    the third party (indiscernible).        In this case the lien was
   14    good under the statute on the first date that the
   15    contractor provided services to the mineral lease holder
   16    and that’s the date that’s attached.         Perfection is what
   17    546(b) allows you to do after the fact.
   18               THE COURT:     Yeah, okay.    All right.     I’m not sure
   19    that -- who I agree with, but I understand that.

   20               Mr. Israel, do you want to respond?          Hopefully

   21    you’ll wrap it up here.

   22               MR. ISRAEL:     Yes.   Your Honor, again, I would

   23    note that since the lien notices are recorded and referred

   24    all prepetition and this is all late, Your Honor, the

   25    notices that they -- the insiders are relying on.           But I
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 229 of 257

         Page                                                               216

     1   would -- and there’s really outside the bankruptcy perhaps

     2   there’s a liberal construction policy, but I would submit

     3   inside of bankruptcy we are having very specific ways --

     4   546(d) is a very narrow exception to the Trustee’s power to

     5   take free and clear an unprotected lien, liens that aren’t

     6   of record and that these weren’t of record.          Then, you

     7   know, they were ol -- they were either cash collateral

     8   motions.   Their counsel is there, but those are said at any
     9   point the actions or the junior liens to everybody, you
   10    know, to the essential lienholder and the other insider,
   11    ECL, that 546 is very -- to put an (indiscernible)
   12    situation where they complied with what 546(d) says, do
   13    they get a lien to come ahead of the Trustee?           They didn’t
   14    do that because they didn’t file it within the time period
   15    that California ECP requires.        And, you know, again, the
   16    policy in bankruptcy is this is just the opposite of what a
   17    liberal construction permit is.        You’ve got to do it right
   18    or leave it.
   19               THE COURT:     Well, I think what Ms. Tomasco is

   20    arguing, Mr. Israel, is that it was timely and this -- the

   21    goods and services that they’re claiming were provided

   22    again 180 days of the notice that -- sort of treating that

   23    separately and distinctly from the argument about whether

   24    those needing services -- providing goods and services are

   25    somehow secured by a lien which is presumed to have a lien
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 230 of 257

         Page                                                               217

     1   prepetition.

     2              I agree it’s strange -- feels like a strange

     3   argument in bankruptcy law, but oil and gas liens are a

     4   clouded universe of themselves and then when

     5   (indiscernible) the bankruptcy law it gets messy.           So I

     6   mean, I’m not saying I necessarily agree with her, but I’m

     7   also -- at the moment I don’t think we’re arguing as your

     8   character (indiscernible).
     9              I think her argument is that the notice of lien
   10    was the fact that you go back 180 days in goods and
   11    services which happen to have been delivered post-petition
   12    but which are entitled to the perfection of a lien that
   13    arose during the prepetition period.         That’s her argument
   14    and it -- it -- this is quite -- I think this creates a
   15    difficult (indiscernible).       I don’t think it’s so clear for
   16    either of you, not at the moment.        I’m not going to make --
   17               MS. TOMASCO:     Your Honor, thank you for
   18    (indiscernible) --
   19               THE COURT:     Yeah, go ahead quickly.

   20               MS. TOMASCO:     This is one more thing.       Apparently

   21    this new argument has been lodged by the Trustee that we

   22    somehow waive the fact that we have separate liens by not

   23    objecting to the various cash collateral orders.           First of

   24    all, we didn’t realize the Trustee was not going to pay us

   25    for goods and services.       And during that time period I
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 231 of 257

         Page                                                               218

     1   think a person who provided services post-petition that are

     2   crucial to the extraction of oil and gas is somewhat

     3   surprised and then certainly we don’t get paid for it.

     4              The second thing is that if this lien is valid

     5   it would be prior to the imposition of a 2016 lien asserted

     6   by UBS.   So the fact that we haven’t asked for adequate

     7   protection is no labor at all and labor doesn’t appear just

     8   in the Trustee’s papers so it’s a new argument.           We just
     9   wanted to respond to it.
   10               THE COURT:     Okay.
   11               MR. JONES:     Your Honor, this is Evan Jones.
   12               THE COURT:     Hold on, hold on.      Stop.
   13               MR. JONES:     Yes, Your Honor.
   14               THE COURT:     Stop, (indiscernible).       Back up.
   15               Mr. Israel, first let me hear from you and then
   16    I’ll hear from Mr. Jones.       Anything you want to put in
   17    response to that last comment.
   18               MR. ISRAEL:     Your Honor, I -- Ms. Tomasco has
   19    raised some new authorities that were not in her brief.             I

   20    didn’t understand her relationship back argument to be

   21    quite the way that she’s submitting it now and in her

   22    opposition, which again was very different from the lien

   23    notices that we’ve filed a motion to expunge.

   24               THE COURT:     Okay.

   25               MR. ISRAEL:     But I will also submit I’m not aware
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 232 of 257

         Page                                                               219

     1   of any order that says under 546(b) that this can apply as

     2   to the two post-petition (indiscernible) and, you know, I

     3   can certainly go to -- yeah, that they didn’t cite that we

     4   weren’t going to pay them.       Well, they didn’t pay us for

     5   1.6 million dollars of (indiscernible) the debtor in

     6   possession here, so --

     7              THE COURT:     Right.    Well, I’m not --

     8              MR. ISRAEL:     Okay.
     9              THE COURT:     I’m not -- I’m trying to focus on the
   10    issues and not try to cite (indiscernible) back out.              I get
   11    that.   And at the end I’ll consider whether a lien
   12    (indiscernible).     Let me hear from Mr. Jones.
   13               MR. JONES:     Yes, thank you, Your Honor.       Evan
   14    Jones on behalf of UBS.       Your Honor, we did not file
   15    pleadings on this because the issue of lien priority is not
   16    before the Court.      Ms. Tomasco has just raised for the very
   17    first time a suggestion that somehow this lien based on a
   18    fact sheet that is not the one it arises under relates
   19    back.

   20               And I do have to point out, Your Honor, and I

   21    think it’s important, Ms. Tomasco repeatedly says, well, if

   22    this were a different lien it would relate back and she

   23    says liens are supposed to be construed liberally in favor

   24    of a mechanics and material lien.        This is not a mechanics

   25    and material lien and the statute specifically addresses
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 233 of 257

         Page                                                                220

     1   what its priority is so when Ms. Tomasco says, well, let’s

     2   go pick up a different statute and pick its term, I want to

     3   make sure that the Court is not misled by that into

     4   thinking this is a priority argument.          It is not.

     5               THE COURT:     Well, I understand.      I haven’t been

     6   asked to rule on priority.        I’ve been asked to expunge some

     7   notices and liens.       But when you talk about the relation-

     8   back doctrine it’s -- in respect to material meaning
     9   liens -- oil and gas leases it can have implication --
   10    priority implications.
   11                So I think the thing to do here where these
   12    are -- I think this is a more -- at least as presented
   13    today a more difficult issue than maybe the papers
   14    suggested and there are people arguing who aren’t even
   15    involved.      I don’t think it matters.      I just think in
   16    fairness the discussion is widening and people on both
   17    sides I think the argument (indiscernible) introduced and
   18    UBS asserts -- feels like maybe they didn’t have notice
   19    this is where the discussion was going and it could have

   20    implications for UBS’s position.

   21                So what I’m going to do is to permit additional

   22    briefing, you know, based on the discussion we had today.

   23    I think we have to widen.        In County -- in fact Meadow

   24    case, 31 Cal. 37, 676 back (indiscernible) as well as

   25    addressing people’s arguments -- parties’ arguments as they
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 234 of 257

         Page                                                               221

     1   are now understood, my intention would be to give anybody

     2   that wants to chime in an opportunity to participate in

     3   that additional briefing that I’m inclined to do -- I’m not

     4   sure that (indiscernible).       Okay.

     5              This isn’t a requirement new (phonetic) and I’ll

     6   hear you out if you disagree with the schedule.           I’m

     7   inclined to continue the matter so our hearing on May 19

     8   beginning at 10:30 by -- any and all parties that want to
     9   file a supplemental brief needs to do so no later than
   10    May 8th, which is what (indiscernible) today and that’s
   11    kind of everybody on all sides.        And then we’ll have
   12    simultaneous responses a week later on May 15th.           Anybody
   13    have an issue with that?
   14               MR. JONES:     Your Honor, Evan Jones.       Just I want
   15    to be real clear.      We don’t plan to participate in the
   16    motion as filed.     It is a motion to expunge.        I don’t
   17    understand the Court to be saying that that motion is now
   18    being turned into an adversary proceeding on priority liens
   19    which certainly we would participate in.

   20               THE COURT:     Not that all, but as to the extent

   21    you’re concerned it may come off as argument if I were to

   22    adopt them in the context of the motion to expunge them --

   23    motion to expunge it might have implications for your

   24    client and (indiscernible), Mr. Jones.         Anything else?

   25               MR. JONES:     Your Honor, I apologize.       I remain
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 235 of 257

         Page                                                                222

     1   confused.      If what you’re telling me is I have to address

     2   for priority argument now then we have turned it into a

     3   priority.

     4               THE COURT:     Of course not.     Of course not.       It’s

     5   not an adversary proceeding (indiscernible).            I’m just

     6   saying your -- she’s making argument that might have

     7   implications for your client.         If you want those

     8   arguments -- if you want to prevent me from saying
     9   something that is wrong in this context that may make it
   10    more difficult for you in some way at another time that I’m
   11    giving you the opportunity to participate, I’m not
   12    requiring you --
   13                MR. JONES:     Thank you, Your Honor.
   14                THE COURT:     -- to participate and I’m not making
   15    any ruling that is, you know, preclusions of fact or
   16    whatever.      But I’m trying to be sensitive to the
   17    fact that -- that those issues have been raised and I’m
   18    giving the opportunity to anybody and everybody that is
   19    here participating in the hearing to submit supplemental

   20    briefing and respond to the argument that they now

   21    understand because everybody’s understanding on both sides

   22    it’s only (indiscernible) involvement.          You are welcome

   23    to --

   24                MR. JONES:     Thank you, Your Honor.

   25                THE COURT:     -- (indiscernible) argue.       All right.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 236 of 257

         Page                                                               223

     1   That’s what I meant.      I didn’t try it (indiscernible).

     2               MR. JONES:    Your Honor, I understand and thank

     3   you.

     4               THE COURT:    Okay.    Anything else on this?

     5               MR. ISRAEL:    Your Honor, this is Eric -- this is

     6   Eric Israel.

     7               THE COURT:    Yes.

     8               MR. ISRAEL:    Let me -- may I have a brief
     9   response to this?
   10                THE COURT:    Yes.    So let’s see.    So simultaneous
   11    supplemental briefs by any party that wishes to file them
   12    will be due on May 8th and then one week later anybody that
   13    wishes to reply to anybody’s supplemental filings may do so
   14    no later than May 15th and then we’ll have our hearing on
   15    May 19th.
   16                MR. ISRAEL:    Judge, should there be --
   17                THE COURT:    Okay.
   18                MR. ISRAEL:    Will we need a notice or scheduling
   19    order with this?

   20                THE COURT:    No, I don’t think so.      The only

   21    people that pertain to it are people that were -- cared

   22    enough to show up for the hearing.

   23                MR. ISRAEL:    Okay.    Thank you, Your Honor.

   24                THE COURT:    Okay.    And I have obviously had --

   25    well, it depends on what I get.        I’m not promising you
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 237 of 257

         Page                                                               224

     1   (indiscernible) that I’m going to limit (indiscernible).             I

     2   might need to write something and whatever I do somebody is

     3   probably going to be unhappy.        So -- but anyway, we’ll have

     4   further argument.      I will read the pleadings.       I will read

     5   the cases and then we’ll deal with it on the 19th if I can

     6   let go (phonetic).      But if it continues to be promulgated

     7   and nuanced as it sounds, I may have to write something

     8   just to manage everybody’s (indiscernible).          Okay.
     9              I think now we can move on to the last item on
   10    today’s calendar and thank everybody for your patience so
   11    far.   This was a motion for protective order and so the
   12    moving party -- and Ms. Tomasco, you are the lawyer to be
   13    heard on this also or just the last?
   14               MS. TOMASCO:     No, just me, Your Honor,
   15    (indiscernible).     Can you hear me (indiscernible)?
   16               THE COURT:     All right.    I’m sorry?
   17               MS. TOMASCO:     Can you hear me okay on speaker?
   18               THE COURT:     Okay, (indiscernible).       So
   19    (indiscernible) served against GIT with a subpoena to copy

   20    a server that is in GIT’s possession and I’ll call it

   21    GIT -- GIT from (indiscernible) IT administrative services

   22    to the debtor for what it is and the debtor -- or GIT on

   23    behalf of the debtor placed documents on that server.             The

   24    Trustee and its personnel apparently it had access to the

   25    debtor’s emails and documents on the server for four
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 238 of 257

         Page                                                               225

     1   months, but the debtor would like to make a copy of those.

     2   And that -- or the Trustee, I should say, which is

     3   different than the debtor.

     4              And so, Ms. Tomasco, you’re asking for a

     5   protective order that does what, that as bankruptcy trustee

     6   you don’t get any access?

     7              MS. TOMASCO:     Your Honor, the premise of the art

     8   of the question is not consistent with the facts.           The
     9   Trustee sent a 2004 notice that says essentially if you
   10    look ECF #909 it says you’re supposed to produce the
   11    server, not HVI’s information on the server, but you’re
   12    supposed to produce the server and let the Trustee have
   13    access to the whole thing.
   14               And so as we set forth in the papers, the server
   15    hosts the debtor’s emails and there’s approximately 55
   16    people who have emails on that server that aren’t or were
   17    HVI employees.     The server also hosts emails from --
   18               THE COURT:     I’m sorry, from (indiscernible)?
   19               MS. TOMASCO:     -- 19 --

   20               THE COURT:     You said 55 people from the debtor

   21    had access to and stored the documents on the server?

   22               MS. TOMASCO:     They had access to their emails and

   23    their documents on the server.        They didn’t have access to

   24    everybody’s emails and --

   25               THE COURT:     Okay.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 239 of 257

         Page                                                               226

     1                MS. TOMASCO:    -- if you look at our reply you’ll

     2   see that that’s supported by a declaration.          So it’s

     3   segmented.     Just like any other server or cloud service

     4   it’s not as if you can send an email -- I mean, a subpoena

     5   and say, give me all of the emails on your cloud because

     6   they belong to various companies that store their

     7   information there.      So the --

     8                THE COURT:    And the --
     9                MS. TOMASCO:    -- Trustee --
   10                 THE COURT:    Wasn’t the information neatly
   11    partitioned?     Is there an HVI --
   12                 MS. TOMASCO:    Yes, it --
   13                 THE COURT:    -- Cat Canyon section of the server?
   14                 MS. TOMASCO:    There are HV -- there are HVI
   15    individual employees have their own desktop where they keep
   16    their own files.     And so they would have -- the Trustee
   17    already has the desktop computers and then the email server
   18    has on top of that their emails.        But it’s just like you
   19    can’t look at my emails and I can’t look at your emails

   20    even if we were on the same server.         It’s not as if he even

   21    had access to them.       So what we’re talking about is -- and

   22    I made a -- I think a valiant effort --

   23                 MR. ISRAEL:    Think that’s (indiscernible) --

   24                 MS. TOMASCO:    -- to propose the relation --

   25                 (Parties speaking simultaneous.)
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 240 of 257

         Page                                                               227

     1                MS. TOMASCO:    -- (indiscernible) stipulations --

     2                THE COURT:    I’m sorry.   Somebody needs to mute.

     3   I’m hearing (indiscernible) CourtCall (indiscernible).

     4                MS. TOMASCO:    Okay.

     5                THE COURT:    We get (indiscernible) --

     6                MS. TOMASCO:    So --

     7                THE COURT:    Hold on, hold on.     Okay.     The fuser

     8   is on now.     Go ahead.
     9                MS. TOMASCO:    Okay.   So we made that stipulation.
   10    We can find that that ECF --
   11                 THE COURT:    I can’t hear you now, ma’am.       I can’t
   12    hear Ms. Tomasco.      You need to stop -- stop, stop, stop.
   13                 COURTCALL OPERATOR:     Yeah, this is the operator.
   14    Ms. Tomasco’s line just disconnected.
   15                 THE COURT:    Okay.   I wish she would have entered
   16    video feed.    Got to stop, stop, stop, stop.        Oh.
   17                 Ms. Tomasco, we can’t hear a thing you said.          Do
   18    you have a number for her to dial her back, by any chance?
   19                 COURTCALL OPERATOR:     I can try to dial her on the

   20    number that she connected on.

   21                 THE COURT:    Yes, please.

   22                 COURTCALL OPERATOR:     Okay.   One moment, please.

   23                 THE COURT:    Thank you.

   24                 (Pause)

   25                 MR. SCHULMAN:    Your Honor, this is George
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 241 of 257

         Page                                                                228

     1   Schulman.      I’ll be arguing for the Trustee --

     2                THE COURT:    Okay.

     3                MR. SCHULMAN:     -- on Ms. Tomasco and emails that

     4   she’s disconnected.

     5                THE COURT:    Okay.   Thank you.

     6                COURTCALL OPERATOR:      Your Honor, I did get the

     7   voicemail for Ms. Tomasco.

     8                THE COURT:    Okay.   Well, hopefully she’ll try to
     9   call in.    We all need to sort of be on hold so we can get
   10    her back.      She’s checked her email.      She’s looking at
   11    (indiscernible).
   12                 (Extended pause)
   13                 COURTCALL OPERATOR:      Sorry for interruption, Your
   14    Honor.   Ms. Tomasco has returned.
   15                 THE COURT:    Okay.   Ms. Tomasco, we really didn’t
   16    hear anything you said since the last time you and I had a
   17    colloquy.      So why don’t you repeat yourself and
   18    (indiscernible) -- no words just repetitive I don’t think
   19    we heard from today.

   20                 MS. TOMASCO:    Well, it was great, Your Honor.

   21    I’ll try to imitate it.

   22                 THE COURT:    Yeah, I’m sure it was.

   23                 MS. TOMASCO:    Okay.    So I believe about 55

   24    employees.      I proposed a stipulation to the Trustee.           You

   25    can find that at ECF #909 along about page 44 and 41.
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                         Main Document   Page 242 of 257

         Page                                                                229

     1   That’s the stipulation as proposed.          Okay.   We provided you

     2   with all this stuff and here is what we think and deliver

     3   sort of HVI material then.        Here’s how we plan to propose

     4   to give it to you.       We’re going to give you without review

     5   approximately 50 employees’ emails without -- because the

     6   Trustee owns privilege and there’s no issues.

     7                And so I made that proposal early on the morning

     8   of April 6th knowing that we had a deadline of April 6th to
     9   file our motions for protective order because obviously,
   10    you know, just like Google can’t, you know, give other
   11    people’s -- you know, other companies’ emails just because
   12    they’re subpoenaed to another company that’s what the
   13    Trustee is essentially asking for.
   14                 I provided Mr. Skillman with lots of information
   15    about the server, how many sites are on there, how many
   16    company emails are on there, how they’re protected from
   17    each other.     We sent emails.      We had a meet-and-confer on
   18    that Friday, which is the 3rd, and he said, “Make a
   19    proposal.”     So I got with the client, worked through all

   20    the technical issues and said, “This is what we can do,”

   21    and I never heard back from him.

   22                 So my (indiscernible) is a couple -- is two-fold.

   23    I would like the Judge to look at the stipulation we

   24    proposed.      It provides 90 percent -- 95 percent of the

   25    information that is HVI’s information on the server that
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 243 of 257

         Page                                                               230

     1   hasn’t already been provided and contained a Bates label

     2   for these documents we provided which is upwards of 10,000

     3   documents in addition to all of the informal requests that

     4   I can also provide to Your Honor but they were too

     5   voluminous for me to attach, imagine.

     6              And then we want to provide this information to

     7   the Trustee but what we cannot do is simply take a server

     8   that has ten different companies’ information that has
     9   nothing to do with the debtor and turn that over to the
   10    Trustee simply because he doesn’t want to articulate
   11    individual document requests to which we can respond.             If
   12    he says turn over the server and only one company’s
   13    information is what he seeks, then he needs to make that in
   14    the request, but what he requested was the entire server
   15    without limitation and that’s the objection, Your Honor.
   16               THE COURT:     Okay.   All right.     Mr. Schulman?
   17               MR. SCHULMAN:      Yes, thank you, Your Honor.
   18    George Schulman for the Trustee.        What we found through
   19    this process is some additional information about a server

   20    that the Trustee didn’t have when he first made the request

   21    and the Trustee certainly didn’t have at the time of the

   22    meet-and-confer.     In the motion that is attached a

   23    declaration from Mr. Alverez (phonetic) -- I hope I

   24    pronounce that right; I apologize if I didn’t -- it says

   25    the server included information from there entities
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 244 of 257

         Page                                                               231

     1   including Cat and GTLI.

     2              In reply there’s a new declaration from

     3   Mr. Alverez which says that the server attaches information

     4   from about seven entities and it’s at least that.           So we

     5   still don’t have an indication of who all of the people are

     6   on the server.

     7              In the original declaration --

     8              THE COURT:     Okay.     Stop for -- stop for --
     9              MR. SCHULMAN:      -- (indiscernible) --
   10               THE COURT:     Mr. Schulman, Mr. Schulman --
   11               MR. SCHULMAN:      -- (indiscernible) --
   12               THE COURT:     Mr. Schulman.
   13               MR. SCHULMAN:      Yes.
   14               THE COURT:     Mr. Schulman.
   15               MR. SCHULMAN:      Yes.
   16               THE COURT:     Stop there for a second.       I know it’s
   17    hard, but I really want to stop.        This is an important
   18    point to stop on.      What are you getting at?      Are you trying
   19    to get at -- are you trying to obtain documents from other

   20    companies regarding their transactions with the debtor or

   21    --

   22               MR. SCHULMAN:      No.

   23               THE COURT:     Okay.     Or are you just -- is what

   24    you’re asking for -- do you want the debtor’s documents?

   25               MR. SCHULMAN:      That’s it.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 245 of 257

         Page                                                               232

     1               THE COURT:    Okay.   So what does it matter --

     2   okay, what -- who -- other people -- other entities’

     3   documents are that you’re not getting or is that your only

     4   request -- why should you get the copy, eat terabytes

     5   that -- some portion of which is not responsive to your

     6   request?    That’s what I’m trying to understand.

     7               MR. SCHULMAN:     Right, I understand that, Your

     8   Honor.    The request is still open for -- for our
     9   property -- for the Trustee’s property but we still don’t
   10    fully understand how to describe that on the server, if I
   11    may go on with the problems.        We’re now getting in better
   12    shape with who else is on the server.         As I say, in the
   13    original motion there is no mention of separate folders or
   14    (indiscernible) folders.       In the reply Mr. Alverez says
   15    that there is -- there are separate folders which makes it
   16    easy for them to give up basically HVI’s folders and nobody
   17    else’s folders.
   18                But he also says that the limit is set
   19    (indiscernible) folders that he doesn’t (indiscernible) and

   20    perhaps the public folder is an Outlook file for everybody

   21    who ever had access to the server.         Perhaps it’s their

   22    Microsoft Word documents.       We simply do not know.      And

   23    the -- and GIT has not been forthcoming with a description

   24    of what that is of precisely how that’s proposed to come

   25    down.    As I said, we’re only interested in the debtor’s
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 246 of 257

         Page                                                                233

     1   documents.

     2                They also -- they gave us some documents that

     3   belonged -- that Ms. Tomasco says 55 people.           We don’t have

     4   a list of 55 people so we can who’s included and we can

     5   say, you left out Joe or you’ve included somebody who we

     6   have to tell you in good faith doesn’t belong.           And when we

     7   give you an idea of people who we want to know whether

     8   they’re on the list.      Those would include Mr. Randeep
     9   Grewald, who is the director of the debtor and is an
   10    officer of the debtor.      We would want to include Mr.
   11    Dimitrijevic.     I hope I pronounced that right.        Who is the
   12    chief executive officer.       We would want to include the Sal
   13    Alaverez (phonetic), who was the secretary for a while.              So
   14    it’s important to know who’s included and not just say,
   15    well, there’s a lot of people we propose to get emails
   16    from.   We’re not here to buy a pig in a poke.
   17                 And it may even be that even when they tell us
   18    who’s on the list that we feel missed somebody because
   19    accountants back in New York are doing the tax returns

   20    doing accounting functions for the debtor is filing a

   21    consolidated tax return for other entities are not on the

   22    list and we’re entitled to know who’s on the list.            I’m

   23    happy to narrow it if I get some factual description of

   24    what’s going on, how the server is broken down, what files

   25    are actually on the server, what partitions are actually on
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 247 of 257

         Page                                                               234

     1   the server so I can determine what areas are HVI’s, which

     2   areas are not HVI’s, and then a third bucket of what areas

     3   of which Ms. Tomasco and I can’t agree we might have to

     4   come back to Your Honor for some sort of resolution.

     5              But we didn’t even have as much information we

     6   have until the reply which was filed yesterday and we still

     7   don’t have complete information.        But what we’re after is

     8   the debtor’s documents on the server and it’s if GIT wants
     9   to engage in a process to tell us what is -- how that
   10    server is broken down and how the files are kept and who
   11    will make a move to give us files about it, then we’ll have
   12    a better idea what it is we’ve been getting.
   13               Let me add, they all refer to -- they’ve given us
   14    desktop computers.      I don’t know what’s on those desktop
   15    computers for those employees versus what’s on the server.
   16    I can tell you from my desktop computer at Danning Gill, it
   17    has no stored email on it unless I tell it to store emails
   18    in a folder on my desktop computer.         I’m sure    all are
   19    stored in the central server.        The same is true for every

   20    document that I work on.       And my experience is, is that’s

   21    how -- that’s how modern computer systems work.

   22               Now, perhaps Ms. Tomasco has explained why that’s

   23    not so, how everybody gets their own emails on their own

   24    computers 100 percent of the time, but that’s not how

   25    Outlook works in an environment where a whole bunch of
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 248 of 257

         Page                                                               235

     1   people have access to all of them.

     2                THE COURT:   Well, to be more precise I mean if

     3   there’s an Outlook server it’s very likely that there are

     4   emails on the server.      In the old days Outlook had files --

     5   has GIT files in an individual instance that’s not

     6   necessarily connected to a server.

     7                I’m not particularly impressed with arguments of

     8   the type that say, well, you know, we gave them the
     9   computer -- the desktop computers and so we shouldn’t have
   10    to give them the stuff that’s on the server.           It may be
   11    different.     I’m not -- again, I’m not impressed with that
   12    argument because sometimes what’s on the desktop is not the
   13    same as what’s on the server and it’s unfair to parties to
   14    make that assumption without producing the electronically
   15    stored information from each of those separate sources
   16    which isn’t better information.        You know, some of it may
   17    turn out to be duplicative.
   18                 But look, my sense of this is that, you know,
   19    demands are being made.       Ms. Tomasco’s client hasn’t

   20    reached a resolution, self-compelled to file this motion

   21    for protective order, but it feels like even in the last so

   22    many days the parties are learning more and should probably

   23    continue their efforts to defer and solve this without

   24    judicial intervention.      I tend to think that that is

   25    usually a better resolution.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 249 of 257

         Page                                                               236

     1                I will give you some guidance, though, and that

     2   is that at the moment I’m not impressed with the arguments

     3   they gave us the whole server.        On the other hand I’m not

     4   impressed with its position.        You know, we offered them --

     5   you know, the short list of things without all of the

     6   necessary -- all of the information necessary that goes

     7   into getting comfortable, that those things aren’t

     8   sufficiently responsive, so I think there’s some merit on
     9   both sides.
   10                 I don’t think this is sufficiently right and my
   11    inclination would be to just to continue to our May 19th
   12    date and implore both sides to continue having this
   13    dialogue and sharing information.        I don’t like -- I think
   14    the kinds of questions that Mr. Schulman is asking in terms
   15    of how the electronically stored information is, in fact,
   16    stored, how the partitions were set up, what’s the
   17    relationship between those and the desktop is, what were
   18    the -- you know, what were the procedures and how can the
   19    information be segregated and produced are all appropriate

   20    questions.

   21                 And it sounds like there’s some inadvertent

   22    progress in sharing information in connection with the

   23    pleadings that were filed, but I still don’t think that I

   24    have enough of a picture to rule in this and I really would

   25    like the parties to try to sort it out.          So my inclination
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 250 of 257

         Page                                                               237

     1   is to continue it with that guidance and those caveats.

     2   Anybody want to say anything else?

     3              MS. TOMASCO:     Your Honor, I suppose the

     4   stipulations on April 6th that the Trustee never responded

     5   to, I --

     6              THE COURT:     All right.

     7              MS. TOMASCO:     In light --

     8              THE COURT:     Well, I can respond as part of your
     9   continued meet-and-confer process.         I can respond and tell
   10    you what’s -- you know, what’s wrong with it or what they
   11    propose in response.
   12               MR. SCHULMAN:      Your Honor, this is --
   13               MS. TOMASCO:     Now, I just want --
   14               MR. SCHULMAN:      -- George Schulman.      I would like
   15    GIT to provide to us two things that would help move the
   16    discussion along that I’ve already mentioned:           a list of
   17    the people whose documents they propose to give us, the
   18    names of those people so we know who’s included in that
   19    universe; and number two, the file structure on the server

   20    which is not going to be disclosing anything privileged

   21    unless it’s a file that says here’s where the bodies are

   22    buried in the south 40.

   23               THE COURT:     Right.    Ms. Tomasco, I think those

   24    are reasonable requests.

   25               MS. TOMASCO:     We have -- I have a list of
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 251 of 257

         Page                                                               238

     1   employees.     In terms of the file architecture as long as I

     2   can, you know -- there are -- there are -- as I said, given

     3   our money companies that store their information on there,

     4   they’re each entitled to not have their information shared

     5   absent a directed request from the Trustee.          The Trustee is

     6   entitled to all of HVI’s information, he is entitled to all

     7   of HVI’s privilege and that’s why I’ve been endeavoring to

     8   get to him but I can’t -- I can’t do it under the sword of
     9   Damocles of give me the entire server.
   10                 THE COURT:   All right.    Well, good.     You got your
   11    motion on file.     We’ve had preliminary discussions -- no,
   12    no, no.   Stop.    Stop talking.     I really don’t want to
   13    prolong this any more than we absolutely have to.           You got
   14    your motion for protective order on -- you saw I’m not
   15    ready to rule on it because I don’t think -- and I don’t
   16    fault you for filing it to protect your client, but it
   17    seems to me that there’s an opportunity here for the
   18    parties to keep talking and resolve this consensually.
   19                 I do think that the information that Mr. Schulman

   20    is asking is all a reasonable request.         I realize the list

   21    of employees might be more important, you know, time-wise

   22    and may be a little quicker to get that in than additional

   23    information on how the server is organized, but in the next

   24    week or two it seems to me you should be able to provide

   25    that to him and you guys can go from there.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 252 of 257

         Page                                                               239

     1              But I’m not going to force either of the

     2   options -- any of the options I can give him I’m not going

     3   to force as an order of the Court a stipulation, as to the

     4   information Mr. Schulman was looking for.          I’m not going to

     5   give the Trustee carte blanche to copy all eight terabytes

     6   and I’m certainly not going to shield GIT from having to

     7   produce the debtor’s documents, so I don’t know what more I

     8   can tell you at this point.
     9              Mr. Schulman, what --
   10               MR. SCHULMAN:      It wasn’t --
   11               THE COURT:     Mr. Schulman?
   12               MR. SCHULMAN:      Yes, thank you.     That point, we
   13    will work towards that.       But if I don’t get those pieces
   14    because somebody thinks that even giving me that
   15    information is privileged, we’ll be back on the 19th.
   16               THE COURT:     Well, yeah, and that will probably be
   17    a ridiculous position.      I’m not sure how the architecture
   18    how information is stored why that would be privileged.
   19    It’s only communications between -- the substance of

   20    communications really that would be privileged and not -- I

   21    don’t see that -- I really don’t see how the architecture

   22    how information is organized and partitioned and whatnot

   23    would reveal that.      And I don’t think it’s Ms. Tomasco’s

   24    taking that position either, so --

   25               MS. TOMASCO:     I’m not, Your Honor.
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 253 of 257

         Page                                                               240

     1                THE COURT:   Yeah.   So go back, keep talking.        I’m

     2   not ruling on that today.       That’s continued to May 19th.

     3                All right.   Is there anything -- is there

     4   anything the Court -- that was on the calendar that the

     5   Court has not disposed of that someone wants to be heard

     6   on?

     7                MR. JONES:   Your Honor, it’s Evan Jones.        That --

     8   I would just note for the Court’s information we have
     9   uploaded -- or the debtor -- the Trustee has uploaded the
   10    owner on the borrowing.       However, I do want to inform the
   11    Court that I’m informed and believe that the money has been
   12    lawyered already so the Court need not spend the evening
   13    looking at that order.
   14                 THE COURT:   Okay.   All right.     I appreciate that.
   15    I appreciate the -- would consider UBS’s willingness to do
   16    that as an act of good faith and professional courtesy.
   17    Again I appreciate it.      Thank you.     I will take up the
   18    order tomorrow.     It doesn’t sound like there was any -- by
   19    the time we were done talking there really wasn’t any

   20    controversy left with respect to that order, but I will

   21    pick it up and that should be,        assuming I don’t have any

   22    issues with it, signed and entered tomorrow.

   23                 MR. JONES:   Thank you, Your Honor.

   24                 THE COURT:   Okay.   All right.     Anything else?

   25    All right.     I appreciate everyone’s patience with regards
Case 9:19-bk-11573-MB   Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                        Main Document   Page 254 of 257

         Page                                                               241

     1   to the technology and for those of you that participated by

     2   video, thank you.       Certainly made it better for me in terms

     3   of being able to connect with each of you and to be able to

     4   see you and hopefully, you know, you (indiscernible) the

     5   Judge, but I won’t have (indiscernible) to comment on that.

     6   So thank you.

     7                I hope you all please stay healthy and safe and I

     8   will see and hear from you if not sooner on May 19th.
     9   Thank you.
   10                 PARTIES:    Thank you.
   11                 THE COURT:    All right.
   12    (End at 4:25 p.m.)
   13                              * * * * * * *
   14                 I certify that the foregoing is a correct
   15    transcript from the electronic sound recording of the
   16    proceedings in the above-entitled matter.
   17

   18
   19    ______________________________             Date:   5/2/2020

   20    RUTH ANN HAGER, C.E.T.**D-641

   21

   22

   23

   24

   25
       Case 9:19-bk-11573-MB                     Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25                                       Desc
                                                 Main Document   Page 255 of 257


                                                 PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is:400 S Hope St, Los Angeles, CA 90071

A true and correct copy of the foregoing document entitled SUPPLEMENTAL BRIEF OF UBS AG,
LONDON BRANCH AND UBS AG, STAMFORD BRANCH IN SUPPORT OF TRUSTEE’S MOTION
TO EXPUNGE NOTICES OF OIL AND GAS LIENS FILED BY CALIFORNIA ASPHALT
PRODUCTION, INC., GTL1, LLC, AND GIT, INC.; DECLARATION OF BRIAN M. METCALF IN
SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) 05/08/20, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:

see attached page
                                                                                            Service information continued on

2. SERVED BY UNITED STATES MAIL:
On (date) 05/08/20, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
is filed.

see attached page

                                                                                            Service information continued on attached
page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date), I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the
judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
no later than 24 hours after the document is filed.
                                                                    Service information continued on attached

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  05/08/20               Lee Lattin                                                              /s/ Lee Lattin
  Date                        Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-11573-MB    Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25         Desc
                         Main Document   Page 256 of 257


                         ADDITIONAL SERVICE INFORMATION


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)


   •   William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
   •   Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
   •   Marc S Cohen mscohen@loeb.com, klyles@loeb.com
   •   Alec S DiMario alec.dimario@mhllp.com,
       debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
   •   Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
   •   H Alexander Fisch Alex.Fisch@doj.ca.gov
   •   Don Fisher dfisher@ptwww.com, tblack@ptwww.com
   •   Brian D Fittipaldi brian.fittipaldi@usdoj.gov
   •   Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
   •   Karen L Grant kgrant@silcom.com
   •   Ira S Greene Ira.Greene@lockelord.com
   •   Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
   •   Brian L Holman b.holman@musickpeeler.com
   •   Eric P Israel eisrael@DanningGill.com,
       danninggill@gmail.com;eisrael@ecf.inforuptcy.com
   •   Razmig Izakelian razmigizakelian@quinnemanuel.com
   •   Alan H Katz akatz@lockelord.com
   •   John C Keith john.keith@doj.ca.gov
   •   Jeannie Kim jkim@friedmanspring.com
   •   Maxim B Litvak mlitvak@pszjlaw.com
   •   Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
   •   Brian M Metcalf bmetcalf@omm.com
   •   David L Osias dosias@allenmatkins.com,
       bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.co
       m
   •   Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
   •   Jeffrey N Pomerantz jpomerantz@pszjlaw.com
   •   Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
   •   Mitchell E Rishe mitchell.rishe@doj.ca.gov
   •   Sonia Singh ssingh@DanningGill.com,
       danninggill@gmail.com,ssingh@ecf.inforuptcy.com
   •   Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
   •   Ross Spence ross@snowspencelaw.com,
       janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau
       @snowspencelaw.com
   •   Christopher D Sullivan csullivan@diamondmccarthy.com,
       mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
   •   Jennifer Taylor jtaylor@omm.com
   •   John N Tedford jtedford@DanningGill.com,
       danninggill@gmail.com;jtedford@ecf.inforuptcy.com
   •   Salina R Thomas bankruptcy@co.kern.ca.us

   •   Patricia B Tomasco pattytomasco@quinnemanuel.com,
       barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
Case 9:19-bk-11573-MB      Doc 986 Filed 05/08/20 Entered 05/08/20 15:06:25   Desc
                           Main Document   Page 257 of 257


   •   Fred Whitaker lshertzer@cwlawyers.com
   •   William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
   •   Richard Lee Wynne richard.wynne@hoganlovells.com,
       tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com
   •   Emily Young pacerteam@gardencitygroup.com,
       rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
   •   Aaron E de Leest adeleest@DanningGill.com,
       danninggill@gmail.com;adeleest@ecf.inforuptcy.com

2. SERVED BY UNITED STATES MAIL

 Debtor
 HVI Cat Canyon, Inc.
 c/o Capitol Corporate Services, Inc.
 36 S. 18th Avenue, Suite D
 Brighton, CO 80601

 Debtor
 HVI Cat Canyon.Inc.
 630 Fifth Avenue, Suite 2410
 New York, NY 10111

 SNOW SPENCE GREEN LLP
 Ross Spence
 2929 Allen Parkway, Suite 2800
 Houston, Texas 77019

 LAW OFFICE OF SUSAN WHALEN
 Susan Whalen
 2806 Alta St.
 Los Olivos, CA 93441
